


110 HR 6521 IH: Federal Housing Finance Regulatory Reform Act

U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6521
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 McHenry, Mr. McCotter,
			 Mr. Price of Georgia,
			 Mr. Royce,
			 Mr. Hensarling,
			 Mr. Bachus,
			 Mr. Feeney,
			 Mr. Barrett of South Carolina,
			 Mrs. Bachmann,
			 Mr. Lucas, and
			 Mr. Jones of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the regulation of certain housing-related
		  Government-sponsored enterprises.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Housing Finance
			 Regulatory Reform Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Title I—Reform of regulation of enterprises
					Subtitle A—Improvement of safety and soundness
				supervision
					Sec. 101. Establishment of the Federal Housing Finance
				Agency.
					Sec. 102. Duties and authorities of the Director.
					Sec. 103. Federal Housing Finance Oversight Board.
					Sec. 104. Authority to require reports by regulated
				entities.
					Sec. 105. Examiners and accountants; authority to contract for
				reviews of regulated entities; ombudsman.
					Sec. 106. Assessments.
					Sec. 107. Regulations and orders.
					Sec. 108. Prudential management and operations
				standards.
					Sec. 109. Review of and authority over enterprise assets and
				liabilities.
					Sec. 110. Risk-based capital requirements.
					Sec. 111. Minimum capital levels.
					Sec. 112. Registration under the securities laws.
					Sec. 113. Prohibition and withholding of executive
				compensation.
					Sec. 114. Limit on golden parachutes.
					Sec. 115. Reporting of fraudulent loans.
					Subtitle B—Improvement of mission supervision
					Sec. 121. Transfer of program approval and housing goal
				oversight.
					Sec. 122. Assumption by the Director of certain other HUD
				responsibilities.
					Sec. 123. Review of enterprise products.
					Sec. 124. Conforming loan limits.
					Sec. 125. Annual housing report.
					Sec. 126. Public use database.
					Sec. 127. Reporting of mortgage data.
					Sec. 128. Revision of housing goals.
					Sec. 129. Duty to serve underserved markets.
					Sec. 130. Monitoring and enforcing compliance with housing
				goals.
					Sec. 131. Transfer and rights of certain HUD
				employees.
					Subtitle C—Prompt corrective action
					Sec. 141. Critical capital levels.
					Sec. 142. Capital classifications.
					Sec. 143. Supervisory actions applicable to undercapitalized
				regulated entities.
					Sec. 144. Supervisory actions applicable to significantly
				undercapitalized regulated entities.
					Sec. 145. Authority over critically undercapitalized regulated
				entities.
					Subtitle D—Enforcement actions
					Sec. 151. Cease and desist proceedings.
					Sec. 152. Temporary cease and desist proceedings.
					Sec. 153. Removal and prohibition authority.
					Sec. 154. Enforcement and jurisdiction.
					Sec. 155. Civil money penalties.
					Sec. 156. Criminal penalty.
					Sec. 157. Notice after separation from service.
					Sec. 158. Subpoena authority.
					Subtitle E—General provisions
					Sec. 161. Conforming and technical amendments.
					Sec. 162. Presidentially-appointed directors of
				enterprises.
					Sec. 163. Effective date.
					Title II—Federal home loan banks
					Sec. 201. Recognition of distinctions between the enterprises
				and the Federal Home Loan Banks.
					Sec. 202. Directors.
					Sec. 203. Definitions.
					Sec. 204. Agency oversight of Federal Home Loan
				Banks.
					Sec. 205. Housing goals.
					Sec. 206. Community development financial
				institutions.
					Sec. 207. Sharing of information among Federal Home Loan
				Banks.
					Sec. 208. Exclusion from certain requirements.
					Sec. 209. Voluntary mergers.
					Sec. 210. Authority to reduce districts.
					Sec. 211. Community financial institution members.
					Sec. 212. Public use data base; reports to
				Congress.
					Sec. 213. Semiannual reports.
					Sec. 214. Liquidation or reorganization of a Federal Home Loan
				Bank.
					Sec. 215. Study and report to Congress on securitization of
				acquired member assets.
					Sec. 216. Technical and conforming amendments.
					Sec. 217. Study on Federal Home Loan Bank advances.
					Sec. 218. Federal Home Loan Bank refinancing authority for
				certain residential mortgage loans.
					Title III—Transfer of functions, personnel, and property of OFHEO
				and the Federal Housing Finance Board
					Subtitle A—OFHEO
					Sec. 301. Abolishment of OFHEO.
					Sec. 302. Continuation and coordination of certain
				actions.
					Sec. 303. Transfer and rights of employees of
				OFHEO.
					Sec. 304. Transfer of property and facilities.
					Subtitle B—Federal Housing Finance Board
					Sec. 311. Abolishment of the Federal Housing Finance
				Board.
					Sec. 312. Continuation and coordination of certain
				actions.
					Sec. 313. Transfer and rights of employees of the Federal
				Housing Finance Board.
					Sec. 314. Transfer of property and facilities.
				
			2.Definitions
			(a)Federal safety
			 and soundness act definitionsSection 1303 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502) is
			 amended—
				(1)in each of
			 paragraphs (8), (9), (10), and (19), by striking Secretary each
			 place that term appears and inserting Director;
				(2)by redesignating
			 paragraphs (16) through (19) as paragraphs (21) through (24),
			 respectively;
				(3)by
			 striking paragraphs (13) through (15) and inserting the following:
					
						(19)Office of
				FinanceThe term Office of Finance means the Office
				of Finance of the Federal Home Loan Bank System (or any successor
				thereto).
						(20)Regulated
				entityThe term regulated entity means—
							(A)the Federal
				National Mortgage Association and any affiliate thereof;
							(B)the Federal Home
				Loan Mortgage Corporation and any affiliate thereof; and
							(C)any Federal Home
				Loan
				Bank.
							;
				(4)by
			 redesignating paragraphs (11) and (12) as paragraphs (17) and (18),
			 respectively;
				(5)by
			 redesignating paragraph (7) as paragraph (12);
				(6)by redesignating
			 paragraphs (8) through (10) as paragraphs (14) through (16),
			 respectively;
				(7)in paragraph
			 (5)—
					(A)by striking
			 (5) and inserting (9); and
					(B)by striking
			 Office of Federal Housing Enterprise Oversight of the Department of
			 Housing and Urban Development and inserting Federal Housing
			 Finance Agency;
					(8)by redesignating
			 paragraph (6) as paragraph (10);
				(9)by redesignating
			 paragraphs (2) through (4) as paragraphs (5) through (7), respectively;
				(10)by inserting
			 after paragraph (7), as redesignated, the following:
					
						(8)Default; in
				danger of default
							(A)DefaultThe
				term default means, with respect to a regulated entity, any
				adjudication or other official determination by any court of competent
				jurisdiction, or the Agency, pursuant to which a conservator, receiver,
				limited-life regulated entity, or legal custodian is appointed for a regulated
				entity.
							(B)In danger of
				defaultThe term in danger of default means a
				regulated entity with respect to which, in the opinion of the Agency—
								(i)the regulated
				entity is not likely to be able to pay the obligations of the regulated entity
				in the normal course of business; or
								(ii)the regulated
				entity—
									(I)has incurred or is
				likely to incur losses that will deplete all or substantially all of its
				capital; and
									(II)there is no
				reasonable prospect that the capital of the regulated entity will be
				replenished.
									;
				(11)by inserting
			 after paragraph (1) the following:
					
						(2)AgencyThe
				term Agency means the Federal Housing Finance Agency established
				under section 1311.
						(3)Authorizing
				statutesThe term authorizing statutes means—
							(A)the Federal
				National Mortgage Association Charter Act;
							(B)the Federal Home
				Loan Mortgage Corporation Act; and
							(C)the Federal Home
				Loan Bank Act.
							(4)BoardThe
				term Board means the Federal Housing Finance Oversight Board
				established under section
				1313A.
						;
				(12)by inserting
			 after paragraph (10), as redesignated by this section, the following:
					
						(11)Entity-affiliated
				partyThe term entity-affiliated party means—
							(A)any director,
				officer, employee, or controlling stockholder of, or agent for, a regulated
				entity;
							(B)any shareholder,
				affiliate, consultant, or joint venture partner of a regulated entity, and any
				other person, as determined by the Director (by regulation or on a case-by-case
				basis) that participates in the conduct of the affairs of a regulated entity,
				provided that a member of a Federal Home Loan Bank shall not be deemed to have
				participated in the affairs of that Bank solely by virtue of being a
				shareholder of, and obtaining advances from, that Bank;
							(C)any independent
				contractor for a regulated entity (including any attorney, appraiser, or
				accountant), if—
								(i)the independent
				contractor knowingly or recklessly participates in—
									(I)any violation of
				any law or regulation;
									(II)any breach of
				fiduciary duty; or
									(III)any unsafe or
				unsound practice; and
									(ii)such violation,
				breach, or practice caused, or is likely to cause, more than a minimal
				financial loss to, or a significant adverse effect on, the regulated
				entity;
								(D)any not-for-profit
				corporation that receives its principal funding, on an ongoing basis, from any
				regulated entity; and
							(E)the Office of
				Finance.
							;
				(13)by inserting
			 after paragraph (12), as redesignated by this section, the following:
					
						(13)Limited-life
				regulated entityThe term limited-life regulated
				entity means an entity established by the Agency under section 1367(i)
				with respect to a Federal Home Loan Bank in default or in danger of default or
				with respect to an enterprise in default or in danger of
				default.
						;
				and
				(14)by adding at the
			 end the following:
					
						(25)ViolationThe
				term violation includes any action (alone or in combination with
				another or others) for or toward causing, bringing about, participating in,
				counseling, or aiding or abetting a
				violation.
						.
				(b)References in
			 this actAs used in this Act, unless otherwise specified—
				(1)the term
			 Agency means the Federal Housing Finance Agency;
				(2)the term
			 Director means the Director of the Agency; and
				(3)the terms
			 enterprise, regulated entity, and authorizing
			 statutes have the same meanings as in section 1303 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992, as amended by
			 this Act.
				IReform of
			 regulation of enterprises
			AImprovement of
			 safety and soundness supervision
				101.Establishment
			 of the Federal Housing Finance AgencyThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended by
			 striking sections 1311 and 1312 and inserting the following:
					
						1311.Establishment
				of the Federal Housing Finance Agency
							(a)EstablishmentThere
				is established the Federal Housing Finance Agency, which shall be an
				independent agency of the Federal Government.
							(b)General
				supervisory and regulatory authority
								(1)In
				generalEach regulated entity shall, to the extent provided in
				this title, be subject to the supervision and regulation of the Agency.
								(2)Authority over
				fannie mae, freddie mac, the federal home loan banks, and the office of
				financeThe Director shall have general regulatory authority over
				each regulated entity and the Office of Finance, and shall exercise such
				general regulatory authority, including such duties and authorities set forth
				under section 1313, to ensure that the purposes of this Act, the authorizing
				statutes, and any other applicable law are carried out.
								(c)Savings
				provisionThe authority of the Director to take actions under
				subtitles B and C shall not in any way limit the general supervisory and
				regulatory authority granted to the Director under subsection (b).
							1312.Director
							(a)Establishment of
				positionThere is established the position of the Director of the
				Agency, who shall be the head of the Agency.
							(b)Appointment;
				term
								(1)AppointmentThe
				Director shall be appointed by the President, by and with the advice and
				consent of the Senate, from among individuals who are citizens of the United
				States, have a demonstrated understanding of financial management or oversight,
				and have a demonstrated understanding of capital markets, including the
				mortgage securities markets and housing finance.
								(2)TermThe
				Director shall be appointed for a term of 5 years, unless removed before the
				end of such term for cause by the President.
								(3)VacancyA
				vacancy in the position of Director that occurs before the expiration of the
				term for which a Director was appointed shall be filled in the manner
				established under paragraph (1), and the Director appointed to fill such
				vacancy shall be appointed only for the remainder of such term.
								(4)Service after end
				of termAn individual may serve as the Director after the
				expiration of the term for which appointed until a successor has been
				appointed.
								(5)Transitional
				provisionNotwithstanding paragraphs (1) and (2), during the
				period beginning on the effective date of the Federal Housing Finance Regulatory Reform Act of
				2008, and ending on the date on which the Director is appointed
				and confirmed, the person serving as the Director of the Office of Federal
				Housing Enterprise Oversight of the Department of Housing and Urban Development
				on that effective date shall act for all purposes as, and with the full powers
				of, the Director.
								(c)Deputy director
				of the division of enterprise regulation
								(1)In
				generalThe Agency shall have a Deputy Director of the Division
				of Enterprise Regulation, who shall be designated by the Director from among
				individuals who are citizens of the United States, have a demonstrated
				understanding of financial management or oversight, and have a demonstrated
				understanding of mortgage securities markets and housing finance.
								(2)FunctionsThe
				Deputy Director of the Division of Enterprise Regulation shall have such
				functions, powers, and duties with respect to the oversight of the enterprises
				as the Director shall prescribe.
								(d)Deputy Director
				of the Division of Federal Home Loan Bank Regulation
								(1)In
				generalThe Agency shall have a Deputy Director of the Division
				of Federal Home Loan Bank Regulation, who shall be designated by the Director
				from among individuals who are citizens of the United States, have a
				demonstrated understanding of financial management or oversight, and have a
				demonstrated understanding of the Federal Home Loan Bank System and housing
				finance.
								(2)FunctionsThe
				Deputy Director of the Division of Federal Home Loan Bank Regulation shall have
				such functions, powers, and duties with respect to the oversight of the Federal
				Home Loan Banks as the Director shall prescribe.
								(e)Deputy director
				for housing mission and goals
								(1)In
				generalThe Agency shall have a Deputy Director for Housing
				Mission and Goals, who shall be designated by the Director from among
				individuals who are citizens of the United States, and have a demonstrated
				understanding of the housing markets and housing finance.
								(2)FunctionsThe
				Deputy Director for Housing Mission and Goals shall have such functions,
				powers, and duties with respect to the oversight of the housing mission and
				goals of the enterprises, and with respect to oversight of the housing finance
				and community and economic development mission of the Federal Home Loan Banks,
				as the Director shall prescribe.
								(3)ConsiderationsIn
				exercising such functions, powers, and duties, the Deputy Director for Housing
				Mission and Goals shall consider the differences between the enterprises and
				the Federal Home Loan Banks, including those described in section
				1313(f).
								(f)Acting
				directorIn the event of the death, resignation, sickness, or
				absence of the Director, the President shall designate either the Deputy
				Director of the Division of Enterprise Regulation, the Deputy Director of the
				Division of Federal Home Loan Bank Regulation, or the Deputy Director for
				Housing Mission and Goals, to serve as acting Director until the return of the
				Director, or the appointment of a successor pursuant to subsection (b).
							(g)LimitationsThe
				Director and each of the Deputy Directors may not—
								(1)have any direct or
				indirect financial interest in any regulated entity or entity-affiliated
				party;
								(2)hold any office,
				position, or employment in any regulated entity or entity-affiliated party;
				or
								(3)have served as an
				executive officer or director of any regulated entity or entity-affiliated
				party at any time during the 3-year period preceding the date of appointment or
				designation of such individual as Director or Deputy Director, as
				applicable.
								.
				102.Duties and
			 authorities of the Director
					(a)In
			 generalSection 1313 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4513) is amended to read as
			 follows:
						
							1313.Duties and
				authorities of director
								(a)Duties
									(1)Principal
				dutiesThe principal duties of the Director shall be—
										(A)to oversee the
				prudential operations of each regulated entity; and
										(B)to ensure
				that—
											(i)each regulated
				entity operates in a safe and sound manner, including maintenance of adequate
				capital and internal controls;
											(ii)the operations and
				activities of each regulated entity foster liquid, efficient, competitive, and
				resilient national housing finance markets (including activities relating to
				mortgages on housing for low- and moderate-income families involving a
				reasonable economic return that may be less than the return earned on other
				activities);
											(iii)each regulated
				entity complies with this title and the rules, regulations, guidelines, and
				orders issued under this title and the authorizing statutes;
											(iv)each regulated
				entity carries out its statutory mission only through activities that are
				authorized under and consistent with this title and the authorizing statutes;
				and
											(v)the activities of
				each regulated entity and the manner in which such regulated entity is operated
				are consistent with the public interest.
											(2)Scope of
				authorityThe authority of the Director shall include the
				authority—
										(A)to review and, if
				warranted based on the principal duties described in paragraph (1), reject any
				acquisition or transfer of a controlling interest in a regulated entity;
				and
										(B)to exercise such
				incidental powers as may be necessary or appropriate to fulfill the duties and
				responsibilities of the Director in the supervision and regulation of each
				regulated entity.
										(b)Delegation of
				authorityThe Director may delegate to officers and employees of
				the Agency any of the functions, powers, or duties of the Director, as the
				Director considers appropriate.
								(c)Litigation
				authority
									(1)In
				generalIn enforcing any provision of this title, any regulation
				or order prescribed under this title, or any other provision of law, rule,
				regulation, or order, or in any other action, suit, or proceeding to which the
				Director is a party or in which the Director is interested, and in the
				administration of conservatorships and receiverships, the Director may act in
				the Director's own name and through the Director's own attorneys.
									(2)Subject to
				suitExcept as otherwise provided by law, the Director shall be
				subject to suit (other than suits on claims for money damages) by a regulated
				entity with respect to any matter under this title or any other applicable
				provision of law, rule, order, or regulation under this title, in the United
				States district court for the judicial district in which the regulated entity
				has its principal place of business, or in the United States District Court for
				the District of Columbia, and the Director may be served with process in the
				manner prescribed by the Federal Rules of Civil
				Procedure.
									.
					(b)Independence in
			 congressional testimony and recommendationsSection 111 of Public
			 Law 93–495 (12 U.S.C. 250) is amended by striking the Federal Housing
			 Finance Board and inserting the Director of the Federal Housing
			 Finance Agency.
					103.Federal Housing
			 Finance Oversight Board
					(a)In
			 generalThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended by inserting after
			 section 1313 the following:
						
							1313A.Federal Housing
				Finance Oversight Board
								(a)In
				generalThere is established the Federal Housing Finance
				Oversight Board, which shall advise the Director with respect to overall
				strategies and policies in carrying out the duties of the Director under this
				title.
								(b)LimitationsThe
				Board may not exercise any executive authority, and the Director may not
				delegate to the Board any of the functions, powers, or duties of the
				Director.
								(c)CompositionThe
				Board shall be comprised of 4 members, of whom—
									(1)1 member shall be
				the Secretary of the Treasury;
									(2)1 member shall be
				the Secretary of Housing and Urban Development;
									(3)1 member shall be
				the Chairman of the Securities and Exchange Commission; and
									(4)1 member shall be
				the Director, who shall serve as the Chairperson of the Board.
									(d)Meetings
									(1)In
				generalThe Board shall meet upon notice by the Director, but in
				no event shall the Board meet less frequently than once every 3 months.
									(2)Special
				meetingsEither the Secretary of the Treasury, the Secretary of
				Housing and Urban Development, or the Chairman of the Securities and Exchange
				Commission may, upon giving written notice to the Director, require a special
				meeting of the Board.
									(e)TestimonyOn
				an annual basis, the Board shall testify before Congress regarding—
									(1)the safety and
				soundness of the regulated entities;
									(2)any material
				deficiencies in the conduct of the operations of the regulated entities;
									(3)the overall
				operational status of the regulated entities;
									(4)an evaluation of
				the performance of the regulated entities in carrying out their respective
				missions;
									(5)operations,
				resources, and performance of the Agency; and
									(6)such other matters
				relating to the Agency and its fulfillment of its mission, as the Board
				determines
				appropriate.
									.
					(b)Annual report of
			 the directorSection 1319B(a) of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4521(a)) is
			 amended—
						(1)by striking
			 enterprise each place that term appears and inserting
			 regulated entity;
						(2)by striking
			 enterprises each place that term appears and inserting
			 regulated entities;
						(3)in paragraph (3),
			 by striking ; and and inserting a semicolon;
						(4)in paragraph (4),
			 by striking 1994. and inserting 1994; and;
			 and
						(5)by
			 adding at the end the following:
							
								(5)the assessment of
				the Board or any of its members with respect to—
									(A)the safety and
				soundness of the regulated entities;
									(B)any material
				deficiencies in the conduct of the operations of the regulated entities;
									(C)the overall
				operational status of the regulated entities; and
									(D)an evaluation of
				the performance of the regulated entities in carrying out their respective
				missions;
									(6)operations,
				resources, and performance of the Agency; and
								(7)such other matters
				relating to the Agency and the fulfillment of its
				mission.
								.
						104.Authority to
			 require reports by regulated entities
					(a)In
			 generalSection 1314 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4514) is amended—
						(1)in
			 the section heading, by striking enterprises and inserting
			 regulated
			 entities;
						(2)by
			 striking an enterprise each place that term appears and
			 inserting a regulated entity;
						(3)by striking
			 the enterprise and inserting the regulated
			 entity;
						(4)in subsection
			 (a)—
							(A)by striking the
			 subsection heading and all that follows through and operations
			 in paragraph (1) and inserting the following:
								
									(a)Regular and
				special reports
										(1)Regular
				reportsThe Director may require, by general or specific orders,
				a regulated entity to submit regular reports, including financial statements
				determined on a fair value basis, on the condition (including financial
				condition), management, activities, or operations of the regulated entity, as
				the Director considers appropriate
										;
				and
							(B)in paragraph
			 (2)—
								(i)by
			 inserting , by general or specific orders, after may also
			 require; and
								(ii)by
			 striking whenever and inserting on any of the topics
			 specified in paragraph (1) or any other relevant topics, if; and
								(5)by adding at the
			 end the following:
							
								(c)Penalties for
				failure To make reports
									(1)ViolationsIt
				shall be a violation of this section for any regulated entity—
										(A)to fail to make,
				transmit, or publish any report or obtain any information required by the
				Director under this section, section 309(k) of the Federal National Mortgage
				Association Charter Act, section 307(c) of the Federal Home Loan Mortgage
				Corporation Act, or section 20 of the Federal Home Loan Bank Act, within the
				period of time specified in such provision of law or otherwise by the Director;
				or
										(B)to submit or
				publish any false or misleading report or information under this
				section.
										(2)Penalties
										(A)First
				tier
											(i)In
				generalA violation described in paragraph (1) shall be subject
				to a penalty of not more than $2,000 for each day during which such violation
				continues, in any case in which—
												(I)the subject
				regulated entity maintains procedures reasonably adapted to avoid any
				inadvertent error and the violation was unintentional and a result of such an
				error; or
												(II)the violation was
				an inadvertent transmittal or publication of any report which was minimally
				late.
												(ii)Burden of
				proofFor purposes of this subparagraph, the regulated entity
				shall have the burden of proving that the error was inadvertent or that a
				report was inadvertently transmitted or published late.
											(B)Second
				tierA violation described in paragraph (1) shall be subject to a
				penalty of not more than $20,000 for each day during which such violation
				continues or such false or misleading information is not corrected, in any case
				that is not addressed in subparagraph (A) or (C).
										(C)Third
				tierA violation described in paragraph (1) shall be subject to a
				penalty of not more than $1,000,000 per day for each day during which such
				violation continues or such false or misleading information is not corrected,
				in any case in which the subject regulated entity committed such violation
				knowingly or with reckless disregard for the accuracy of any such information
				or report.
										(3)AssessmentsAny
				penalty imposed under this subsection shall be in lieu of a penalty under
				section 1376, but shall be assessed and collected by the Director in the manner
				provided in section 1376 for penalties imposed under that section, and any such
				assessment (including the determination of the amount of the penalty) shall be
				otherwise subject to the provisions of section 1376.
									(4)HearingA
				regulated entity against which a penalty is assessed under this section shall
				be afforded an agency hearing if the regulated entity submits a request for a
				hearing not later than 20 days after the date of the issuance of the notice of
				assessment. Section 1374 shall apply to any such
				proceedings.
									.
						(b)Conforming
			 amendmentThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended by striking sections
			 1327 and 1328.
					105.Examiners and
			 accountants; authority to contract for reviews of regulated entities;
			 ombudsman
					(a)In
			 generalSection 1317 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4517) is amended—
						(1)in subsection (a),
			 by striking enterprise each place that term appears and
			 inserting regulated entity;
						(2)in
			 subsection (b)—
							(A)by inserting
			 of a regulated entity after under this section;
			 and
							(B)by striking
			 to determine the condition of an enterprise for the purpose of ensuring
			 its financial safety and soundness and inserting or
			 appropriate;
							(3)in subsection (c),
			 in the second sentence, by inserting before the period to conduct
			 examinations under this section;
						(4)by redesignating
			 subsections (d) through (f) as subsections (e) through (g), respectively;
			 and
						(5)by inserting after
			 subsection (c) the following:
							
								(d)Inspector
				generalThere shall be within the Agency an Inspector General,
				who shall be appointed in accordance with section 3(a) of the Inspector General
				Act of
				1978.
								.
						(b)Direct hire
			 authority To hire accountants, economists, and examinersSection
			 1317 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4517) is amended by adding at the end the following:
						
							(h)Appointment of
				accountants, economists, and examiners
								(1)ApplicabilityThis
				section shall apply with respect to any position of examiner, accountant,
				economist, and specialist in financial markets and in technology at the Agency,
				with respect to supervision and regulation of the regulated entities, that is
				in the competitive service.
								(2)Appointment
				authorityThe Director may appoint candidates to any position
				described in paragraph (1)—
									(A)in accordance with
				the statutes, rules, and regulations governing appointments in the excepted
				service; and
									(B)notwithstanding
				any statutes, rules, and regulations governing appointments in the competitive
				service.
									.
					(c)Amendments to
			 inspector general actSection 11 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
						(1)in paragraph (1),
			 by inserting ; the Director of the Federal Housing Finance
			 Agency after Social Security Administration; and
						(2)in paragraph (2),
			 by inserting , the Federal Housing Finance Agency after
			 Social Security Administration.
						(d)Authority To
			 contract for reviews of regulated entitiesSection 1319 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4519) is amended—
						(1)in
			 the section heading, by striking enterprises by rating organization and
			 inserting regulated
			 entities; and
						(2)by striking
			 enterprises and inserting regulated
			 entities.
						(e)Office of the
			 OmbudsmanSection 1317 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4517) is amended by adding at the end the following:
						
							(i)OmbudsmanThe Director shall establish, by
				regulation, an Office of the Ombudsman within the Agency, which shall be
				responsible for considering complaints and appeals, from any regulated entity
				and any person that has a business relationship with a regulated entity,
				regarding any matter relating to the regulation and supervision of such
				regulated entity by the Agency. The regulation issued by the Director under
				this subsection shall specify the authority and duties of the Office of the
				Ombudsman.
							.
					106.AssessmentsSection 1316 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4516) is
			 amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Annual
				AssessmentsThe Director shall establish and collect from the
				regulated entities annual assessments in an amount not exceeding the amount
				sufficient to provide for reasonable costs (including administrative costs) and
				expenses of the Agency, including—
								(1)the expenses of
				any examinations under section 1317 of this Act and under section 20 of the
				Federal Home Loan Bank Act;
								(2)the expenses of
				obtaining any reviews and credit assessments under section 1319;
								(3)such amounts in
				excess of actual expenses for any given year as deemed necessary by the
				Director to maintain a working capital fund in accordance with subsection (e);
				and
								(4)the windup of the
				affairs of the Office of Federal Housing Enterprise Oversight and the Federal
				Housing Finance Board under title III of the Federal Housing Finance Regulatory Reform Act of
				2008.
								;
					(2)in
			 subsection (b)—
						(A)by realigning the
			 margins of paragraph (2) two ems from the left, so as to align the left margin
			 of such paragraph with the left margins of paragraph (1);
						(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(C)by inserting after
			 paragraph (1) the following:
							
								(2)Separate
				treatment of Federal Home Loan Bank and enterprise
				assessmentsAssessments collected from the enterprises shall not
				exceed the amounts sufficient to provide for the costs and expenses described
				in subsection (a) relating to the enterprises. Assessments collected from the
				Federal Home Loan Banks shall not exceed the amounts sufficient to provide for
				the costs and expenses described in subsection (a) relating to the Federal Home
				Loan
				Banks.
								;
						(3)by
			 striking subsection (c) and inserting the following:
						
							(c)Increased Costs
				of Regulation
								(1)Increase for
				inadequate capitalizationThe semiannual payments made pursuant
				to subsection (b) by any regulated entity that is not classified (for purposes
				of subtitle B) as adequately capitalized may be increased, as necessary, in the
				discretion of the Director to pay additional estimated costs of regulation of
				the regulated entity.
								(2)Adjustment for
				enforcement activitiesThe Director may adjust the amounts of any
				semiannual payments for an assessment under subsection (a) that are to be paid
				pursuant to subsection (b) by a regulated entity, as necessary in the
				discretion of the Director, to ensure that the costs of enforcement activities
				under this Act for a regulated entity are borne only by such regulated
				entity.
								(3)Additional
				assessment for deficienciesIf at any time, as a result of
				increased costs of regulation of a regulated entity that is not classified (for
				purposes of subtitle B) as adequately capitalized or as the result of
				supervisory or enforcement activities under this Act for a regulated entity,
				the amount available from any semiannual payment made by such regulated entity
				pursuant to subsection (b) is insufficient to cover the costs of the Agency
				with respect to such entity, the Director may make and collect from such
				regulated entity an immediate assessment to cover the amount of such deficiency
				for the semiannual period. If, at the end of any semiannual period during which
				such an assessment is made, any amount remains from such assessment, such
				remaining amount shall be deducted from the assessment for such regulated
				entity for the following semiannual
				period.
								;
					(4)in
			 subsection (d), by striking If and inserting Except with
			 respect to amounts collected pursuant to subsection (a)(3), if;
			 and
					(5)by striking
			 subsections (e) through (g) and inserting the following:
						
							(e)Working Capital
				FundAt the end of each year for which an assessment under this
				section is made, the Director shall remit to each regulated entity any amount
				of assessment collected from such regulated entity that is attributable to
				subsection (a)(3) and is in excess of the amount the Director deems necessary
				to maintain a working capital fund.
							(f)Treatment of
				Assessments
								(1)DepositAmounts
				received by the Director from assessments under this section may be deposited
				by the Director in the manner provided in section 5234 of the Revised Statutes
				of the United States (12 U.S.C. 192) for monies deposited by the Comptroller of
				the Currency.
								(2)Not government
				fundsThe amounts received by the Director from any assessment
				under this section shall not be construed to be Government or public funds or
				appropriated money.
								(3)No apportionment
				of fundsNotwithstanding any other provision of law, the amounts
				received by the Director from any assessment under this section shall not be
				subject to apportionment for the purpose of chapter 15 of title 31, United
				States Code, or under any other authority.
								(4)Use of
				fundsThe Director may use any amounts received by the Director
				from assessments under this section for compensation of the Director and other
				employees of the Agency and for all other expenses of the Director and the
				Agency.
								(5)Availability of
				oversight fund amountsNotwithstanding any other provision of
				law, any amounts remaining in the Federal Housing Enterprises Oversight Fund
				established under this section (as in effect before the effective date of the
				Federal Housing Finance Regulatory Reform Act
				of 2008, and any amounts remaining from assessments on the
				Federal Home Loan Banks pursuant to section 18(b) of the
				Federal Home Loan Bank Act (12
				U.S.C. 1438(b)), shall, upon such effective date, be treated for purposes of
				this subsection as amounts received from assessments under this section.
								(6)Treasury
				investments
									(A)AuthorityThe Director may request the Secretary of
				the Treasury to invest such portions of amounts received by the Director from
				assessments paid under this section that, in the Director’s discretion, are not
				required to meet the current working needs of the Agency.
									(B)Government
				obligationsPursuant to a request under subparagraph (A), the
				Secretary of the Treasury shall invest such amounts in Government obligations
				guaranteed as to principal and interest by the United States with maturities
				suitable to the needs of the Agency and bearing interest at a rate determined
				by the Secretary of the Treasury taking into consideration current market
				yields on outstanding marketable obligations of the United States of comparable
				maturity.
									(g)Budget and
				Financial Management
								(1)Financial
				operating plans and forecastsThe Director shall provide to the
				Director of the Office of Management and Budget copies of the Director’s
				financial operating plans and forecasts, as prepared by the Director in the
				ordinary course of the Agency’s operations, and copies of the quarterly reports
				of the Agency’s financial condition and results of operations, as prepared by
				the Director in the ordinary course of the Agency’s operations.
								(2)Financial
				statementsThe Agency shall prepare annually a statement
				of—
									(A)assets and
				liabilities and surplus or deficit;
									(B)income and
				expenses; and
									(C)sources and
				application of funds.
									(3)Financial
				management systemsThe Agency shall implement and maintain
				financial management systems that—
									(A)comply
				substantially with Federal financial management systems requirements and
				applicable Federal accounting standards; and
									(B)use a general
				ledger system that accounts for activity at the transaction level.
									(4)Assertion of
				internal controlsThe Director shall provide to the Comptroller
				General of the United States an assertion as to the effectiveness of the
				internal controls that apply to financial reporting by the Agency, using the
				standards established in section 3512(c) of title 31, United States
				Code.
								(5)Rule of
				constructionThis subsection may not be construed as implying any
				obligation on the part of the Director to consult with or obtain the consent or
				approval of the Director of the Office of Management and Budget with respect to
				any report, plan, forecast, or other information referred to in paragraph (1)
				or any jurisdiction or oversight over the affairs or operations of the
				Agency.
								(h)Audit of
				Agency
								(1)In
				generalThe Comptroller General shall annually audit the
				financial transactions of the Agency in accordance with the United States
				generally accepted government auditing standards as may be prescribed by the
				Comptroller General of the United States. The audit shall be conducted at the
				place or places where accounts of the Agency are normally kept. The
				representatives of the Government Accountability Office shall have access to
				the personnel and to all books, accounts, documents, papers, records (including
				electronic records), reports, files, and all other papers, automated data,
				things, or property belonging to or under the control of or used or employed by
				the Agency pertaining to its financial transactions and necessary to facilitate
				the audit, and such representatives shall be afforded full facilities for
				verifying transactions with the balances or securities held by depositories,
				fiscal agents, and custodians. All such books, accounts, documents, records,
				reports, files, papers, and property of the Agency shall remain in possession
				and custody of the Agency. The Comptroller General may obtain and duplicate any
				such books, accounts, documents, records, working papers, automated data and
				files, or other information relevant to such audit without cost to the
				Comptroller General and the Comptroller General’s right of access to such
				information shall be enforceable pursuant to section 716(c) of title 31, United
				States Code.
								(2)ReportThe
				Comptroller General shall submit to the Congress a report of each annual audit
				conducted under this subsection. The report to the Congress shall set forth the
				scope of the audit and shall include the statement of assets and liabilities
				and surplus or deficit, the statement of income and expenses, the statement of
				sources and application of funds, and such comments and information as may be
				deemed necessary to inform Congress of the financial operations and condition
				of the Agency, together with such recommendations with respect thereto as the
				Comptroller General may deem advisable. A copy of each report shall be
				furnished to the President and to the Agency at the time submitted to the
				Congress.
								(3)Assistance and
				costsFor the purpose of conducting an audit under this
				subsection, the Comptroller General may, in the discretion of the Comptroller
				General, employ by contract, without regard to section 3709 of the Revised
				Statutes of the United States (41 U.S.C. 5), professional services of firms and
				organizations of certified public accountants for temporary periods or for
				special purposes. Upon the request of the Comptroller General, the Director of
				the Agency shall transfer to the Government Accountability Office from funds
				available, the amount requested by the Comptroller General to cover the full
				costs of any audit and report conducted by the Comptroller General. The
				Comptroller General shall credit funds transferred to the account established
				for salaries and expenses of the Government Accountability Office, and such
				amount shall be available upon receipt and without fiscal year limitation to
				cover the full costs of the audit and
				report.
								.
					107.Regulations and
			 ordersSection 1319G of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4526) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)AuthorityThe
				Director shall issue any regulations, guidelines, or orders necessary to carry
				out the duties of the Director under this title or the authorizing statutes,
				and to ensure that the purposes of this title and the authorizing statutes are
				accomplished.
							;
				and
					(2)by striking
			 subsection (c).
					108.Prudential
			 management and operations standardsThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended by
			 inserting after section 1313A, as added by this Act, the following new
			 section:
					
						1313B.Prudential
				management and operations standards
							(a)StandardsThe Director shall establish standards, by
				regulation or guideline, for each regulated entity relating to—
								(1)adequacy of
				internal controls and information systems taking into account the nature and
				scale of business operations;
								(2)independence and
				adequacy of internal audit systems;
								(3)management of
				interest rate risk exposure;
								(4)management of
				market risk, including standards that provide for systems that accurately
				measure, monitor, and control market risks and, as warranted, that establish
				limitations on market risk;
								(5)adequacy and
				maintenance of liquidity and reserves;
								(6)management of asset
				and investment portfolio growth;
								(7)investments and
				acquisitions of assets by a regulated entity, to ensure that they are
				consistent with the purposes of this title and the authorizing statutes;
								(8)overall risk
				management processes, including adequacy of oversight by senior management and
				the board of directors and of processes and policies to identify, measure,
				monitor, and control material risks, including reputational risks, and for
				adequate, well-tested business resumption plans for all major systems with
				remote site facilities to protect against disruptive events;
								(9)management of
				credit and counterparty risk, including systems to identify concentrations of
				credit risk and prudential limits to restrict exposure of the regulated entity
				to a single counterparty or groups of related counterparties;
								(10)maintenance of
				adequate records, in accordance with consistent accounting policies and
				practices that enable the Director to evaluate the financial condition of the
				regulated entity; and
								(11)such other
				operational and management standards as the Director determines to be
				appropriate.
								(b)Failure To meet
				standards
								(1)Plan
				requirement
									(A)In
				generalIf the Director determines that a regulated entity fails
				to meet any standard established under subsection (a)—
										(i)if
				such standard is established by regulation, the Director shall require the
				regulated entity to submit an acceptable plan to the Director within the time
				allowed under subparagraph (C); and
										(ii)if such standard
				is established by guideline, the Director may require the regulated entity to
				submit a plan described in clause (i).
										(B)ContentsAny
				plan required under subparagraph (A) shall specify the actions that the
				regulated entity will take to correct the deficiency. If the regulated entity
				is undercapitalized, the plan may be a part of the capital restoration plan for
				the regulated entity under section 1369C.
									(C)Deadlines for
				submission and reviewThe Director shall by regulation establish
				deadlines that—
										(i)provide the
				regulated entities with reasonable time to submit plans required under
				subparagraph (A), and generally require a regulated entity to submit a plan not
				later than 30 days after the Director determines that the entity fails to meet
				any standard established under subsection (a); and
										(ii)require the
				Director to act on plans expeditiously, and generally not later than 30 days
				after the plan is submitted.
										(2)Required order
				upon failure to submit or implement planIf a regulated entity
				fails to submit an acceptable plan within the time allowed under paragraph
				(1)(C), or fails in any material respect to implement a plan accepted by the
				Director, the following shall apply:
									(A)Required
				correction of deficiencyThe Director shall, by order, require
				the regulated entity to correct the deficiency.
									(B)Other
				authorityThe Director may, by order, take one or more of the
				following actions until the deficiency is corrected:
										(i)Prohibit the
				regulated entity from permitting its average total assets (as such term is
				defined in section 1316(b)) during any calendar quarter to exceed its average
				total assets during the preceding calendar quarter, or restrict the rate at
				which the average total assets of the entity may increase from one calendar
				quarter to another.
										(ii)Require the
				regulated entity—
											(I)in the case of an
				enterprise, to increase its ratio of core capital to assets.
											(II)in the case of a
				Federal Home Loan Bank, to increase its ratio of total capital (as such term is
				defined in section 6(a)(5) of the Federal Home Loan Bank Act (12 U.S.C.
				1426(a)(5)) to assets.
											(iii)Require the
				regulated entity to take any other action that the Director determines will
				better carry out the purposes of this section than any of the actions described
				in this subparagraph.
										(3)Mandatory
				restrictionsIn complying with paragraph (2), the Director shall
				take one or more of the actions described in clauses (i) through (iii) of
				paragraph (2)(B) if—
									(A)the Director
				determines that the regulated entity fails to meet any standard prescribed
				under subsection (a);
									(B)the regulated
				entity has not corrected the deficiency; and
									(C)during the
				18-month period before the date on which the regulated entity first failed to
				meet the standard, the entity underwent extraordinary growth, as defined by the
				Director.
									(c)Other
				enforcement authority not affectedThe authority of the Director
				under this section is in addition to any other authority of the
				Director.
							.
				109.Review of and
			 authority over enterprise assets and liabilities
					(a)In
			 generalSubtitle B of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4611 et seq.) is
			 amended—
						(1)by
			 striking the subtitle designation and heading and inserting the
			 following:
							
								BRequired Capital
				Levels for Regulated Entities, Special Enforcement Powers, and Reviews of
				Assets and
				Liabilities
								;
							and(2)by adding at the
			 end the following new section:
							
								1369E.Reviews of
				enterprise assets and liabilities
									(a)In
				GeneralThe Director shall, by regulation, establish criteria
				governing the portfolio holdings of the enterprises, to ensure that the
				holdings are backed by sufficient capital and consistent with the mission and
				the safe and sound operations of the enterprises. In establishing such
				criteria, the Director shall consider the ability of the enterprises to provide
				a liquid secondary market through securitization activities, the portfolio
				holdings in relation to the overall mortgage market, and adherence to the
				standards specified in section 1313B.
									(b)Temporary
				adjustmentsThe Director may, by order, make temporary
				adjustments to the established standards for an enterprise or both enterprises,
				such as during times of economic distress or market disruption.
									(c)Authority To
				Require Disposition or AcquisitionThe Director shall monitor the
				portfolio of each enterprise. Pursuant to subsection (a) and notwithstanding
				the capital classifications of the enterprises, the Director may, by order,
				require an enterprise, under such terms and conditions as the Director
				determines to be appropriate, to dispose of or acquire any asset, if the
				Director determines that such action is consistent with the purposes of this
				Act or any of the authorizing
				statutes.
									.
						(b)RegulationsNot later than the expiration of the
			 180-day period beginning on the effective date of this Act, the Director shall
			 issue regulations pursuant to section 1369E(a) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (as added by subsection
			 (a) of this section) establishing the portfolio holdings standards under such
			 section.
					110.Risk-based
			 capital requirements
					(a)In
			 generalSection 1361 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4611) is amended to read as
			 follows:
						
							1361.Risk-based
				capital levels for regulated entities
								(a)In
				general
									(1)EnterprisesThe
				Director shall, by regulation, establish risk-based capital requirements for
				the enterprises to ensure that the enterprises operate in a safe and sound
				manner, maintaining sufficient capital and reserves to support the risks that
				arise in the operations and management of the enterprises.
									(2)Federal home
				loan banksThe Director shall establish risk-based capital
				standards under section 6 of the Federal Home Loan Bank Act for the Federal
				Home Loan Banks.
									(b)No
				limitationNothing in this section shall limit the authority of
				the Director to require other reports or undertakings, or take other action, in
				furtherance of the responsibilities of the Director under this
				Act.
								.
					(b)Federal Home
			 Loan Banks risk-based capitalSection 6(a)(3) of the Federal Home
			 Loan Bank Act (12 U.S.C. 1426(a)(3)) is amended—
						(1)by striking
			 subparagraph (A) and inserting the following:
							
								(A)Risk-based
				capital standardsThe Director shall, by regulation, establish
				risk-based capital standards for the Federal Home Loan Banks to ensure that the
				Federal Home Loan Banks operate in a safe and sound manner, with sufficient
				permanent capital and reserves to support the risks that arise in the
				operations and management of the Federal Home Loans
				Banks.
								;
				and
						(2)in subparagraph
			 (B), by striking (A)(ii) and inserting
			 (A).
						111.Minimum capital
			 levelsSection 1362 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4612) is amended—
					(1)in subsection (a),
			 by striking In
			 General and inserting Enterprises; and
					(2)by
			 striking subsection (b) and inserting the following:
						
							(b)Federal home
				loan banksFor purposes of this subtitle, the minimum capital
				level for each Federal Home Loan Bank shall be the minimum capital required to
				be maintained to comply with the leverage requirement for the bank established
				under section 6(a)(2) of the Federal Home Loan Bank Act (12 U.S.C.
				1426(a)(2)).
							(c)Establishment of
				revised minimum capital levelsNotwithstanding subsections (a)
				and (b) and notwithstanding the capital classifications of the regulated
				entities, the Director may, by regulations issued under section 1319G,
				establish a minimum capital level for the enterprises, for the Federal Home
				Loan Banks, or for both the enterprises and the banks, that is higher than the
				level specified in subsection (a) for the enterprises or the level specified in
				subsection (b) for the Federal Home Loan Banks, to the extent needed to ensure
				that the regulated entities operate in a safe and sound manner.
							(d)Authority To
				require temporary increase
								(1)In
				generalNotwithstanding subsections (a) and (b) and any minimum
				capital level established pursuant to subsection (c), the Director may, by
				order, increase the minimum capital level for a regulated entity on a temporary
				basis, when the Director determines that such an increase is necessary and
				consistent with the prudential regulation and the safe and sound operations of
				a regulated entity.
								(2)RescissionThe
				Director shall rescind any temporary minimum capital level established under
				paragraph (1) when the Director determines that the circumstances or facts no
				longer justify the temporary minimum capital level.
								(3)Regulations
				requiredThe Director shall issue regulations
				establishing—
									(A)standards for the
				imposition of a temporary increase in minimum capital under paragraph
				(1);
									(B)the standards and
				procedures that the Director will use to make the determination referred to in
				paragraph (2); and
									(C)a reasonable time frame for periodic review
				of any temporary increase in minimum capital for the purpose of making the
				determination referred to in paragraph (2).
									(e)Authority To
				Establish additional capital and reserve requirements for particular
				purposesThe Director may, at any time by order or regulation,
				establish such capital or reserve requirements with respect to any product or
				activity of a regulated entity, as the Director considers appropriate to ensure
				that the regulated entity operates in a safe and sound manner, with sufficient
				capital and reserves to support the risks that arise in the operations and
				management of the regulated entity.
							(f)Periodic
				reviewThe Director shall periodically review the amount of core
				capital maintained by the enterprises, the amount of capital retained by the
				Federal Home Loan Banks, and the minimum capital levels established for such
				regulated entities pursuant to this
				section.
							.
					112.Registration
			 under the securities lawsThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding at
			 the end the following:
					
						38.Federal National
				Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Home Loan
				Banks
							(a)Federal national
				mortgage association and federal home loan mortgage
				corporationNo class of equity securities of the Federal National
				Mortgage Association or the Federal Home Loan Mortgage Corporation shall be
				treated as an exempted security for purposes of section 12, 13, 14, or
				16.
							(b)Federal home loan
				banks
								(1)RegistrationEach
				Federal Home Loan Bank shall register a class of its common stock under section
				12(g), not later than 120 days after the date of enactment of the
				Federal Housing Finance Regulatory Reform Act
				of 2008, and shall thereafter maintain such registration and be
				treated for purposes of this title as an issuer, the securities
				of which are required to be registered under section 12, regardless of the
				number of members holding such stock at any given time.
								(2)Standards
				relating to audit committeesEach Federal Home Loan Bank shall
				comply with the rules issued by the Commission under section 10A(m).
								(c)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Federal home
				loan bank; memberThe terms Federal Home Loan Bank
				and member, have the same meanings as in section 2 of the Federal
				Home Loan Bank Act.
								(2)Federal national
				mortgage associationThe term Federal National Mortgage
				Association means the corporation created by the Federal National
				Mortgage Association Charter Act.
								(3)Federal home
				loan mortgage corporationThe term Federal Home Loan
				Mortgage Corporation means the corporation created by the Federal Home
				Loan Mortgage Corporation
				Act.
								.
				113.Prohibition and
			 withholding of executive compensation
					(a)In
			 generalSection 1318 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4518) is amended—
						(1)in the section
			 heading, by striking of
			 excessive and inserting and withholding of executive;
						(2)by redesignating
			 subsection (b) as subsection (d); and
						(3)by
			 inserting after subsection (a) the following:
							
								(b)FactorsIn
				making any determination under subsection (a), the Director may take into
				consideration any factors the Director considers relevant, including any
				wrongdoing on the part of the executive officer, and such wrongdoing shall
				include any fraudulent act or omission, breach of trust or fiduciary duty,
				violation of law, rule, regulation, order, or written agreement, and insider
				abuse with respect to the regulated entity. The approval of an agreement or
				contract pursuant to section 309(d)(3)(B) of the Federal National Mortgage
				Association Charter Act (12 U.S.C. 1723a(d)(3)(B)) or section 303(h)(2) of the
				Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(h)(2)) shall not
				preclude the Director from making any subsequent determination under subsection
				(a).
								(c)Withholding of
				compensationIn carrying out subsection (a), the Director may
				require a regulated entity to withhold any payment, transfer, or disbursement
				of compensation to an executive officer, or to place such compensation in an
				escrow account, during the review of the reasonableness and comparability of
				compensation.
								.
						(b)Conforming
			 amendments
						(1)Fannie
			 maeSection 309(d) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1723a(d)) is amended by adding at the end the following
			 new paragraph:
							
								(4)Notwithstanding any other provision
				of this section, the corporation shall not transfer, disburse, or pay
				compensation to any executive officer, or enter into an agreement with such
				executive officer, without the approval of the Director, for matters being
				reviewed under section 1318 of the Federal Housing Enterprises Financial Safety
				and Soundness Act of 1992 (12 U.S.C.
				4518).
								.
						(2)Freddie
			 macSection 303(h) of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1452(h)) is amended by adding at the end the following new
			 paragraph:
							
								(4)Notwithstanding any other provision
				of this section, the Corporation shall not transfer, disburse, or pay
				compensation to any executive officer, or enter into an agreement with such
				executive officer, without the approval of the Director, for matters being
				reviewed under section 1318 of the Federal Housing Enterprises Financial Safety
				and Soundness Act of 1992 (12 U.S.C.
				4518).
								.
						(3)Federal home
			 loan banksSection 7 of the Federal Home Loan Bank Act (12 U.S.C.
			 1427) is amended by adding at the end the following new subsection:
							
								(l)Withholding of
				compensationNotwithstanding any other provision of this section,
				a Federal Home Loan Bank shall not transfer, disburse, or pay compensation to
				any executive officer, or enter into an agreement with such executive officer,
				without the approval of the Director, for matters being reviewed under section
				1318 of the Federal Housing Enterprises Financial Safety and Soundness Act of
				1992 (12 U.S.C.
				4518).
								.
						114.Limit on golden
			 parachutesSection 1318 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4518) is amended by adding at the end the following:
					
						(e)Authority To
				regulate or prohibit certain forms of benefits to affiliated parties
							(1)Golden parachutes
				and indemnification paymentsThe Director may prohibit or limit,
				by regulation or order, any golden parachute payment or indemnification
				payment.
							(2)Factors to be
				taken into accountThe Director shall prescribe, by regulation,
				the factors to be considered by the Director in taking any action pursuant to
				paragraph (1), which may include such factors as—
								(A)whether there is a
				reasonable basis to believe that the affiliated party has committed any
				fraudulent act or omission, breach of trust or fiduciary duty, or insider abuse
				with regard to the regulated entity that has had a material effect on the
				financial condition of the regulated entity;
								(B)whether there is a
				reasonable basis to believe that the affiliated party is substantially
				responsible for the insolvency of the regulated entity, the appointment of a
				conservator or receiver for the regulated entity, or the troubled condition of
				the regulated entity (as defined in regulations prescribed by the
				Director);
								(C)whether there is a
				reasonable basis to believe that the affiliated party has materially violated
				any applicable provision of Federal or State law or regulation that has had a
				material effect on the financial condition of the regulated entity;
								(D)whether the
				affiliated party was in a position of managerial or fiduciary responsibility;
				and
								(E)the length of time
				that the party was affiliated with the regulated entity, and the degree to
				which—
									(i)the payment
				reasonably reflects compensation earned over the period of employment;
				and
									(ii)the compensation
				involved represents a reasonable payment for services rendered.
									(3)Certain payments
				prohibitedNo regulated entity may prepay the salary or any
				liability or legal expense of any affiliated party if such payment is
				made—
								(A)in contemplation
				of the insolvency of such regulated entity, or after the commission of an act
				of insolvency; and
								(B)with a view to, or
				having the result of—
									(i)preventing the
				proper application of the assets of the regulated entity to creditors;
				or
									(ii)preferring one
				creditor over another.
									(4)Golden parachute
				payment defined
								(A)In
				generalFor purposes of this subsection, the term golden
				parachute payment means any payment (or any agreement to make any
				payment) in the nature of compensation by any regulated entity for the benefit
				of any affiliated party pursuant to an obligation of such regulated entity
				that—
									(i)is
				contingent on the termination of such party's affiliation with the regulated
				entity; and
									(ii)is received on or
				after the date on which—
										(I)the regulated
				entity became insolvent;
										(II)any conservator
				or receiver is appointed for such regulated entity; or
										(III)the Director
				determines that the regulated entity is in a troubled condition (as defined in
				the regulations of the Director).
										(B)Certain payments
				in contemplation of an eventAny payment which would be a golden
				parachute payment but for the fact that such payment was made before the date
				referred to in subparagraph (A)(ii) shall be treated as a golden parachute
				payment if the payment was made in contemplation of the occurrence of an event
				described in any subclause of such subparagraph.
								(C)Certain payments
				not includedFor purposes of this subsection, the term
				golden parachute payment shall not include—
									(i)any payment made
				pursuant to a retirement plan which is qualified (or is intended to be
				qualified) under section 401 of the Internal Revenue Code of 1986, or other
				nondiscriminatory benefit plan;
									(ii)any payment made
				pursuant to a bona fide deferred compensation plan or arrangement which the
				Director determines, by regulation or order, to be permissible; or
									(iii)any payment made
				by reason of the death or disability of an affiliated party.
									(5)Other
				definitionsFor purposes of this subsection, the following
				definitions shall apply:
								(A)Indemnification
				paymentSubject to paragraph (6), the term indemnification
				payment means any payment (or any agreement to make any payment) by any
				regulated entity for the benefit of any person who is or was an affiliated
				party, to pay or reimburse such person for any liability or legal expense with
				regard to any administrative proceeding or civil action instituted by the
				Agency which results in a final order under which such person—
									(i)is
				assessed a civil money penalty;
									(ii)is removed or
				prohibited from participating in conduct of the affairs of the regulated
				entity; or
									(iii)is required to
				take any affirmative action to correct certain conditions resulting from
				violations or practices, by order of the Director.
									(B)Liability or legal
				expenseThe term liability or legal expense
				means—
									(i)any legal or other
				professional expense incurred in connection with any claim, proceeding, or
				action;
									(ii)the amount of,
				and any cost incurred in connection with, any settlement of any claim,
				proceeding, or action; and
									(iii)the amount of,
				and any cost incurred in connection with, any judgment or penalty imposed with
				respect to any claim, proceeding, or action.
									(C)PaymentThe
				term payment includes—
									(i)any direct or
				indirect transfer of any funds or any asset; and
									(ii)any segregation
				of any funds or assets for the purpose of making, or pursuant to an agreement
				to make, any payment after the date on which such funds or assets are
				segregated, without regard to whether the obligation to make such payment is
				contingent on—
										(I)the determination,
				after such date, of the liability for the payment of such amount; or
										(II)the liquidation,
				after such date, of the amount of such payment.
										(6)Certain
				commercial insurance coverage not treated as covered benefit
				paymentNo provision of this subsection shall be construed as
				prohibiting any regulated entity from purchasing any commercial insurance
				policy or fidelity bond, except that, subject to any requirement described in
				paragraph (5)(A)(iii), such insurance policy or bond shall not cover any legal
				or liability expense of the regulated entity which is described in paragraph
				(5)(A).
							.
				115.Reporting of
			 fraudulent loansPart 1 of
			 subtitle C of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4631 et seq.), as amended by this Act, is amended by
			 adding at the end the following:
					
						1379E.Reporting of
				fraudulent loans
							(a)Requirement To
				reportThe Director shall require a regulated entity to submit to
				the Director a timely report upon discovery by the regulated entity that it has
				purchased or sold a fraudulent loan or financial instrument, or suspects a
				possible fraud relating to the purchase or sale of any loan or financial
				instrument. The Director shall require each regulated entity to establish and
				maintain procedures designed to discover any such transactions.
							(b)Protection from
				liability for reportsAny regulated entity that, in good faith,
				makes a report pursuant to subsection (a), and any entity-affiliated party,
				that, in good faith, makes or requires another to make any such report, shall
				not be liable to any person under any provision of law or regulation, any
				constitution, law, or regulation of any State or political subdivision of any
				State, or under any contract or other legally enforceable agreement (including
				any arbitration agreement) for such report or for any failure to provide notice
				of such report to the person who is the subject of such report or any other
				persons identified in the
				report.
							.
				BImprovement of
			 mission supervision
				121.Transfer of
			 program approval and housing goal oversightPart 2 of subtitle A of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.)
			 is amended—
					(1)by striking the
			 heading for the part and inserting the following:
						
							2Additional
				authorities of the
				director
							;
					and
					(2)by striking
			 sections 1321 and 1322.
					122.Assumption by
			 the Director of certain other HUD responsibilities
					(a)In
			 generalPart 2 of subtitle A
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C. 4541 et seq.) is amended—
						(1)by striking Secretary each
			 place that term appears and inserting Director in each of
			 sections 1323, 1326, 1327, 1328, and 1336; and
						(2)by striking
			 sections 1337, 1338, and 1349 (12 U.S.C. 4567, 4562 note, and 4589).
						(b)Retention of
			 fair housing responsibilitiesSection 1325 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4545) is
			 amended in the matter preceding paragraph (1), by inserting of Housing
			 and Urban Development after The Secretary.
					123.Review of
			 enterprise productsPart 2 of
			 subtitle A of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4541 et seq.) is amended by inserting before section
			 1323 the following:
					
						1321.Prior approval
				authority for products
							(a)In
				generalThe Director shall require each enterprise to obtain the
				approval of the Director for any product of the enterprise before initially
				offering the product.
							(b)Standard for
				approvalIn considering any request for approval of a product
				pursuant to subsection (a), the Director shall make a determination
				that—
								(1)in the case of a
				product of the Federal National Mortgage Association, the product is authorized
				under paragraph (2), (3), (4), or (5) of section 302(b) or section 304 of the
				Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b),
				1719);
								(2)in the case of a
				product of the Federal Home Loan Mortgage Corporation, the product is
				authorized under paragraph (1), (4), or (5) of section 305(a) of the Federal
				Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a));
								(3)the product is in
				the public interest; and
								(4)the product is
				consistent with the safety and soundness of the enterprise or the mortgage
				finance system.
								(c)Procedure for
				approval
								(1)Submission of
				requestAn enterprise shall submit to the Director a written
				request for approval of a product that describes the product in such form as
				prescribed by order or regulation of the Director.
								(2)Request for
				public commentImmediately upon receipt of a request for approval
				of a product, as required under paragraph (1), the Director shall publish
				notice of such request and of the period for public comment pursuant to
				paragraph (3) regarding the product, and a description of the product proposed
				by the request. The Director shall give interested parties the opportunity to
				respond in writing to the proposed product.
								(3)Public comment
				periodDuring the 30-day period beginning on the date of
				publication pursuant to paragraph (2) of a request for approval of a product,
				the Director shall receive public comments regarding the proposed
				product.
								(4)Offering of
				product
									(A)In
				generalNot later than 30 days after the close of the public
				comment period described in paragraph (3), the Director shall approve or deny
				the product, specifying the grounds for such decision in writing.
									(B)Failure to
				actIf the Director fails to act within the 30-day period
				described in subparagraph (A), then the enterprise may offer the
				product.
									(C)Temporary
				approvalThe Director may, subject to the rules of the Director,
				provide for temporary approval of the offering of a product without a public
				comment period, if the Director finds that the existence of exigent
				circumstances makes such delay contrary to the public interest.
									(d)Conditional
				approvalIf the Director approves the offering of any product by
				an enterprise, the Director may establish terms, conditions, or limitations
				with respect to such product with which the enterprise must comply in order to
				offer such product.
							(e)Exclusions
								(1)In
				generalThe requirements of subsections (a) through (d) do not
				apply with respect to—
									(A)the automated loan
				underwriting system of an enterprise in existence as of the date of enactment
				of the Federal Housing Finance Regulatory
				Reform Act of 2008, including any upgrade to the technology,
				operating system, or software to operate the underwriting system;
									(B)any modification
				to the mortgage terms and conditions or mortgage underwriting criteria relating
				to the mortgages that are purchased or guaranteed by an enterprise, provided
				that such modifications do not alter the underlying transaction so as to
				include services or financing, other than residential mortgage financing;
				or
									(C)any other activity
				that is substantially similar, as determined by rule of the Director to—
										(i)the activities
				described in subparagraphs (A) and (B); and
										(ii)other activities
				that have been approved by the Director in accordance with this section.
										(2)Expedited
				review
									(A)Enterprise
				noticeFor any new activity that an enterprise considers not to
				be a product, the enterprise shall provide written notice to the Director of
				such activity, and may not commence such activity until the date of receipt of
				a notice under subparagraph (B) or the expiration of the period described in
				subparagraph (C). The Director shall establish, by regulation, the form and
				content of such written notice.
									(B)Director
				determinationNot later than 15 days after the date of receipt of
				a notice under subparagraph (A), the Director shall determine whether such
				activity is a product subject to approval under this section. The Director
				shall, immediately upon so determining, notify the enterprise.
									(C)Failure to
				actIf the Director fails to determine whether such activity is a
				product within the 15-day period described in subparagraph (B), the enterprise
				may commence the new activity in accordance with subparagraph (A).
									(f)No
				limitationNothing in this section may be construed to
				restrict—
								(1)the safety and
				soundness authority of the Director over all new and existing products or
				activities; or
								(2)the authority of
				the Director to review all new and existing products or activities to determine
				that such products or activities are consistent with the statutory mission of
				an enterprise.
								.
				
				124.Conforming loan
			 limits
					(a)Fannie
			 mae
						(1)General
			 limitSection 302(b)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) is amended by striking the 7th
			 and 8th sentences and inserting the following new sentences: Such
			 limitations shall not exceed $417,000 for a mortgage secured by a single-family
			 residence, $533,850 for a mortgage secured by a 2-family residence, $645,300
			 for a mortgage secured by a 3-family residence, and $801,950 for a mortgage
			 secured by a 4-family residence, except that such maximum limitations shall be
			 adjusted effective January 1 of each year beginning after the effective date of
			 Federal Housing Finance Regulatory Reform Act
			 of 2008, subject to the limitations in this paragraph. Each
			 adjustment shall be made by adding to each such amount (as it may have been
			 previously adjusted) a percentage thereof equal to the percentage increase,
			 during the most recent 12-month or 4th-quarter period ending before the time of
			 determining such annual adjustment, in the housing price index maintained by
			 the Director of the Federal Housing Finance Agency (pursuant to section 1322 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4541)). If the change in such house price index during the most recent
			 12-month or 4th-quarter period ending before the time of determining such
			 annual adjustment is a decrease, then no adjustment shall be made for the next
			 year, and the next adjustment shall take into account prior declines in the
			 house price index, so that any adjustment shall reflect the net change in the
			 house price index since the last adjustment. Declines in the house price index
			 shall be accumulated and then reduce increases until subsequent increases
			 exceed prior declines..
						(2)High-cost area
			 limitSection 302(b)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) is amended by adding after the
			 period at the end the following: Such foregoing limitations shall also
			 be increased with respect to properties of a particular size located in any
			 area for which the median price for such size residence exceeds the foregoing
			 limitation for such size residence, to the lesser of 150 percent of such
			 foregoing limitation for such size residence or the amount that is equal to the
			 median price in such area for such size residence..
						(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) of this
			 subsection shall take effect upon the expiration of the date described in
			 section 201(a) of the Economic Stimulus Act of 2008 (Public Law
			 110–185).
						(b)Freddie
			 mac
						(1)General
			 limitSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)) is amended by striking the 6th and 7th
			 sentences and inserting the following new sentences: Such limitations
			 shall not exceed $417,000 for a mortgage secured by a single-family residence,
			 $533,850 for a mortgage secured by a 2-family residence, $645,300 for a
			 mortgage secured by a 3-family residence, and $801,950 for a mortgage secured
			 by a 4-family residence, except that such maximum limitations shall be adjusted
			 effective January 1 of each year beginning after the effective date of the
			 Federal Housing Finance Regulatory Reform Act
			 of 2008, subject to the limitations in this paragraph. Each
			 adjustment shall be made by adding to each such amount (as it may have been
			 previously adjusted) a percentage thereof equal to the percentage increase,
			 during the most recent 12-month or fourth-quarter period ending before the time
			 of determining such annual adjustment, in the housing price index maintained by
			 the Director of the Federal Housing Finance Agency (pursuant to section 1322 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4541)). If the change in such house price index during the most recent
			 12-month or 4th-quarter period ending before the time of determining such
			 annual adjustment is a decrease, then no adjustment shall be made for the next
			 year, and the next adjustment shall take into account prior declines in the
			 house price index, so that any adjustment shall reflect the net change in the
			 house price index since the last adjustment. Declines in the house price index
			 shall be accumulated and then reduce increases until subsequent increases
			 exceed prior declines..
						(2)High-cost area
			 limitSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act is amended by adding after the period at the end the following:
			 Such foregoing limitations shall also be increased with respect to
			 properties of a particular size located in any area for which the median price
			 for such size residence exceeds the foregoing limitation for such size
			 residence, to the lesser of 150 percent of such foregoing limitation for such
			 size residence or the amount that is equal to the median price in such area for
			 such size residence..
						(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) of this
			 subsection shall take effect upon the expiration of the date described in
			 section 201(a) of the Economic Stimulus Act of 2008 (Public Law
			 110–185).
						(c)Sense of
			 CongressIt is the sense of the Congress that the securitization
			 of mortgages by the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation plays an important role in providing liquidity to the
			 United States housing markets. Therefore, the Congress encourages the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation to
			 securitize mortgages acquired under the increased conforming loan limits
			 established under this Act.
					(d)Housing price
			 indexPart 2 of subtitle A of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is amended
			 by inserting after section 1321 (as added by section 123 of this Act) the
			 following new section:
						
							1322.Housing price
				indexThe Director shall
				establish and maintain a method of assessing the national average 1-family
				house price for use for adjusting the conforming loan limitations of the
				enterprises. In establishing such method, the Director shall take into
				consideration the monthly survey of all major lenders conducted by the Federal
				Housing Finance Agency to determine the national average 1-family house price,
				the House Price Index maintained by the Office of Federal Housing Enterprise
				Oversight of the Department of Housing and Urban Development before the
				effective date of the Federal Housing Finance Regulatory Reform Act of 2008,
				any appropriate house price indexes of the Bureau of the Census of the
				Department of Commerce, and any other indexes or measures that the Director
				considers
				appropriate.
							.
					125.Annual housing
			 report
					(a)RepealSection 1324 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4544) is hereby
			 repealed.
					(b)Annual housing
			 reportThe
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 is amended by inserting after section 1323
			 the following:
						
							1324.Annual housing
				report
								(a)In
				GeneralAfter reviewing and analyzing the reports submitted under
				section 309(n) of the Federal National
				Mortgage Association Charter Act and section 307(f) of the
				Federal Home Loan Mortgage Corporation
				Act, the Director shall submit a report, not later than October 30
				of each year, to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives,
				on the activities of each enterprise.
								(b)ContentsThe
				report required under subsection (a) shall—
									(1)discuss—
										(A)the extent to and
				manner in which—
											(i)each enterprise is
				achieving the annual housing goals established under subpart B;
											(ii)each enterprise
				is complying with its duty to serve underserved markets, as established under
				section 1335;
											(iii)each enterprise
				received credit towards achieving each of its goals resulting from a
				transaction or activity pursuant to section 1331(b)(2); and
											(iv)each enterprise
				is achieving the purposes of the enterprise established by law; and
											(B)the actions that
				each enterprise could undertake to promote and expand the purposes of the
				enterprise;
										(2)aggregate and
				analyze relevant data on income to assess the compliance of each enterprise
				with the housing goals established under subpart B;
									(3)aggregate and
				analyze data on income, race, and gender by census tract and other relevant
				classifications, and compare such data with larger demographic, housing, and
				economic trends;
									(4)identify the extent
				to which each enterprise is involved in mortgage purchases and secondary market
				activities involving subprime and nontraditional loans;
									(5)compare the
				characteristics of subprime and nontraditional loans both purchased and
				securitized by each enterprise to other loans purchased and securitized by each
				enterprise; and
									(6)compare the
				characteristics of high-cost loans purchased and securitized, where such
				securities are not held on portfolio to loans purchased and securitized, where
				such securities are either retained on portfolio or repurchased by the
				enterprise, including such characteristics as—
										(A)the purchase price
				of the property that secures the mortgage;
										(B)the loan-to-value
				ratio of the mortgage, which shall reflect any secondary liens on the relevant
				property;
										(C)the terms of the
				mortgage;
										(D)the
				creditworthiness of the borrower; and
										(E)any other relevant
				data, as determined by the Director.
										(c)Data Collection
				and Reporting
									(1)In
				generalTo assist the Director in analyzing the matters described
				in subsection (b), the Director shall conduct, on a monthly basis, a survey of
				mortgage markets in accordance with this subsection.
									(2)Data
				pointsEach monthly survey conducted by the Director under
				paragraph (1) shall collect data on—
										(A)the
				characteristics of individual mortgages that are eligible for purchase by the
				enterprises and the characteristics of individual mortgages that are not
				eligible for purchase by the enterprises including, in both cases, information
				concerning—
											(i)the price of the
				house that secures the mortgage;
											(ii)the loan-to-value
				ratio of the mortgage, which shall reflect any secondary liens on the relevant
				property;
											(iii)the terms of the
				mortgage;
											(iv)the
				creditworthiness of the borrower or borrowers; and
											(v)whether the
				mortgage, in the case of a conforming mortgage, was purchased by an
				enterprise;
											(B)the characteristics
				of individual subprime and nontraditional mortgages that are eligible for
				purchase by the enterprises and the characteristics of borrowers under such
				mortgages, including the creditworthiness of such borrowers and determination
				whether such borrowers would qualify for prime lending; and
										(C)such other matters
				as the Director determines to be appropriate.
										(3)Public
				availabilityThe Director shall make any data collected by the
				Director in connection with the conduct of a monthly survey available to the
				public in a timely manner, provided that the Director may modify the data
				released to the public to ensure that the data—
										(A)is not released in
				an identifiable form; and
										(B)is not otherwise
				obtainable from other publicly available data sets.
										(4)DefinitionFor
				purposes of this subsection, the term identifiable form means any
				representation of information that permits the identity of a borrower to which
				the information relates to be reasonably inferred by either direct or indirect
				means.
									.
					126.Public use
			 databaseSection 1323 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (42 U.S.C. 4543) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 (a) In
			 general.—The Secretary and inserting the
			 following:
							
								(a)Availability
									(1)In
				generalThe Director
									;
				and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)Census tract
				level reportingSuch data shall include the data elements
				required to be reported under the Home Mortgage Disclosure Act of 1975, at the
				census tract
				level.
								;
						(2)in subsection
			 (b)(2), by inserting before the period at the end the following: or with
			 subsection (a)(2); and
					(3)by adding at the
			 end the following new subsection:
						
							(d)TimingData
				submitted under this section by an enterprise in connection with a provision
				referred to in subsection (a) shall be made publicly available in accordance
				with this section not later than September 30 of the year following the year to
				which the data relates.
							.
				
					127.Reporting of
			 mortgage dataSection 1326 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4546) is amended—
					(1)in subsection (a),
			 by striking The Director and inserting Subject to
			 subsection (d), the Director; and
					(2)by
			 adding at the end the following:
						
							(d)Mortgage
				informationSubject to privacy considerations, as described in
				section 304(j) of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(j)),
				the Director shall, by regulation or order, provide that certain information
				relating to single family mortgage data of the enterprises shall be disclosed
				to the public, in order to make available to the public—
								(1)the same data from
				the enterprises that is required of insured depository institutions under the
				Home Mortgage Disclosure Act of 1975; and
								(2)information
				collected by the Director under section
				1324(b)(6).
								.
					128.Revision of
			 housing goals
					(a)RepealSections 1331 through 1334 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4561 through 4564) are hereby
			 repealed.
					(b)Housing
			 GoalThe
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 is amended by inserting before section
			 1335 the following:
						
							1331.Establishment
				of housing goals
								(a)In
				GeneralThe Director shall, by regulation, establish effective
				for the first calendar year that begins after the date of enactment of the
				Federal Housing Finance Regulatory Reform Act of 2008, and each year
				thereafter, annual housing goals, as described under this subpart, with respect
				to the mortgage purchases by the enterprises.
								(b)Special counting
				requirements
									(1)In
				generalThe Director shall determine whether an enterprise shall
				receive full, partial, or no credit for a transaction toward achievement of any
				of the housing goals established pursuant to this section or sections 1332
				through 1334.
									(2)ConsiderationsIn
				making any determination under paragraph (1), the Director shall consider
				whether a transaction or activity of an enterprise is substantially equivalent
				to a mortgage purchase and either (A) creates a new market, or (B) adds
				liquidity to an existing market, provided however that the terms and conditions
				of such mortgage purchase is neither determined to be unacceptable, nor
				contrary to good lending practices, and otherwise promotes sustainable
				homeownership and further, that such mortgage purchase actually fulfills the
				purposes of the enterprise and is in accordance with the chartering Act of such
				enterprise.
									(c)Eliminating
				interest rate disparities
									(1)In
				generalIn establishing and implementing the housing goals under
				this subpart, the Director shall require the enterprises to disclose
				appropriate information to allow the Director to assess if there are any
				disparities in interest rates charged on mortgages to borrowers who are
				minorities, as compared with borrowers of similar creditworthiness who are not
				minorities, as evidenced in reports pursuant to the Home Mortgage Disclosure
				Act of 1975.
									(2)Report to
				congress on disparitiesUpon a finding by the Director that a
				pattern of disparities in interest rates exists pursuant to the information
				provided by an enterprise under paragraph (1), the Director shall—
										(A)forward to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives a report
				detailing the disparities; and
										(B)forward the report
				prepared under subparagraph (A) to any other appropriate regulatory or
				enforcement agency.
										(3)Identity of
				individuals not disclosedIn carrying out this subsection, the
				Director shall ensure that no personally identifiable financial information
				that would enable an individual borrower to be reasonably identified shall be
				made public.
									(d)TimingThe
				Director shall establish an annual deadline for the establishment of housing
				goals described in subsection (a), taking into consideration the need for the
				enterprises to reasonably and sufficiently plan their operations and activities
				in advance, including operations and activities necessary to meet such
				goals.
								1331A.Discretionary
				adjustment of housing goals
								(a)Authority
									(1)ReviewThe
				Director shall review the appropriateness of each goal established pursuant to
				this subpart at least once during each year to assure that given current market
				conditions that each such goal is feasible.
									(2)Petition to
				reduceAn enterprise may petition the Director in writing at any
				time during a year to reduce the level of any goal for such year established
				pursuant to this subpart.
									(b)Standard for
				ReductionThe Director may reduce the level for a goal pursuant
				to such a petition only if—
									(1)market and
				economic conditions or the financial condition of the enterprise require such
				action; or
									(2)efforts to meet
				the goal would result in the constraint of liquidity, over-investment in
				certain market segments, or other consequences contrary to the intent of this
				subpart, section 301(3) of the Federal
				National Mortgage Association Charter Act (12 U.S.C. 1716(3)), or
				section 301(b)(3) of the Federal Home Loan
				Mortgage Corporation Act (12 U.S.C. 1451 note), as
				applicable.
									(c)Determination
									(1)30-day
				periodIf an enterprise submits a petition for reduction to the
				Director under subsection (a)(2), the Director shall make a determination
				regarding any proposed reduction within 30 days of receipt of the
				petition.
									(2)ExtensionThe
				Director may extend the period described in paragraph (1) for a single
				additional 15-day period, but only if the Director requests additional
				information from the enterprise.
									1332.Single-family
				housing goals
								(a)Establishment of
				Goals
									(1)In
				GeneralThe Director shall establish annual goals for the
				purchase by each enterprise of conventional, conforming, single-family,
				owner-occupied, purchase money mortgages financing housing for each of the
				following:
										(A)Low-income
				families.
										(B)Families that
				reside in low-income areas.
										(C)Very low-income
				families.
										(2)Goals as
				percentage of total purchase money mortgage purchasesThe goals
				established under paragraph (1) shall be established as a percentage of the
				total number of single-family dwelling units financed by single-family purchase
				money mortgage purchases of the enterprise.
									(b)Determination of
				Compliance
									(1)In
				generalThe Director shall determine, for each year that the
				housing goals under this section are in effect pursuant to section 1331(a),
				whether each enterprise has complied with the single-family housing goals
				established under this section for such year.
									(2)Compliance
				requirementsAn enterprise shall be considered to be in
				compliance with a goal described under subsection (a) for a year, only if, for
				each of the types of families described in subsection (a), the percentage of
				the number of conventional, conforming, single-family, owner-occupied, purchase
				money mortgages purchased by the enterprise in such year that serve such
				families, meets or exceeds the target established under subsection (c) for the
				year for such type of family.
									(c)Annual
				Targets
									(1)In
				generalThe Director shall establish annual targets for each goal
				described in subsection (a).
									(2)ConsiderationsIn
				establishing annual targets under paragraph (1), the Director shall
				consider—
										(A)national housing
				needs;
										(B)economic, housing,
				and demographic conditions;
										(C)the performance
				and effort of the enterprises toward achieving the housing goals under this
				section in previous years;
										(D)the ability of the
				enterprise to lead the industry in making mortgage credit available;
										(E)recent information
				submitted in compliance with the Home Mortgage Disclosure Act of 1975 and such
				other reliable mortgage data as may be available;
										(F)the size of the
				purchase money conventional mortgage market serving each of the types of
				families described in subsection (a), relative to the size of the overall
				purchase money mortgage market; and
										(G)the need to
				maintain the sound financial condition of the enterprises.
										(3)High-cost loans
				and inappropriate lending practicesIn establishing annual
				targets under paragraph (1), the Director shall not consider segments of the
				market determined to be unacceptable or contrary to good lending practices
				pursuant to section 1331(b)(2).
									(d)Notice of
				Determination and Enterprise Comment
									(1)NoticeWithin
				30 days of making a determination under subsection (b) regarding compliance of
				an enterprise for a year with the housing goals established under this section
				and before any public disclosure thereof, the Director shall provide notice of
				the determination to the enterprise, which shall include an analysis and
				comparison, by the Director, of the performance of the enterprise for the year
				and the targets for the year under subsection (c).
									(2)Comment
				periodThe Director shall provide each enterprise and the public
				an opportunity to comment on the determination during the 30-day period
				beginning upon receipt by the enterprise of the notice.
									(e)Use of Borrower
				IncomeIn monitoring the performance of each enterprise pursuant
				to the housing goals under this section and evaluating such performance (for
				purposes of section 1336), the Director shall consider a mortgagor’s income to
				be the income of the mortgagor at the time of origination of the
				mortgage.
								(f)Consideration of
				properties with rental unitsMortgages financing 1-to-4 unit
				owner-occupied properties shall count toward the achievement of the
				single-family housing goal under this section, if such properties otherwise
				meet the requirements under this section notwithstanding the use of 1 or more
				units for rental purposes.
								1333.Single-family
				housing refinance goals
								(a)Prepayment of
				Existing Loans
									(1)In
				generalThe Director shall establish annual goals for the
				purchase by each enterprise of mortgages on conventional, conforming,
				single-family, owner-occupied housing given to pay off or prepay an existing
				loan served by the same property for each of the following:
										(A)Low-income
				families.
										(B)Families that reside
				in low-income areas.
										(C)Very low-income
				families.
										(2)Goals as
				percentage of total refinancing mortgage purchasesThe goals
				described under paragraph (1) shall be established as a percentage of the total
				number of single-family dwelling units refinanced by mortgage purchases of each
				enterprise.
									(b)Determination of
				Compliance
									(1)In
				generalThe Director shall determine, for each year that the
				housing goals under this section are in effect pursuant to section 1331(a),
				whether each enterprise has complied with the single-family housing refinance
				goals established under this section for such year.
									(2)ComplianceAn
				enterprise shall be considered to be in compliance with the goals of this
				section for a year, only if, for each of the types of families described in
				subsection (a), the percentage of the number of conventional, conforming,
				single-family, owner-occupied refinancing mortgages purchased by each
				enterprise in such year that serve such families, meets or exceeds the target
				for the year for such type of family that is established under subsection
				(c).
									(c)Annual
				Targets
									(1)In
				generalThe Director shall establish annual targets for each goal
				described in subsection (a).
									(2)ConsiderationsIn
				establishing annual targets under paragraph (1), the Director shall
				consider—
										(A)national housing
				needs;
										(B)economic, housing,
				and demographic conditions;
										(C)the performance
				and effort of the enterprises toward achieving the housing goals under this
				section in previous years;
										(D)the ability of the
				enterprise to lead the industry in making mortgage credit available;
										(E)recent information
				submitted in compliance with the Home Mortgage Disclosure Act of 1975 and such
				other reliable mortgage data as may be available;
										(F)the size of the
				purchase money conventional mortgage market serving each of the types of
				families described in subsection (a), relative to the size of the overall
				purchase money mortgage market; and
										(G)the need to
				maintain the sound financial condition of the enterprises.
										(d)Notice of
				Determination and Enterprise Comment
									(1)NoticeWithin
				30 days of making a determination under subsection (b) regarding compliance of
				an enterprise for a year with the housing goals established under this section
				and before any public disclosure thereof, the Director shall provide notice of
				the determination to the enterprise, which shall include an analysis and
				comparison, by the Director, of the performance of the enterprise for the year
				and the targets for the year under subsection (c).
									(2)Comment
				periodThe Director shall provide each enterprise and the public
				an opportunity to comment on the determination during the 30-day period
				beginning upon receipt by the enterprise of the notice.
									(e)Use of Borrower
				IncomeIn monitoring the performance of each enterprise pursuant
				to the housing goals under this section and evaluating such performance (for
				purposes of section 1336), the Director shall consider a mortgagor’s income to
				be the income of the mortgagor at the time of origination of the
				mortgage.
								1334.Multifamily
				special affordable housing goal
								(a)Establishment
									(1)In
				generalThe Director shall establish, by regulation, by unit,
				dollar volume, or percentage of multifamily activity, as determined by the
				Director, an annual goal for the purchase by each enterprise of—
										(A)mortgages that
				finance dwelling units affordable to very low-income families; and
										(B)mortgages that
				finance dwelling units assisted by the low-income housing tax credit under
				section 42 of the Internal Revenue Code of 1986.
										(2)Additional
				requirements for smaller projectsThe Director shall establish,
				within the housing goal established under this section, additional requirements
				for the purchase by each enterprise of mortgages described in paragraph (1) for
				multifamily housing projects of a smaller or limited size, which may be based
				on the number of dwelling units in the project or the amount of the mortgage,
				or both, and shall include multifamily housing projects of 5 to 50 units (as
				adjusted by the Director), or with mortgages of up to $5,000,000 (as adjusted
				by the Director).
									(3)FactorsThe
				Director shall establish the goal and additional requirements under this
				section taking into consideration—
										(A)national
				multifamily mortgage credit needs;
										(B)the performance
				and effort of the enterprise in making mortgage credit available for
				multifamily housing in previous years;
										(C)the size of the
				multifamily mortgage market, including the size of the small multifamily
				mortgage market;
										(D)the most recent
				information available for the Residential Survey published by the Census
				Bureau, and such other reliable data as may be available regarding multifamily
				mortgages;
										(E)the ability of the
				enterprise to lead the industry in expanding mortgage credit availability at
				favorable terms, especially for underserved markets, such as for—
											(i)small multifamily
				projects;
											(ii)multifamily
				properties in need of preservation and rehabilitation; and
											(iii)multifamily
				properties located in rural areas; and
											(F)the need to
				maintain the sound financial condition of the enterprise.
										(b)Units Financed
				by Housing Finance Agency BondsThe Director may give credit
				toward the achievement of the multifamily special affordable housing goal under
				this section (for purposes of section 1336) to dwelling units in multifamily
				housing projects that otherwise qualify under such goal and that are financed
				by tax-exempt or taxable bonds issued by a State or local housing finance
				agency, but only if such bonds—
									(1)are secured by a
				guarantee of the enterprise; or
									(2)are not investment
				grade and are purchased by the enterprise.
									(c)Use of Tenant
				Rent level
									(1)In
				generalThe Director shall monitor the performance of each
				enterprise in meeting the goal established under this section and shall
				evaluate such performance (for purposes of section 1336) based on whether the
				rent levels are affordable to low-income and very low-income families.
									(2)Rent
				levelA rent level shall be considered to be affordable for
				purposes of this subsection for an income category referred to in this
				subsection if it does not exceed 30 percent of the maximum income level of such
				income category, with appropriate adjustments for unit size as measured by the
				number of bedrooms.
									(d)Determination of
				Compliance
									(1)In
				generalThe Director shall, for each year that the housing goal
				under this section is in effect pursuant to section 1331(a), determine whether
				each enterprise has complied with such goal and the additional requirements
				under subsection (a)(2).
									(2)ComplianceAn
				enterprise shall be considered to be in compliance with the goal described
				under subsection (a) for a year only if the multifamily mortgage purchases of
				the enterprise meet or exceed the goal for the year established under
				subsection (a).
									(e)Consideration of
				units in single-family rental housingIn establishing the goal
				under this section, the Director may take into consideration the number of
				housing units financed by any mortgage purchased by an enterprise on
				single-family rental housing that is not owner-occupied.
								(f)Removing
				creditThe Director shall subtract from the units or mortgages
				counted toward the goal established under this section in a current year any
				units or mortgages credited toward such goal in a prior year if an enterprise
				requires a lender to repurchase, or reimburse for losses, or indemnify the
				enterprise against potential losses on such units or mortgages.
								(g)Notice of
				Determination and Enterprise Comment
									(1)NoticeWithin
				30 days of making a determination under subsection (d) regarding compliance of
				an enterprise for a year with the housing goal established under this section
				and before any public disclosure thereof, the Director shall provide notice of
				the determination to the enterprise, which shall include an analysis and
				comparison, by the Director, of the performance of the enterprise for the year
				and the goal for the year under subsection (a).
									(2)Comment
				periodThe Director shall provide each enterprise and the public
				an opportunity to comment on the determination during the 30-day period
				beginning upon receipt by the enterprise of the
				notice.
									.
					(c)Conforming
			 AmendmentsThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 is
			 amended—
						(1)in section 1335(a)
			 (12 U.S.C. 4565(a)), in the matter preceding paragraph (1), by striking
			 low- and moderate-income housing goal and all that follows
			 through section 1334 and inserting housing goals
			 established under this subpart; and
						(2)in section
			 1336(a)(1) (12 U.S.C. 4566(a)(1)), by striking sections 1332, 1333, and
			 1334, and inserting this subpart.
						(d)DefinitionsSection
			 1303 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502) is
			 amended—
						(1)by striking
			 paragraph (24), as so designated by section 2 of this Act, and inserting the
			 following:
							
								(24)Very
				low-incomeThe term very low-income means—
									(A)in the case of
				owner-occupied units, families having incomes not greater than 50 percent of
				the area median income; and
									(B)in the case of
				rental units, families having incomes not greater than 50 percent of the area
				median income, with adjustments for smaller and larger families, as determined
				by the Director.
									;
				and
						(2)by adding at the
			 end the following:
							
								(26)Conforming
				mortgageThe term conforming mortgage means, with
				respect to an enterprise, a conventional mortgage having an original principal
				obligation that does not exceed the applicable dollar limitation, in effect at
				the time of such origination, under—
									(A)section 302(b)(2)
				of the Federal National Mortgage Association
				Charter Act; or
									(B)section 305(a)(2)
				of the Federal Home Loan Mortgage Corporation
				Act.
									(27)Extremely
				low-incomeThe term extremely low-income
				means—
									(A)in the case of
				owner-occupied units, income not in excess of 30 percent of the area median
				income; and
									(B)in the case of
				rental units, income not in excess of 30 percent of the area median income,
				with adjustments for smaller and larger families, as determined by the
				Director.
									(28)Low-income
				areaThe term low-income area means a census tract
				or block numbering area in which the median income does not exceed 80 percent
				of the median income for the area in which such census tract or block numbering
				area is located, and, for the purposes of section 1332(a)(2), shall include
				families having incomes not greater than 100 percent of the area median income
				who reside in minority census tracts.
								(29)Minority census
				tractThe term minority census tract means a
				census tract that has a minority population of at least 30 percent and a median
				family income of less than 100 percent of the area family median income.
								(30)Shortage of
				standard rental units both affordable and available to extremely low-income
				renter households
									(A)In
				generalThe term shortage of standard rental units both
				affordable and available to extremely low-income renter households means
				the gap between—
										(i)the number of
				units with complete plumbing and kitchen facilities with a rent that is 30
				percent or less of 30 percent of the adjusted area median income as determined
				by the Director that are occupied by extremely low-income renter households or
				are vacant for rent; and
										(ii)the number of
				extremely low-income renter households.
										(B)Rule of
				constructionIf the number of units described in subparagraph
				(A)(i) exceeds the number of extremely low-income households as described in
				subparagraph (A)(ii), there is no shortage.
									(31)Shortage of
				standard rental units both affordable and available to very low-income renter
				households
									(A)In
				generalThe term shortage of standard rental units both
				affordable and available to very low-income renter households means the
				gap between—
										(i)the
				number of units with complete plumbing and kitchen facilities with a rent that
				is 30 percent or less of 50 percent of the adjusted area median income as
				determined by the Director that are occupied by either extremely low- or very
				low-income renter households or are vacant for rent; and
										(ii)the number of
				extremely low- and very low-income renter households.
										(B)Rule of
				constructionIf the number of units described in subparagraph
				(A)(i) exceeds the number of extremely low- and very low-income households as
				described in subparagraph (A)(ii), there is no
				shortage.
									.
				
						129.Duty to serve
			 underserved markets
					(a)Establishment
			 and evaluation of performanceSection 1335 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4565) is
			 amended—
						(1)in the section
			 heading, by inserting duty to serve
			 underserved markets and before other;
						(2)by striking
			 subsection (b);
						(3)in subsection
			 (a)—
							(A)in the matter
			 preceding paragraph (1), by inserting and to carry out the duty under
			 subsection (a) of this section before , each enterprise
			 shall;
							(B)in paragraph (3),
			 by inserting and after the semicolon at the end;
							(C)in paragraph (4),
			 by striking ; and and inserting a period;
							(D)by striking
			 paragraph (5); and
							(E)by redesignating
			 such subsection as subsection (b);
							(4)by inserting
			 before subsection (b) (as so redesignated by paragraph (3)(E) of this
			 subsection) the following new subsection:
							
								(a)Duty To serve
				underserved markets
									(1)DutyIn
				accordance with the purpose of the enterprises under section 301(3) of the
				Federal National Mortgage Association Charter Act (12 U.S.C. 1716) and section
				301(b)(3) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451
				note) to undertake activities relating to mortgages on housing for very low-,
				low-, and moderate-income families involving a reasonable economic return that
				may be less than the return earned on other activities, each enterprise shall
				have the duty to increase the liquidity of mortgage investments and improve the
				distribution of investment capital available for mortgage financing for
				underserved markets by purchasing or securitizing mortgage investments.
									(2)Underserved
				marketsTo meet its duty under paragraph (1), each enterprise
				shall comply with the following requirements with respect to the following
				underserved markets:
										(A)Manufactured
				housingThe enterprise shall lead the industry in developing loan
				products and flexible underwriting guidelines to facilitate a secondary market
				for mortgages on manufactured homes for very low-, low-, and moderate-income
				families.
										(B)Affordable
				housing preservationThe enterprise shall lead the industry in
				developing loan products and flexible underwriting guidelines to facilitate a
				secondary market to preserve housing affordable to very low-, low-,
				and moderate-income families, including housing projects subsidized
				under—
											(i)the project-based
				and tenant-based rental assistance programs under section 8 of the United
				States Housing Act of 1937;
											(ii)the program under
				section 236 of the National Housing Act;
											(iii)the below-market
				interest rate mortgage program under section 221(d)(4) of the National Housing
				Act;
											(iv)the supportive
				housing for the elderly program under section 202 of the Housing Act of
				1959;
											(v)the supportive
				housing program for persons with disabilities under section 811 of the
				Cranston-Gonzalez National Affordable Housing Act;
											(vi)the programs
				under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361
				et seq.), but only permanent supportive housing projects subsidized under such
				programs; and
											(vii)the rural rental
				housing program under section 515 of the Housing Act of 1949.
											(C)Rural and other
				underserved marketsThe enterprise shall lead the industry in
				developing loan products and flexible underwriting guidelines to facilitate a
				secondary market for mortgages on housing for very low-, low-, and
				moderate-income families in rural areas, and for mortgages for housing for any
				other underserved market for very low-, low-, and moderate-income families that
				the Director identifies as lacking adequate credit through conventional lending
				sources. Such underserved markets may be identified by borrower type, market
				segment, or geographic area.
										;
				and
						(5)by adding at the
			 end the following new subsection:
							
								(c)Evaluation and
				reporting of compliance
									(1)In
				generalNot later than 6 months after the effective date of the
				Federal Housing Finance Regulatory Reform Act of 2008, the Director shall
				establish a manner for evaluating whether, and the extent to which, the
				enterprises have complied with the duty under subsection (a) to serve
				underserved markets and for rating the extent of such compliance. Using such
				method, the Director shall, for each year, evaluate such compliance and rate
				the performance of each enterprise as to extent of compliance. The Director
				shall include such evaluation and rating for each enterprise for a year in the
				report for that year submitted pursuant to section 1319B(a).
									(2)Separate
				evaluationsIn determining whether an enterprise has complied
				with the duty referred to in paragraph (1), the Director shall separately
				evaluate whether the enterprise has complied with such duty with respect to
				each of the underserved markets identified in subsection (a), taking into
				consideration—
										(A)the development of
				loan products and more flexible underwriting guidelines;
										(B)the extent of
				outreach to qualified loan sellers in each of such underserved markets;
				and
										(C)the volume of
				loans purchased in each of such underserved markets.
										(3)Manufactured
				housing marketIn determining whether an enterprise has complied
				with the duty under subparagraph (A) of subsection (a)(2), the Director may
				consider loans secured by both real and personal
				property.
									.
						(b)EnforcementSubsection
			 (a) of section 1336 of the Housing and Community Development Act of 1992 (12
			 U.S.C. 4566(a)) is amended—
						(1)in paragraph (1),
			 by inserting and with the duty under section 1335(a) of each enterprise
			 with respect to underserved markets, before as provided in this
			 section; and
						(2)by adding at the
			 end of such subsection, as amended by the preceding provisions of this
			 subtitle, the following new paragraph:
							
								(4)Enforcement of
				duty to provide mortgage credit to underserved marketsThe duty
				under section 1335(a) of each enterprise to serve underserved markets (as
				determined in accordance with section 1335(c)) shall be enforceable under this
				section to the same extent and under the same provisions that the housing goals
				established under this subpart are enforceable. Such duty shall not be
				enforceable under any other provision of this title (including subpart C of
				this part) other than this section or under any provision of the Federal
				National Mortgage Association Charter Act or the Federal Home Loan Mortgage
				Corporation
				Act.
								.
						130.Monitoring and
			 enforcing compliance with housing goals
					(a)In
			 generalSection 1336 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4566) is amended by striking
			 subsections (b) and (c) and inserting the following:
						
							(b)Notice and
				preliminary determination of failure To meet goals
								(1)NoticeIf
				the Director preliminarily determines that an enterprise has failed, or that
				there is a substantial probability that an enterprise will fail, to meet any
				housing goal under this subpart, the Director shall provide written notice to
				the enterprise of such a preliminary determination, the reasons for such
				determination, and the information on which the Director based the
				determination.
								(2)Response
				period
									(A)In
				generalDuring the 30-day period beginning on the date on which
				an enterprise is provided notice under paragraph (1), the enterprise may submit
				to the Director any written information that the enterprise considers
				appropriate for consideration by the Director in finally determining whether
				such failure has occurred or whether the achievement of such goal was or is
				feasible.
									(B)Extended
				periodThe Director may extend the period under subparagraph (A)
				for good cause for not more than 30 additional days.
									(C)Shortened
				periodThe Director may shorten the period under subparagraph (A)
				for good cause.
									(D)Failure to
				respondThe failure of an enterprise to provide information
				during the 30-day period under this paragraph (as extended or shortened) shall
				waive any right of the enterprise to comment on the proposed determination or
				action of the Director.
									(3)Consideration of
				information and final determination
									(A)In
				generalAfter the expiration of the response period under
				paragraph (2), or upon receipt of information provided during such period by
				the enterprise, whichever occurs earlier, the Director shall issue a final
				determination on—
										(i)whether the
				enterprise has failed, or there is a substantial probability that the
				enterprise will fail, to meet the housing goal; and
										(ii)whether (taking
				into consideration market and economic conditions and the financial condition
				of the enterprise) the achievement of the housing goal was or is
				feasible.
										(B)ConsiderationsIn
				making a final determination under subparagraph (A), the Director shall take
				into consideration any relevant information submitted by the enterprise during
				the response period.
									(C)NoticeThe
				Director shall provide written notice, including a response to any information
				submitted during the response period, to the enterprise, the Committee on
				Banking, Housing, and Urban Affairs of the Senate, and the Committee on
				Financial Services of the House of Representatives, of—
										(i)each final
				determination under this paragraph that an enterprise has failed, or that there
				is a substantial probability that the enterprise will fail, to meet a housing
				goal;
										(ii)each final
				determination that the achievement of a housing goal was or is feasible;
				and
										(iii)the reasons for
				each such final determination.
										(c)Cease and
				desist, civil money penalties, and remedies including housing plans
								(1)RequirementIf
				the Director finds, pursuant to subsection (b), that there is a substantial
				probability that an enterprise will fail, or has actually failed, to meet any
				housing goal under this subpart, and that the achievement of the housing goal
				was or is feasible, the Director may require that the enterprise submit a
				housing plan under this subsection. If the Director makes such a finding and
				the enterprise refuses to submit such a plan, submits an unacceptable plan,
				fails to comply with the plan, or the Director finds that the enterprise has
				failed to meet any housing goal under this subpart, in addition to requiring an
				enterprise to submit a housing plan, the Director may issue a cease and desist
				order in accordance with section 1341, impose civil money penalties in
				accordance with section 1345, or order other remedies as set forth in paragraph
				(7).
								(2)Housing
				planIf the Director requires a housing plan under this
				subsection, such a plan shall be—
									(A)a feasible plan
				describing the specific actions the enterprise will take—
										(i)to
				achieve the goal for the next calendar year; and
										(ii)if the Director
				determines that there is a substantial probability that the enterprise will
				fail to meet a goal in the current year, to make such improvements and changes
				in its operations as are reasonable in the remainder of such year; and
										(B)sufficiently
				specific to enable the Director to monitor compliance periodically.
									(3)Deadline for
				submissionThe Director shall establish a deadline for an
				enterprise to comply with any remedial action or submit a housing plan to the
				Director, which may not be more than 45 days after the enterprise is provided
				notice. The Director may extend the deadline to the extent that the Director
				determines necessary. Any extension of the deadline shall be in writing and for
				a time certain.
								(4)ApprovalThe
				Director shall review each submission by an enterprise, including a housing
				plan submitted under this subsection, and, not later than 30 days after
				submission, approve or disapprove the plan or other action. The Director may
				extend the period for approval or disapproval for a single additional 30-day
				period if the Director determines it necessary. The Director shall approve any
				plan that the Director determines is likely to succeed, and conforms with the
				Federal National Mortgage Association Charter Act or the Federal Home Loan
				Mortgage Corporation Act (as applicable), this title, and any other applicable
				provision of law.
								(5)Notice of
				approval and disapprovalThe Director shall provide written
				notice to any enterprise submitting a housing plan of the approval or
				disapproval of the plan (which shall include the reasons for any disapproval of
				the plan) and of any extension of the period for approval or
				disapproval.
								(6)ResubmissionIf
				the initial housing plan submitted by an enterprise under this section is
				disapproved, the enterprise shall submit an amended plan acceptable to the
				Director not later than 15 days after such disapproval, or such longer period
				that the Director determines is in the public interest.
								(7)Additional
				remedies for failure to meet goalsIn addition to ordering a
				housing plan under this section, issuing cease and desist orders under section
				1341, and ordering civil money penalties under section 1345, the Director
				may—
									(A)seek other actions
				when an enterprise fails to meet a goal; and
									(B)exercise
				appropriate enforcement authority available to the Director under this
				Act.
									.
					(b)Conforming
			 AmendmentThe heading for subpart C of part 2 of subtitle A of
			 the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended to read as
			 follows:
						
							CEnforcement
							.
					(c)Cease and desist
			 proceedings 
						(1)RepealSection 1341 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4581) is hereby
			 repealed.
						(2)Cease and desist
			 proceedingsThe
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 is amended by inserting before section
			 1342 the following:
							
								1341.Cease and
				desist proceedings
									(a)Grounds for
				issuanceThe Director may issue and serve a notice of charges
				under this section upon an enterprise if the Director determines that—
										(1)the enterprise has
				failed to meet any housing goal established under subpart B, following a
				written notice and determination of such failure in accordance with section
				1336;
										(2)the enterprise has
				failed to submit a report under section 1327, following a notice of such
				failure, an opportunity for comment by the enterprise, and a final
				determination by the Director;
										(3)the enterprise has
				failed to submit the information required under subsection (m) or (n) of
				section 309 of the Federal National Mortgage Association Charter Act, or
				subsection (e) or (f) of section 307 of the Federal Home Loan Mortgage
				Corporation Act;
										(4)the enterprise has
				violated any provision of part 2 of this title or any order, rule, or
				regulation under part 2;
										(5)the enterprise has
				failed to submit a housing plan or perform its responsibilities under a
				remedial order that substantially complies with section 1336(c) within the
				applicable period; or
										(6)the enterprise has
				failed to comply with a housing plan under section 1336(c).
										(b)Procedure
										(1)Notice of
				chargesEach notice of charges issued under this section shall
				contain a statement of the facts constituting the alleged conduct and shall fix
				a time and place at which a hearing will be held to determine on the record
				whether an order to cease and desist from such conduct should issue.
										(2)Issuance of
				orderIf the Director finds on the record made at a hearing
				described in paragraph (1) that any conduct specified in the notice of charges
				has been established (or the enterprise consents pursuant to section
				1342(a)(4)), the Director may issue and serve upon the enterprise an order
				requiring the enterprise to—
											(A)comply with the
				goals;
											(B)submit a report
				under section 1327;
											(C)comply with any
				provision of part 2 of this title or any order, rule, or regulation under part
				2;
											(D)submit a housing
				plan in compliance with section 1336(c);
											(E)comply with the
				housing plan in compliance with section 1336(c); or
											(F)provide the
				information required under subsection (m) or (n) of section 309 of the Federal
				National Mortgage Association Charter Act, or subsection (e) or (f) of section
				307 of the Federal Home Loan Mortgage Corporation Act.
											(c)Effective
				dateAn order under this section shall become effective upon the
				expiration of the 30-day period beginning on the date of service of the order
				upon the enterprise (except in the case of an order issued upon consent, which
				shall become effective at the time specified therein), and shall remain
				effective and enforceable as provided in the order, except to the extent that
				the order is stayed, modified, terminated, or set aside by action of the
				Director or otherwise, as provided in this
				subpart.
									.
						(d)Civil money
			 penalties
						(1)RepealSection 1345 of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4585) is hereby
			 repealed.
						(2)Civil money
			 penaltiesThe
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 is amended by inserting after section 1344
			 the following:
							
								1345.Civil money
				penalties
									(a)AuthorityThe
				Director may impose a civil money penalty, in accordance with the provisions of
				this section, on any enterprise that has failed to—
										(1)meet any housing
				goal established under subpart B, following a written notice and determination
				of such failure in accordance with section 1336(b);
										(2)submit a report
				under section 1327, following a notice of such failure, an opportunity for
				comment by the enterprise, and a final determination by the Director;
										(3)submit the
				information required under subsection (m) or (n) of section 309 of the Federal
				National Mortgage Association Charter Act or subsection (e) or (f) of section
				307 of the Federal Home Loan Mortgage Corporation Act;
										(4)comply with any
				provision of part 2 of this title or any order, rule, or regulation under part
				2;
										(5)submit a housing
				plan or perform its responsibilities under a remedial order issued pursuant to
				section 1336(c) within the required period; or
										(6)comply with a
				housing plan for the enterprise under section 1336(c).
										(b)Amount of
				penaltyThe amount of a penalty under this section, as determined
				by the Director, may not exceed—
										(1)for any failure
				described in paragraph (1), (5), or (6) of subsection (a), $100,000 for each
				day that the failure occurs; and
										(2)for any failure
				described in paragraph (2), (3), or (4) of subsection (a), $50,000 for each day
				that the failure occurs.
										(c)Procedures
										(1)EstablishmentThe
				Director shall establish standards and procedures governing the imposition of
				civil money penalties under this section. Such standards and procedures—
											(A)shall provide for
				the Director to notify the enterprise in writing of the determination of the
				Director to impose the penalty, which shall be made on the record;
											(B)shall provide for
				the imposition of a penalty only after the enterprise has been given an
				opportunity for a hearing on the record pursuant to section 1342; and
											(C)may provide for
				review by the Director of any determination or order, or interlocutory ruling,
				arising from a hearing.
											(2)Factors in
				determining amount of penaltyIn determining the amount of a
				penalty under this section, the Director shall give consideration to factors
				including—
											(A)the gravity of the
				offense;
											(B)any history of
				prior offenses;
											(C)ability to pay the
				penalty;
											(D)injury to the
				public;
											(E)benefits
				received;
											(F)deterrence of
				future violations;
											(G)the length of time
				that the enterprise should reasonably take to achieve the goal; and
											(H)such other factors
				as the Director may determine, by regulation, to be appropriate.
											(d)Action To
				collect penaltyIf an enterprise fails to comply with an order by
				the Director imposing a civil money penalty under this section, after the order
				is no longer subject to review, as provided in sections 1342 and 1343, the
				Director may bring an action in the United States District Court for the
				District of Columbia to obtain a monetary judgment against the enterprise, and
				such other relief as may be available. The monetary judgment may, in the
				court's discretion, include the attorneys' fees and other expenses incurred by
				the United States in connection with the action. In an action under this
				subsection, the validity and appropriateness of the order imposing the penalty
				shall not be subject to review.
									(e)Settlement by
				directorThe Director may compromise, modify, or remit any civil
				money penalty which may be, or has been, imposed under this
				section.
									.
						(e)Director
			 authority
						(1)Authority to
			 bring a civil actionSection 1344(a) of the
			 Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4584) is amended by striking
			 The Secretary may request the Attorney General of the United States to
			 bring a civil action and inserting The Director may bring a
			 civil action.
						(2)Subpoena
			 enforcementSection 1348(c) of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4588(c)) is amended by
			 inserting may bring an action or before may
			 request.
						(3)Conforming
			 amendmentsSubpart C of part
			 2 of subtitle A of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4581 et seq.) is amended by striking Secretary each place that
			 term appears and inserting Director in each of—
							(A)section 1342 (12
			 U.S.C. 4582);
							(B)section 1343 (12
			 U.S.C. 4583);
							(C)section 1346 (12
			 U.S.C. 4586);
							(D)section 1347 (12
			 U.S.C. 4587); and
							(E)section 1348 (12
			 U.S.C. 4588).
							131.Transfer and
			 rights of certain HUD employees
					(a)TransferEach
			 employee of the Department of Housing and Urban Development whose position
			 responsibilities primarily involve the establishment and enforcement of the
			 housing goals under subpart B of part 2 of subtitle A of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4561 et seq.)
			 shall be transferred to the Federal Housing Finance Agency for employment, not
			 later than the effective date of the Federal Housing Finance Regulatory Reform
			 Act of 2008, and such transfer shall be deemed a transfer of function for
			 purposes of section 3503 of title 5, United States Code.
					(b)Guaranteed
			 positions
						(1)In
			 generalEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer.
						(2)No involuntary
			 separation or reductionAn employee transferred under subsection
			 (a) holding a permanent position on the day immediately preceding the transfer
			 may not be involuntarily separated or reduced in grade or compensation during
			 the 12-month period beginning on the date of transfer, except for cause, or, in
			 the case of a temporary employee, separated in accordance with the terms of the
			 appointment of the employee.
						(c)Appointment
			 authority for excepted and senior executive service employees
						(1)In
			 generalIn the case of an employee occupying a position in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established under law or by regulations of the Office of Personnel Management
			 for filling such position shall be transferred, subject to paragraph
			 (2).
						(2)Decline of
			 transferThe Director may decline a transfer of authority under
			 paragraph (1) to the extent that such authority relates to—
							(A)a position
			 excepted from the competitive service because of its confidential,
			 policymaking, policy-determining, or policy-advocating character; or
							(B)a noncareer
			 position in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the Director determines, after the end of the 1-year period beginning on the
			 effective date of the Federal Housing Finance Regulatory Reform Act of 2008,
			 that a reorganization of the combined workforce is required, that
			 reorganization shall be deemed a major reorganization for purposes of affording
			 affected employee retirement under section 8336(d)(2) or 8414(b)(1)(B) of title
			 5, United States Code.
					(e)Employee benefit
			 programs
						(1)In
			 generalAny employee described under subsection (a) accepting
			 employment with the Agency as a result of a transfer under subsection (a) may
			 retain, for 12 months after the date on which such transfer occurs, membership
			 in any employee benefit program of the Agency or the Department of Housing and
			 Urban Development, as applicable, including insurance, to which such employee
			 belongs on such effective date, if—
							(A)the employee does
			 not elect to give up the benefit or membership in the program; and
							(B)the benefit or
			 program is continued by the Director of the Federal Housing Finance
			 Agency.
							(2)Cost
			 differential
							(A)In
			 generalThe difference in the costs between the benefits which
			 would have been provided by the Department of Housing and Urban Development and
			 those provided by this section shall be paid by the Director.
							(B)Health
			 insuranceIf any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued by
			 the Director, the employee shall be permitted to select an alternate Federal
			 health insurance program not later than 30 days after the date of such election
			 or notice, without regard to any other regularly scheduled open season.
							CPrompt corrective
			 action
				141.Critical
			 capital levels
					(a)In
			 generalSection 1363 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4613) is amended—
						(1)by striking
			 For and inserting (a) Enterprises.—For; and
						(2)by adding at the
			 end the following new subsection:
							
								(b)Federal home
				loan banks
									(1)In
				generalFor purposes of this subtitle, the critical capital level
				for each Federal Home Loan Bank shall be such amount of capital as the Director
				shall, by regulation, require.
									(2)Consideration of
				other critical capital levelsIn establishing the critical
				capital level under paragraph (1) for the Federal Home Loan Banks, the Director
				shall take due consideration of the critical capital level established under
				subsection (a) for the enterprises, with such modifications as the Director
				determines to be appropriate to reflect the difference in operations between
				the banks and the
				enterprises.
									.
						(b)RegulationsNot
			 later than the expiration of the 180-day period beginning on the date of
			 enactment of this Act, the Director of the Federal Housing Finance Agency shall
			 issue regulations pursuant to section 1363(b) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (as added by this
			 section) establishing the critical capital level under such section.
					142.Capital
			 classifications
					(a)In
			 generalSection 1364 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4614) is amended—
						(1)in the heading for
			 subsection (a) by striking In General and inserting
			 Enterprises;
						(2)in
			 subsection (c)—
							(A)by striking
			 subsection (b) and inserting subsection
			 (c);
							(B)by striking
			 enterprises and inserting regulated entities;
			 and
							(C)by striking the
			 last sentence;
							(3)by redesignating
			 subsections (c) (as so amended by paragraph (2) of this subsection) and (d) as
			 subsections (d) and (f), respectively;
						(4)by striking
			 subsection (b) and inserting the following:
							
								(b)Federal home
				loan banks
									(1)Establishment
				and criteriaFor purposes of this subtitle, the Director shall,
				by regulation—
										(A)establish the
				capital classifications specified under paragraph (2) for the Federal Home Loan
				Banks;
										(B)establish criteria
				for each such capital classification based on the amount and types of capital
				held by a bank and the risk-based, minimum, and critical capital levels for the
				banks and taking due consideration of the capital classifications established
				under subsection (a) for the enterprises, with such modifications as the
				Director determines to be appropriate to reflect the difference in operations
				between the banks and the enterprises; and
										(C)shall classify the
				Federal Home Loan Banks according to such capital classifications.
										(2)ClassificationsThe
				capital classifications specified under this paragraph are—
										(A)adequately
				capitalized;
										(B)undercapitalized;
										(C)significantly
				undercapitalized; and
										(D)critically
				undercapitalized.
										(c)Discretionary
				classification
									(1)Grounds for
				reclassificationThe Director may reclassify a regulated entity
				under paragraph (2) if—
										(A)at any time, the
				Director determines in writing that the regulated entity is engaging in conduct
				that could result in a rapid depletion of core or total capital or the value of
				collateral pledged as security has decreased significantly or that the value of
				the property subject to any mortgage held by the regulated entity (or
				securitized in the case of an enterprise) has decreased significantly;
										(B)after notice and
				an opportunity for hearing, the Director determines that the regulated entity
				is in an unsafe or unsound condition; or
										(C)pursuant to section
				1371(b), the Director deems the regulated entity to be engaging in an unsafe or
				unsound practice.
										(2)ReclassificationIn
				addition to any other action authorized under this title, including the
				reclassification of a regulated entity for any reason not specified in this
				subsection, if the Director takes any action described in paragraph (1), the
				Director may classify a regulated entity—
										(A)as
				undercapitalized, if the regulated entity is otherwise classified as adequately
				capitalized;
										(B)as significantly
				undercapitalized, if the regulated entity is otherwise classified as
				undercapitalized; and
										(C)as critically
				undercapitalized, if the regulated entity is otherwise classified as
				significantly undercapitalized.
										;
				and
						(5)by inserting after
			 subsection (d) (as so redesignated by paragraph (3) of this subsection), the
			 following new subsection:
							
								(e)Restriction on
				capital distributions
									(1)In
				generalA regulated entity shall make no capital distribution if,
				after making the distribution, the regulated entity would be
				undercapitalized.
									(2)ExceptionNotwithstanding
				paragraph (1), the Director may permit a regulated entity, to the extent
				appropriate or applicable, to repurchase, redeem, retire, or otherwise acquire
				shares or ownership interests if the repurchase, redemption, retirement, or
				other acquisition—
										(A)is made in
				connection with the issuance of additional shares or obligations of the
				regulated entity in at least an equivalent amount; and
										(B)will reduce the
				financial obligations of the regulated entity or otherwise improve the
				financial condition of the
				entity.
										.
						(b)RegulationsNot
			 later than the expiration of the 180-day period beginning on the date of
			 enactment of this Act, the Director of the Federal Housing Finance Agency shall
			 issue regulations to carry out section 1364(b) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (as added by this
			 section), relating to capital classifications for the Federal Home Loan
			 Banks.
					143.Supervisory
			 actions applicable to undercapitalized regulated entitiesSection 1365 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4615) is
			 amended—
					(1)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
					(2)by striking
			 An enterprise each place that term appears and inserting
			 A regulated entity;
					(3)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity;
					(4)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
						(B)by inserting before
			 paragraph (2), as redesignated, the following:
							
								(1)Required
				monitoringThe Director shall—
									(A)closely monitor
				the condition of any undercapitalized regulated entity;
									(B)closely monitor
				compliance with the capital restoration plan, restrictions, and requirements
				imposed on an undercapitalized regulated entity under this section; and
									(C)periodically
				review the plan, restrictions, and requirements applicable to an
				undercapitalized regulated entity to determine whether the plan, restrictions,
				and requirements are achieving the purpose of this
				section.
									;
				and
						(C)by adding at the
			 end the following:
							
								(4)Restriction of
				asset growthAn undercapitalized regulated entity shall not
				permit its average total assets during any calendar quarter to exceed its
				average total assets during the preceding calendar quarter, unless—
									(A)the Director has
				accepted the capital restoration plan of the regulated entity;
									(B)any increase in
				total assets is consistent with the capital restoration plan; and
									(C)the ratio of
				tangible equity to assets of the regulated entity increases during the calendar
				quarter at a rate sufficient to enable the regulated entity to become
				adequately capitalized within a reasonable time.
									(5)Prior approval
				of acquisitions and new activitiesAn undercapitalized regulated
				entity shall not, directly or indirectly, acquire any interest in any entity or
				engage in any new activity, unless—
									(A)the Director has
				accepted the capital restoration plan of the regulated entity, the regulated
				entity is implementing the plan, and the Director determines that the proposed
				action is consistent with and will further the achievement of the plan;
				or
									(B)the Director
				determines that the proposed action will further the purpose of this
				subtitle.
									;
						(5)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking Discretionary;
						(B)in the matter
			 preceding paragraph (1), by striking may and inserting
			 shall; and
						(C)in paragraph
			 (2)—
							(i)by
			 striking make, in good faith, reasonable efforts necessary to;
			 and
							(ii)by
			 striking the period at the end and inserting in any material
			 respect.; and
							(6)by
			 striking subsection (c) and inserting the following:
						
							(c)Other
				discretionary safeguardsThe Director may take, with respect to
				an undercapitalized regulated entity, any of the actions authorized to be taken
				under section 1366 with respect to a significantly undercapitalized regulated
				entity, if the Director determines that such actions are necessary to carry out
				the purpose of this
				subtitle.
							.
					144.Supervisory
			 actions applicable to significantly undercapitalized regulated
			 entitiesSection 1366 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4616) is amended—
					(1)in
			 subsection (a)(2), by striking undercapitalized enterprise and
			 inserting undercapitalized;
					(2)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
					(3)by striking
			 An enterprise each place that term appears and inserting
			 A regulated entity;
					(4)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity;
					(5)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking Discretionary
			 Supervisory and inserting Specific;
						(B)in the matter
			 preceding paragraph (1), by striking may, at any time, take any
			 and inserting shall carry out this section by taking, at any time, 1 or
			 more;
						(C)by striking
			 paragraph (6);
						(D)by redesignating
			 paragraph (5) as paragraph (6);
						(E)by inserting after
			 paragraph (4) the following:
							
								(5)Improvement of
				managementTake 1 or more of the following actions:
									(A)New election of
				boardOrder a new election for the board of directors of the
				regulated entity.
									(B)Dismissal of
				directors or executive officersRequire the regulated entity to
				dismiss from office any director or executive officer who had held office for
				more than 180 days immediately before the date on which the regulated entity
				became undercapitalized. Dismissal under this subparagraph shall not be
				construed to be a removal pursuant to the enforcement powers of the Director
				under section 1377.
									(C)Employ qualified
				executive officersRequire the regulated entity to employ
				qualified executive officers (who, if the Director so specifies, shall be
				subject to approval by the Director).
									;
				and
						(F)by adding at the
			 end the following:
							
								(7)Other
				actionRequire the regulated entity to take any other action that
				the Director determines will better carry out the purpose of this section than
				any of the other actions specified in this
				subsection.
								;
				and
						(6)by striking
			 subsection (c) and inserting the following:
						
							(c)Restriction on
				compensation of executive officersA regulated entity that is
				classified as significantly undercapitalized in accordance with section 1364
				may not, without prior written approval by the Director—
								(1)pay any bonus to
				any executive officer; or
								(2)provide
				compensation to any executive officer at a rate exceeding the average rate of
				compensation of that officer (excluding bonuses, stock options, and profit
				sharing) during the 12 calendar months preceding the calendar month in which
				the regulated entity became significantly
				undercapitalized.
								.
					145.Authority over
			 critically undercapitalized regulated entities
					(a)In
			 generalSection 1367 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4617) is amended to read as
			 follows:
						
							1367.Authority over
				critically undercapitalized regulated entities
								(a)Appointment of
				the agency as conservator or receiver
									(1)In
				generalNotwithstanding any other provision of Federal or State
				law, the Director may appoint the Agency as conservator or receiver for a
				regulated entity in the manner provided under paragraph (2) or (4). All
				references to the conservator or receiver under this section are references to
				the Agency acting as conservator or receiver.
									(2)Discretionary
				appointmentThe Agency may, at the discretion of the Director, be
				appointed conservator or receiver for the purpose of reorganizing,
				rehabilitating, or winding up the affairs of a regulated entity.
									(3)Grounds for
				discretionary appointment of conservator or receiverThe grounds
				for appointing conservator or receiver for any regulated entity under paragraph
				(2) are as follows:
										(A)Substantial
				dissipationSubstantial dissipation of assets or earnings due
				to—
											(i)any
				violation of any provision of Federal or State law; or
											(ii)any unsafe or
				unsound practice.
											(B)Unsafe or
				unsound conditionAn unsafe or unsound condition to transact
				business.
										(C)Cease and desist
				ordersAny willful violation of a cease and desist order that has
				become final.
										(D)ConcealmentAny
				concealment of the books, papers, records, or assets of the regulated entity,
				or any refusal to submit the books, papers, records, or affairs of the
				regulated entity, for inspection to any examiner or to any lawful agent of the
				Director.
										(E)Inability to
				meet obligationsThe regulated entity is likely to be unable to
				pay its obligations or meet the demands of its creditors in the normal course
				of business.
										(F)LossesThe
				regulated entity has incurred or is likely to incur losses that will deplete
				all or substantially all of its capital, and there is no reasonable prospect
				for the regulated entity to become adequately capitalized (as defined in
				section 1364(a)(1)).
										(G)Violations of
				lawAny violation of any law or regulation, or any unsafe or
				unsound practice or condition that is likely to—
											(i)cause insolvency
				or substantial dissipation of assets or earnings; or
											(ii)weaken the
				condition of the regulated entity.
											(H)ConsentThe
				regulated entity, by resolution of its board of directors or its shareholders
				or members, consents to the appointment.
										(I)UndercapitalizationThe
				regulated entity is undercapitalized or significantly undercapitalized (as
				defined in section 1364(a)(3)), and—
											(i)has no reasonable
				prospect of becoming adequately capitalized;
											(ii)fails to become
				adequately capitalized, as required by—
												(I)section 1365(a)(1)
				with respect to a regulated entity; or
												(II)section
				1366(a)(1) with respect to a significantly undercapitalized regulated
				entity;
												(iii)fails to submit
				a capital restoration plan acceptable to the Agency within the time prescribed
				under section 1369C; or
											(iv)materially fails
				to implement a capital restoration plan submitted and accepted under section
				1369C.
											(J)Critical
				undercapitalizationThe regulated entity is critically
				undercapitalized, as defined in section 1364(a)(4).
										(K)Money
				launderingThe Attorney General notifies the Director in writing
				that the regulated entity has been found guilty of a criminal offense under
				section 1956 or 1957 of title 18, United States Code, or section 5322 or 5324
				of title 31, United States Code.
										(4)Mandatory
				receivership
										(A)In
				generalThe Director shall appoint the Agency as receiver for a
				regulated entity if the Director determines, in writing, that—
											(i)the
				assets of the regulated entity are, and during the preceding 60 calendar days
				have been, less than the obligations of the regulated entity to its creditors
				and others; or
											(ii)the regulated
				entity is not, and during the preceding 60 calendar days has not been,
				generally paying the debts of the regulated entity (other than debts that are
				the subject of a bona fide dispute) as such debts become due.
											(B)Periodic
				determination required for critically undercapitalized regulated
				entityIf a regulated entity is critically undercapitalized, the
				Director shall make a determination, in writing, as to whether the regulated
				entity meets the criteria specified in clause (i) or (ii) of subparagraph
				(A)—
											(i)not later than 30
				calendar days after the regulated entity initially becomes critically
				undercapitalized; and
											(ii)at
				least once during each succeeding 30-calendar day period.
											(C)Determination
				not required if receivership already in placeSubparagraph (B)
				does not apply with respect to a regulated entity in any period during which
				the Agency serves as receiver for the regulated entity.
										(D)Receivership
				terminates conservatorshipThe appointment of the Agency as
				receiver of a regulated entity under this section shall immediately terminate
				any conservatorship established for the regulated entity under this
				title.
										(5)Judicial
				review
										(A)In
				generalIf the Agency is appointed conservator or receiver under
				this section, the regulated entity may, within 30 days of such appointment,
				bring an action in the United States district court for the judicial district
				in which the home office of such regulated entity is located, or in the United
				States District Court for the District of Columbia, for an order requiring the
				Agency to remove itself as conservator or receiver.
										(B)ReviewUpon
				the filing of an action under subparagraph (A), the court shall, upon the
				merits, dismiss such action or direct the Agency to remove itself as such
				conservator or receiver.
										(6)Directors not
				liable for acquiescing in appointment of conservator or
				receiverThe members of the board of directors of a regulated
				entity shall not be liable to the shareholders or creditors of the regulated
				entity for acquiescing in or consenting in good faith to the appointment of the
				Agency as conservator or receiver for that regulated entity.
									(7)Agency not
				subject to any other federal agencyWhen acting as conservator or
				receiver, the Agency shall not be subject to the direction or supervision of
				any other agency of the United States or any State in the exercise of the
				rights, powers, and privileges of the Agency.
									(b)Powers and
				duties of the agency as conservator or receiver
									(1)Rulemaking
				authority of the agencyThe Agency may prescribe such regulations
				as the Agency determines to be appropriate regarding the conduct of
				conservatorships or receiverships.
									(2)General
				powers
										(A)Successor to
				regulated entityThe Agency shall, as conservator or receiver,
				and by operation of law, immediately succeed to—
											(i)all rights,
				titles, powers, and privileges of the regulated entity, and of any stockholder,
				officer, or director of such regulated entity with respect to the regulated
				entity and the assets of the regulated entity; and
											(ii)title to the
				books, records, and assets of any other legal custodian of such regulated
				entity.
											(B)Operate the
				regulated entityThe Agency may, as conservator or
				receiver—
											(i)take over the
				assets of and operate the regulated entity with all the powers of the
				shareholders, the directors, and the officers of the regulated entity and
				conduct all business of the regulated entity;
											(ii)collect all
				obligations and money due the regulated entity;
											(iii)perform all
				functions of the regulated entity in the name of the regulated entity which are
				consistent with the appointment as conservator or receiver;
											(iv)preserve and
				conserve the assets and property of the regulated entity; and
											(v)provide by
				contract for assistance in fulfilling any function, activity, action, or duty
				of the Agency as conservator or receiver.
											(C)Functions of
				officers, directors, and shareholders of a regulated entityThe
				Agency may, by regulation or order, provide for the exercise of any function by
				any stockholder, director, or officer of any regulated entity for which the
				Agency has been named conservator or receiver.
										(D)Powers as
				conservatorThe Agency may, as conservator, take such action as
				may be—
											(i)necessary to put
				the regulated entity in a sound and solvent condition; and
											(ii)appropriate to
				carry on the business of the regulated entity and preserve and conserve the
				assets and property of the regulated entity.
											(E)Additional
				powers as receiverIn any case in which the Agency is acting as
				receiver, the Agency shall place the regulated entity in liquidation and
				proceed to realize upon the assets of the regulated entity in such manner as
				the Agency deems appropriate, including through the sale of assets, the
				transfer of assets to a limited-life regulated entity established under
				subsection (i), or the exercise of any other rights or privileges granted to
				the Agency under this paragraph.
										(F)Organization of
				new enterpriseThe Agency shall, as receiver for an enterprise,
				organize a successor enterprise that will operate pursuant to subsection
				(i).
										(G)Transfer or sale
				of assets and liabilitiesThe Agency may, as conservator or
				receiver, transfer or sell any asset or liability of the regulated entity in
				default, and may do so without any approval, assignment, or consent with
				respect to such transfer or sale.
										(H)Payment of valid
				obligationsThe Agency, as conservator or receiver, shall, to the
				extent of proceeds realized from the performance of contracts or sale of the
				assets of a regulated entity, pay all valid obligations of the regulated entity
				that are due and payable at the time of the appointment of the Agency as
				conservator or receiver, in accordance with the prescriptions and limitations
				of this section.
										(I)Subpoena
				authority
											(i)In
				general
												(I)Agency
				authorityThe Agency may, as conservator or receiver, and for
				purposes of carrying out any power, authority, or duty with respect to a
				regulated entity (including determining any claim against the regulated entity
				and determining and realizing upon any asset of any person in the course of
				collecting money due the regulated entity), exercise any power established
				under section 1348.
												(II)Applicability
				of lawThe provisions of section 1348 shall apply with respect to
				the exercise of any power under this subparagraph, in the same manner as such
				provisions apply under that section.
												(ii)SubpoenaA
				subpoena or subpoena duces tecum may be issued under clause (i) only by, or
				with the written approval of, the Director, or the designee of the
				Director.
											(iii)Rule of
				constructionThis subsection shall not be construed to limit any
				rights that the Agency, in any capacity, might otherwise have under section
				1317 or 1379B.
											(J)Incidental
				powersThe Agency may, as conservator or receiver—
											(i)exercise all
				powers and authorities specifically granted to conservators or receivers,
				respectively, under this section, and such incidental powers as shall be
				necessary to carry out such powers; and
											(ii)take any action
				authorized by this section, which the Agency determines is in the best
				interests of the regulated entity or the Agency.
											(K)Other
				provisions
											(i)Shareholders and
				creditors of failed regulated entityNotwithstanding any other
				provision of law, the appointment of the Agency as receiver for a regulated
				entity pursuant to paragraph (2) or (4) of subsection (a) and its succession,
				by operation of law, to the rights, titles, powers, and privileges described in
				subsection (b)(2)(A) shall terminate all rights and claims that the
				stockholders and creditors of the regulated entity may have against the assets
				or charter of the regulated entity or the Agency arising as a result of their
				status as stockholders or creditors, except for their right to payment,
				resolution, or other satisfaction of their claims, as permitted under
				subsections (b)(9), (c), and (e).
											(ii)Assets of
				regulated entityNotwithstanding any other provision of law, for
				purposes of this section, the charter of a regulated entity shall not be
				considered an asset of the regulated entity.
											(3)Authority of
				receiver to determine claims
										(A)In
				generalThe Agency may, as receiver, determine claims in
				accordance with the requirements of this subsection and any regulations
				prescribed under paragraph (4).
										(B)Notice
				requirementsThe receiver, in any case involving the liquidation
				or winding up of the affairs of a closed regulated entity, shall—
											(i)promptly publish a
				notice to the creditors of the regulated entity to present their claims,
				together with proof, to the receiver by a date specified in the notice which
				shall be not less than 90 days after the date of publication of such notice;
				and
											(ii)republish such
				notice approximately 1 month and 2 months, respectively, after the date of
				publication under clause (i).
											(C)Mailing
				requiredThe receiver shall mail a notice similar to the notice
				published under subparagraph (B)(i) at the time of such publication to any
				creditor shown on the books of the regulated entity—
											(i)at
				the last address of the creditor appearing in such books; or
											(ii)upon discovery of
				the name and address of a claimant not appearing on the books of the regulated
				entity, within 30 days after the discovery of such name and address.
											(4)Rulemaking
				authority relating to determination of claimsSubject to
				subsection (c), the Director may prescribe regulations regarding the allowance
				or disallowance of claims by the receiver and providing for administrative
				determination of claims and review of such determination.
									(5)Procedures for
				determination of claims
										(A)Determination
				period
											(i)In
				generalBefore the end of the 180-day period beginning on the
				date on which any claim against a regulated entity is filed with the Agency as
				receiver, the Agency shall determine whether to allow or disallow the claim and
				shall notify the claimant of any determination with respect to such
				claim.
											(ii)Extension of
				timeThe period described in clause (i) may be extended by a
				written agreement between the claimant and the Agency.
											(iii)Mailing of
				notice sufficientThe requirements of clause (i) shall be deemed
				to be satisfied if the notice of any determination with respect to any claim is
				mailed to the last address of the claimant which appears—
												(I)on the books of the
				regulated entity;
												(II)in the claim
				filed by the claimant; or
												(III)in documents
				submitted in proof of the claim.
												(iv)Contents of
				notice of disallowanceIf any claim filed under clause (i) is
				disallowed, the notice to the claimant shall contain—
												(I)a statement of
				each reason for the disallowance; and
												(II)the procedures
				available for obtaining agency review of the determination to disallow the
				claim or judicial determination of the claim.
												(B)Allowance of
				proven claimThe receiver shall allow any claim received on or
				before the date specified in the notice published under paragraph (3)(B)(i) by
				the receiver from any claimant which is proved to the satisfaction of the
				receiver.
										(C)Disallowance of
				claims filed after filing periodClaims filed after the date
				specified in the notice published under paragraph (3)(B)(i), or the date
				specified under paragraph (3)(C), shall be disallowed and such disallowance
				shall be final.
										(D)Authority to
				disallow claims
											(i)In
				generalThe receiver may disallow any portion of any claim by a
				creditor or claim of security, preference, or priority which is not proved to
				the satisfaction of the receiver.
											(ii)Payments to
				less than fully secured creditorsIn the case of a claim of a
				creditor against a regulated entity which is secured by any property or other
				asset of such regulated entity, the receiver—
												(I)may treat the
				portion of such claim which exceeds an amount equal to the fair market value of
				such property or other asset as an unsecured claim against the regulated
				entity; and
												(II)may not make any
				payment with respect to such unsecured portion of the claim, other than in
				connection with the disposition of all claims of unsecured creditors of the
				regulated entity.
												(iii)ExceptionsNo
				provision of this paragraph shall apply with respect to—
												(I)any extension of
				credit from any Federal Reserve Bank, Federal Home Loan Bank, or the United
				States Treasury; or
												(II)any security
				interest in the assets of the regulated entity securing any such extension of
				credit.
												(E)No judicial
				review of determination pursuant to subparagraph (d)No court may
				review the determination of the Agency under subparagraph (D) to disallow a
				claim.
										(F)Legal effect of
				filing
											(i)Statute of
				limitation tolledFor purposes of any applicable statute of
				limitations, the filing of a claim with the receiver shall constitute a
				commencement of an action.
											(ii)No prejudice to
				other actionsSubject to paragraph (10), the filing of a claim
				with the receiver shall not prejudice any right of the claimant to continue any
				action which was filed before the date of the appointment of the receiver,
				subject to the determination of claims by the receiver.
											(6)Provision for
				judicial determination of claims
										(A)In
				generalThe claimant may file suit on a claim (or continue an
				action commenced before the appointment of the receiver) in the district or
				territorial court of the United States for the district within which the
				principal place of business of the regulated entity is located or the United
				States District Court for the District of Columbia (and such court shall have
				jurisdiction to hear such claim), before the end of the 60-day period beginning
				on the earlier of—
											(i)the end of the
				period described in paragraph (5)(A)(i) with respect to any claim against a
				regulated entity for which the Agency is receiver; or
											(ii)the date of any
				notice of disallowance of such claim pursuant to paragraph (5)(A)(i).
											(B)Statute of
				limitationsA claim shall be deemed to be disallowed (other than
				any portion of such claim which was allowed by the receiver), and such
				disallowance shall be final, and the claimant shall have no further rights or
				remedies with respect to such claim, if the claimant fails, before the end of
				the 60-day period described under subparagraph (A), to file suit on such claim
				(or continue an action commenced before the appointment of the
				receiver).
										(7)Review of
				claims
										(A)Other review
				procedures
											(i)In
				generalThe Agency shall establish such alternative dispute
				resolution processes as may be appropriate for the resolution of claims filed
				under paragraph (5)(A)(i).
											(ii)CriteriaIn
				establishing alternative dispute resolution processes, the Agency shall strive
				for procedures which are expeditious, fair, independent, and low cost.
											(iii)Voluntary
				binding or nonbinding proceduresThe Agency may establish both
				binding and nonbinding processes under this subparagraph, which may be
				conducted by any government or private party. All parties, including the
				claimant and the Agency, must agree to the use of the process in a particular
				case.
											(B)Consideration of
				incentivesThe Agency shall seek to develop incentives for
				claimants to participate in the alternative dispute resolution process.
										(8)Expedited
				determination of claims
										(A)Establishment
				requiredThe Agency shall establish a procedure for expedited
				relief outside of the routine claims process established under paragraph (5)
				for claimants who—
											(i)allege the
				existence of legally valid and enforceable or perfected security interests in
				assets of any regulated entity for which the Agency has been appointed
				receiver; and
											(ii)allege that
				irreparable injury will occur if the routine claims procedure is
				followed.
											(B)Determination
				periodBefore the end of the 90-day period beginning on the date
				on which any claim is filed in accordance with the procedures established under
				subparagraph (A), the Director shall—
											(i)determine—
												(I)whether to allow
				or disallow such claim; or
												(II)whether such
				claim should be determined pursuant to the procedures established under
				paragraph (5); and
												(ii)notify the
				claimant of the determination, and if the claim is disallowed, provide a
				statement of each reason for the disallowance and the procedure for obtaining
				agency review or judicial determination.
											(C)Period for
				filing or renewing suitAny claimant who files a request for
				expedited relief shall be permitted to file a suit, or to continue a suit filed
				before the date of appointment of the receiver, seeking a determination of the
				rights of the claimant with respect to such security interest after the earlier
				of—
											(i)the end of the
				90-day period beginning on the date of the filing of a request for expedited
				relief; or
											(ii)the date on which
				the Agency denies the claim.
											(D)Statute of
				limitationsIf an action described under subparagraph (C) is not
				filed, or the motion to renew a previously filed suit is not made, before the
				end of the 30-day period beginning on the date on which such action or motion
				may be filed under subparagraph (B), the claim shall be deemed to be disallowed
				as of the end of such period (other than any portion of such claim which was
				allowed by the receiver), such disallowance shall be final, and the claimant
				shall have no further rights or remedies with respect to such claim.
										(E)Legal effect of
				filing
											(i)Statute of
				limitation tolledFor purposes of any applicable statute of
				limitations, the filing of a claim with the receiver shall constitute a
				commencement of an action.
											(ii)No prejudice to
				other actionsSubject to paragraph (10), the filing of a claim
				with the receiver shall not prejudice any right of the claimant to continue any
				action that was filed before the appointment of the receiver, subject to the
				determination of claims by the receiver.
											(9)Payment of
				claims
										(A)In
				generalThe receiver may, in the discretion of the receiver, and
				to the extent that funds are available from the assets of the regulated entity,
				pay creditor claims, in such manner and amounts as are authorized under this
				section, which are—
											(i)allowed by the
				receiver;
											(ii)approved by the
				Agency pursuant to a final determination pursuant to paragraph (7) or (8);
				or
											(iii)determined by
				the final judgment of any court of competent jurisdiction.
											(B)Agreements
				against the interest of the agencyNo agreement that tends to
				diminish or defeat the interest of the Agency in any asset acquired by the
				Agency as receiver under this section shall be valid against the Agency unless
				such agreement is in writing and executed by an authorized officer or
				representative of the regulated entity.
										(C)Payment of
				dividends on claimsThe receiver may, in the sole discretion of
				the receiver, pay from the assets of the regulated entity dividends on proved
				claims at any time, and no liability shall attach to the Agency by reason of
				any such payment, for failure to pay dividends to a claimant whose claim is not
				proved at the time of any such payment.
										(D)Rulemaking
				authority of the directorThe Director may prescribe such rules,
				including definitions of terms, as the Director deems appropriate to establish
				a single uniform interest rate for, or to make payments of post-insolvency
				interest to creditors holding proven claims against the receivership estates of
				the regulated entity, following satisfaction by the receiver of the principal
				amount of all creditor claims.
										(10)Suspension of
				legal actions
										(A)In
				generalAfter the appointment of a conservator or receiver for a
				regulated entity, the conservator or receiver may, in any judicial action or
				proceeding to which such regulated entity is or becomes a party, request a stay
				for a period not to exceed—
											(i)45
				days, in the case of any conservator; and
											(ii)90 days, in the
				case of any receiver.
											(B)Grant of stay by
				all courts requiredUpon receipt of a request by the conservator
				or receiver under subparagraph (A) for a stay of any judicial action or
				proceeding in any court with jurisdiction of such action or proceeding, the
				court shall grant such stay as to all parties.
										(11)Additional
				rights and duties
										(A)Prior final
				adjudicationThe Agency shall abide by any final unappealable
				judgment of any court of competent jurisdiction which was rendered before the
				appointment of the Agency as conservator or receiver.
										(B)Rights and
				remedies of conservator or receiverIn the event of any
				appealable judgment, the Agency as conservator or receiver—
											(i)shall have all of
				the rights and remedies available to the regulated entity (before the
				appointment of such conservator or receiver) and the Agency, including removal
				to Federal court and all appellate rights; and
											(ii)shall not be
				required to post any bond in order to pursue such remedies.
											(C)No attachment or
				executionNo attachment or execution may issue by any court upon
				assets in the possession of the receiver, or upon the charter, of a regulated
				entity for which the Agency has been appointed receiver.
										(D)Limitation on
				judicial reviewExcept as otherwise provided in this subsection,
				no court shall have jurisdiction over—
											(i)any claim or
				action for payment from, or any action seeking a determination of rights with
				respect to, the assets or charter of any regulated entity for which the Agency
				has been appointed receiver; or
											(ii)any claim
				relating to any act or omission of such regulated entity or the Agency as
				receiver.
											(E)Disposition of
				assetsIn exercising any right, power, privilege, or authority as
				conservator or receiver in connection with any sale or disposition of assets of
				a regulated entity for which the Agency has been appointed conservator or
				receiver, the Agency shall conduct its operations in a manner which—
											(i)maximizes the net
				present value return from the sale or disposition of such assets;
											(ii)minimizes the
				amount of any loss realized in the resolution of cases; and
											(iii)ensures adequate
				competition and fair and consistent treatment of offerors.
											(12)Statute of
				limitations for actions brought by conservator or receiver
										(A)In
				generalNotwithstanding any provision of any contract, the
				applicable statute of limitations with regard to any action brought by the
				Agency as conservator or receiver shall be—
											(i)in
				the case of any contract claim, the longer of—
												(I)the 6-year period
				beginning on the date on which the claim accrues; or
												(II)the period
				applicable under State law; and
												(ii)in the case of
				any tort claim, the longer of—
												(I)the 3-year period
				beginning on the date on which the claim accrues; or
												(II)the period
				applicable under State law.
												(B)Determination of
				the date on which a claim accruesFor purposes of subparagraph
				(A), the date on which the statute of limitations begins to run on any claim
				described in such subparagraph shall be the later of—
											(i)the date of the
				appointment of the Agency as conservator or receiver; or
											(ii)the date on which
				the cause of action accrues.
											(13)Revival of
				expired state causes of action
										(A)In
				generalIn the case of any tort claim described under clause (ii)
				for which the statute of limitations applicable under State law with respect to
				such claim has expired not more than 5 years before the appointment of the
				Agency as conservator or receiver, the Agency may bring an action as
				conservator or receiver on such claim without regard to the expiration of the
				statute of limitations applicable under State law.
										(B)Claims
				describedA tort claim referred to under clause (i) is a claim
				arising from fraud, intentional misconduct resulting in unjust enrichment, or
				intentional misconduct resulting in substantial loss to the regulated
				entity.
										(14)Accounting and
				recordkeeping requirements
										(A)In
				generalThe Agency as conservator or receiver shall, consistent
				with the accounting and reporting practices and procedures established by the
				Agency, maintain a full accounting of each conservatorship and receivership or
				other disposition of a regulated entity in default.
										(B)Annual
				accounting or reportWith respect to each conservatorship or
				receivership, the Agency shall make an annual accounting or report available to
				the Board, the Comptroller General of the United States, the Committee on
				Banking, Housing, and Urban Affairs of the Senate, and the Committee on
				Financial Services of the House of Representatives.
										(C)Availability of
				reportsAny report prepared under subparagraph (B) shall be made
				available by the Agency upon request to any shareholder of a regulated entity
				or any member of the public.
										(D)Recordkeeping
				requirementAfter the end of the 6-year period beginning on the
				date on which the conservatorship or receivership is terminated by the
				Director, the Agency may destroy any records of such regulated entity which the
				Agency, in the discretion of the Agency, determines to be unnecessary, unless
				directed not to do so by a court of competent jurisdiction or governmental
				agency, or prohibited by law.
										(15)Fraudulent
				transfers
										(A)In
				generalThe Agency, as conservator or receiver, may avoid a
				transfer of any interest of an entity-affiliated party, or any person
				determined by the conservator or receiver to be a debtor of the regulated
				entity, in property, or any obligation incurred by such party or person, that
				was made within 5 years of the date on which the Agency was appointed
				conservator or receiver, if such party or person voluntarily or involuntarily
				made such transfer or incurred such liability with the intent to hinder, delay,
				or defraud the regulated entity, the Agency, the conservator, or
				receiver.
										(B)Right of
				recoveryTo the extent a transfer is avoided under subparagraph
				(A), the conservator or receiver may recover, for the benefit of the regulated
				entity, the property transferred, or, if a court so orders, the value of such
				property (at the time of such transfer) from—
											(i)the initial
				transferee of such transfer or the entity-affiliated party or person for whose
				benefit such transfer was made; or
											(ii)any immediate or
				mediate transferee of any such initial transferee.
											(C)Rights of
				transferee or obligeeThe conservator or receiver may not recover
				under subparagraph (B) from—
											(i)any
				transferee that takes for value, including satisfaction or securing of a
				present or antecedent debt, in good faith; or
											(ii)any immediate or
				mediate good faith transferee of such transferee.
											(D)Rights under
				this paragraphThe rights under this paragraph of the conservator
				or receiver described under subparagraph (A) shall be superior to any rights of
				a trustee or any other party (other than any party which is a Federal agency)
				under title 11, United States Code.
										(16)Attachment of
				assets and other injunctive reliefSubject to paragraph (17), any
				court of competent jurisdiction may, at the request of the conservator or
				receiver, issue an order in accordance with rule 65 of the Federal Rules of
				Civil Procedure, including an order placing the assets of any person designated
				by the conservator or receiver under the control of the court, and appointing a
				trustee to hold such assets.
									(17)Standards of
				proofRule 65 of the Federal Rules of Civil Procedure shall apply
				with respect to any proceeding under paragraph (16) without regard to the
				requirement of such rule that the applicant show that the injury, loss, or
				damage is irreparable and immediate.
									(18)Treatment of
				claims arising from breach of contracts executed by the conservator or
				receiver
										(A)In
				generalNotwithstanding any other provision of this subsection,
				any final and unappealable judgment for monetary damages entered against the
				conservator or receiver for the breach of an agreement executed or approved in
				writing by the conservator or receiver after the date of its appointment, shall
				be paid as an administrative expense of the conservator or receiver.
										(B)No limitation of
				powerNothing in this paragraph shall be construed to limit the
				power of the conservator or receiver to exercise any rights under contract or
				law, including to terminate, breach, cancel, or otherwise discontinue such
				agreement.
										(19)General
				exceptions
										(A)LimitationsThe
				rights of the conservator or receiver appointed under this section shall be
				subject to the limitations on the powers of a receiver under sections 402
				through 407 of the Federal Deposit Insurance Corporation Improvement Act of
				1991 (12 U.S.C. 4402 through 4407).
										(B)Mortgages held
				in trust
											(i)In
				generalAny mortgage, pool of mortgages, or interest in a pool of
				mortgages held in trust, custodial, or agency capacity by a regulated entity
				for the benefit of any person other than the regulated entity shall not be
				available to satisfy the claims of creditors generally, except that nothing in
				this clause shall be construed to expand or otherwise affect the authority of
				any regulated entity.
											(ii)Holding of
				mortgagesAny mortgage, pool of mortgages, or interest in a pool
				of mortgages described in clause (i) shall be held by the conservator or
				receiver appointed under this section for the beneficial owners of such
				mortgage, pool of mortgages, or interest in accordance with the terms of the
				agreement creating such trust, custodial, or other agency arrangement.
											(iii)Liability of
				conservator or receiverThe liability of the conservator or
				receiver appointed under this section for damages shall, in the case of any
				contingent or unliquidated claim relating to the mortgages held in trust, be
				estimated in accordance with the regulations of the Director.
											(c)Priority of
				expenses and unsecured claims
									(1)In
				generalUnsecured claims against a regulated entity, or the
				receiver therefor, that are proven to the satisfaction of the receiver shall
				have priority in the following order:
										(A)Administrative
				expenses of the receiver.
										(B)Any other general
				or senior liability of the regulated entity (which is not a liability described
				under subparagraph (C) or (D).
										(C)Any obligation
				subordinated to general creditors (which is not an obligation described under
				subparagraph (D)).
										(D)Any obligation to
				shareholders or members arising as a result of their status as shareholder or
				members.
										(2)Creditors
				similarly situatedAll creditors that are similarly situated
				under paragraph (1) shall be treated in a similar manner, except that the
				receiver may take any action (including making payments) that does not comply
				with this subsection, if—
										(A)the Director
				determines that such action is necessary to maximize the value of the assets of
				the regulated entity, to maximize the present value return from the sale or
				other disposition of the assets of the regulated entity, or to minimize the
				amount of any loss realized upon the sale or other disposition of the assets of
				the regulated entity; and
										(B)all creditors that
				are similarly situated under paragraph (1) receive not less than the amount
				provided in subsection (e)(2).
										(3)DefinitionAs
				used in this subsection, the term administrative expenses of the
				receiver includes—
										(A)the actual,
				necessary costs and expenses incurred by the receiver in preserving the assets
				of a failed regulated entity or liquidating or otherwise resolving the affairs
				of a failed regulated entity; and
										(B)any obligations
				that the receiver determines are necessary and appropriate to facilitate the
				smooth and orderly liquidation or other resolution of the regulated
				entity.
										(d)Provisions
				relating to contracts entered into before appointment of conservator or
				receiver
									(1)Authority to
				repudiate contractsIn addition to any other rights a conservator
				or receiver may have, the conservator or receiver for any regulated entity may
				disaffirm or repudiate any contract or lease—
										(A)to which such
				regulated entity is a party;
										(B)the performance of
				which the conservator or receiver, in its sole discretion, determines to be
				burdensome; and
										(C)the disaffirmance
				or repudiation of which the conservator or receiver determines, in its sole
				discretion, will promote the orderly administration of the affairs of the
				regulated entity.
										(2)Timing of
				repudiationThe conservator or receiver shall determine whether
				or not to exercise the rights of repudiation under this subsection within a
				reasonable period following such appointment.
									(3)Claims for
				damages for repudiation
										(A)In
				generalExcept as otherwise provided under subparagraph (C) and
				paragraphs (4), (5), and (6), the liability of the conservator or receiver for
				the disaffirmance or repudiation of any contract pursuant to paragraph (1)
				shall be—
											(i)limited to actual
				direct compensatory damages; and
											(ii)determined as
				of—
												(I)the date of the
				appointment of the conservator or receiver; or
												(II)in the case of
				any contract or agreement referred to in paragraph (8), the date of the
				disaffirmance or repudiation of such contract or agreement.
												(B)No liability for
				other damagesFor purposes of subparagraph (A), the term
				actual direct compensatory damages shall not include—
											(i)punitive or
				exemplary damages;
											(ii)damages for lost
				profits or opportunity; or
											(iii)damages for pain
				and suffering.
											(C)Measure of
				damages for repudiation of financial contractsIn the case of any
				qualified financial contract or agreement to which paragraph (8) applies,
				compensatory damages shall be—
											(i)deemed to include
				normal and reasonable costs of cover or other reasonable measures of damages
				utilized in the industries for such contract and agreement claims; and
											(ii)paid in
				accordance with this subsection and subsection (e), except as otherwise
				specifically provided in this section.
											(4)Leases under
				which the regulated entity is the lessee
										(A)In
				generalIf the conservator or receiver disaffirms or repudiates a
				lease under which the regulated entity was the lessee, the conservator or
				receiver shall not be liable for any damages (other than damages determined
				under subparagraph (B)) for the disaffirmance or repudiation of such
				lease.
										(B)Payments of
				rentNotwithstanding subparagraph (A), the lessor under a lease
				to which that subparagraph applies shall—
											(i)be
				entitled to the contractual rent accruing before the later of the date on
				which—
												(I)the notice of
				disaffirmance or repudiation is mailed; or
												(II)the disaffirmance
				or repudiation becomes effective, unless the lessor is in default or breach of
				the terms of the lease;
												(ii)have no claim for
				damages under any acceleration clause or other penalty provision in the lease;
				and
											(iii)have a claim for
				any unpaid rent, subject to all appropriate offsets and defenses, due as of the
				date of the appointment, which shall be paid in accordance with this subsection
				and subsection (e).
											(5)Leases under
				which the regulated entity is the lessor
										(A)In
				generalIf the conservator or receiver repudiates an unexpired
				written lease of real property of the regulated entity under which the
				regulated entity is the lessor and the lessee is not, as of the date of such
				repudiation, in default, the lessee under such lease may either—
											(i)treat the lease as
				terminated by such repudiation; or
											(ii)remain in
				possession of the leasehold interest for the balance of the term of the lease,
				unless the lessee defaults under the terms of the lease after the date of such
				repudiation.
											(B)Provisions
				applicable to lessee remaining in possessionIf any lessee under
				a lease described under subparagraph (A) remains in possession of a leasehold
				interest under clause (ii) of subparagraph (A)—
											(i)the lessee—
												(I)shall continue to
				pay the contractual rent pursuant to the terms of the lease after the date of
				the repudiation of such lease; and
												(II)may offset against
				any rent payment which accrues after the date of the repudiation of the lease,
				and any damages which accrue after such date due to the nonperformance of any
				obligation of the regulated entity under the lease after such date; and
												(ii)the conservator
				or receiver shall not be liable to the lessee for any damages arising after
				such date as a result of the repudiation, other than the amount of any offset
				allowed under clause (i)(II).
											(6)Contracts for
				the sale of real property
										(A)In
				generalIf the conservator or receiver repudiates any contract
				for the sale of real property and the purchaser of such real property under
				such contract is in possession, and is not, as of the date of such repudiation,
				in default, such purchaser may either—
											(i)treat the contract
				as terminated by such repudiation; or
											(ii)remain in
				possession of such real property.
											(B)Provisions
				applicable to purchaser remaining in possessionIf any purchaser
				of real property under any contract described under subparagraph (A) remains in
				possession of such property under clause (ii) of subparagraph (A)—
											(i)the
				purchaser—
												(I)shall continue to
				make all payments due under the contract after the date of the repudiation of
				the contract; and
												(II)may offset against
				any such payments any damages which accrue after such date due to the
				nonperformance (after such date) of any obligation of the regulated entity
				under the contract; and
												(ii)the conservator
				or receiver shall—
												(I)not be liable to
				the purchaser for any damages arising after such date as a result of the
				repudiation, other than the amount of any offset allowed under clause
				(i)(II);
												(II)deliver title to
				the purchaser in accordance with the provisions of the contract; and
												(III)have no
				obligation under the contract other than the performance required under
				subclause (II).
												(C)Assignment and
				sale allowed
											(i)In
				generalNo provision of this paragraph shall be construed as
				limiting the right of the conservator or receiver to assign the contract
				described under subparagraph (A), and sell the property subject to the contract
				and the provisions of this paragraph.
											(ii)No liability
				after assignment and saleIf an assignment and sale described
				under clause (i) is consummated, the conservator or receiver shall have no
				further liability under the contract described under subparagraph (A), or with
				respect to the real property which was the subject of such contract.
											(7)Service
				contracts
										(A)Services
				performed before appointmentIn the case of any contract for
				services between any person and any regulated entity for which the Agency has
				been appointed conservator or receiver, any claim of such person for services
				performed before the appointment of the conservator or receiver shall
				be—
											(i)a
				claim to be paid in accordance with subsections (b) and (e); and
											(ii)deemed to have
				arisen as of the date on which the conservator or receiver was
				appointed.
											(B)Services
				performed after appointment and prior to repudiationIf, in the
				case of any contract for services described under subparagraph (A), the
				conservator or receiver accepts performance by the other person before the
				conservator or receiver makes any determination to exercise the right of
				repudiation of such contract under this section—
											(i)the other party
				shall be paid under the terms of the contract for the services performed;
				and
											(ii)the
				amount of such payment shall be treated as an administrative expense of the
				conservatorship or receivership.
											(C)Acceptance of
				performance no bar to subsequent repudiationThe acceptance by
				the conservator or receiver of services referred to under subparagraph (B) in
				connection with a contract described in such subparagraph shall not affect the
				right of the conservator or receiver to repudiate such contract under this
				section at any time after such performance.
										(8)Certain
				qualified financial contracts
										(A)Rights of
				parties to contractsSubject to paragraphs (9) and (10), and
				notwithstanding any other provision of this title (other than subsection
				(b)(9)(B) of this section), any other Federal law, or the law of any State, no
				person shall be stayed or prohibited from exercising—
											(i)any
				right of that person to cause the termination, liquidation, or acceleration of
				any qualified financial contract with a regulated entity that arises upon the
				appointment of the Agency as receiver for such regulated entity at any time
				after such appointment;
											(ii)any right under
				any security agreement or arrangement or other credit enhancement relating to
				one or more qualified financial contracts; or
											(iii)any right to
				offset or net out any termination value, payment amount, or other transfer
				obligation arising under or in connection with 1 or more contracts and
				agreements described in clause (i), including any master agreement for such
				contracts or agreements.
											(B)Applicability of
				other provisionsSubsection (b)(10) shall apply in the case of
				any judicial action or proceeding brought against any receiver referred to
				under subparagraph (A), or the regulated entity for which such receiver was
				appointed, by any party to a contract or agreement described under subparagraph
				(A)(i) with such regulated entity.
										(C)Certain
				transfers not avoidable
											(i)In
				generalNotwithstanding paragraph (11), or any other provision of
				Federal or State law relating to the avoidance of preferential or fraudulent
				transfers, the Agency, whether acting as such or as conservator or receiver of
				a regulated entity, may not avoid any transfer of money or other property in
				connection with any qualified financial contract with a regulated
				entity.
											(ii)Exception for
				certain transfersClause (i) shall not apply to any transfer of
				money or other property in connection with any qualified financial contract
				with a regulated entity if the Agency determines that the transferee had actual
				intent to hinder, delay, or defraud such regulated entity, the creditors of
				such regulated entity, or any conservator or receiver appointed for such
				regulated entity.
											(D)Certain
				contracts and agreements definedIn this subsection the following
				definitions shall apply:
											(i)Qualified
				financial contractThe term qualified financial
				contract means any securities contract, commodity contract, forward
				contract, repurchase agreement, swap agreement, and any similar agreement that
				the Agency determines by regulation, resolution, or order to be a qualified
				financial contract for purposes of this paragraph.
											(ii)Securities
				contractThe term securities contract—
												(I)means a contract
				for the purchase, sale, or loan of a security, a certificate of deposit, a
				mortgage loan, or any interest in a mortgage loan, a group or index of
				securities, certificates of deposit, or mortgage loans or interests therein
				(including any interest therein or based on the value thereof) or any option on
				any of the foregoing, including any option to purchase or sell any such
				security, certificate of deposit, mortgage loan, interest, group or index, or
				option, and including any repurchase or reverse repurchase transaction on any
				such security, certificate of deposit, mortgage loan, interest, group or index,
				or option;
												(II)does not include
				any purchase, sale, or repurchase obligation under a participation in a
				commercial mortgage loan, unless the Agency determines by regulation,
				resolution, or order to include any such agreement within the meaning of such
				term;
												(III)means any option
				entered into on a national securities exchange relating to foreign
				currencies;
												(IV)means the
				guarantee by or to any securities clearing agency of any settlement of cash,
				securities, certificates of deposit, mortgage loans or interests therein, group
				or index of securities, certificates of deposit, or mortgage loans or interests
				therein (including any interest therein or based on the value thereof) or
				option on any of the foregoing, including any option to purchase or sell any
				such security, certificate of deposit, mortgage loan, interest, group or index,
				or option;
												(V)means any margin
				loan;
												(VI)means any other
				agreement or transaction that is similar to any agreement or transaction
				referred to in this clause;
												(VII)means any
				combination of the agreements or transactions referred to in this
				clause;
												(VIII)means any
				option to enter into any agreement or transaction referred to in this
				clause;
												(IX)means a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (III), (IV), (V), (VI), (VII), or (VIII), together with all
				supplements to any such master agreement, without regard to whether the master
				agreement provides for an agreement or transaction that is not a securities
				contract under this clause, except that the master agreement shall be
				considered to be a securities contract under this clause only with respect to
				each agreement or transaction under the master agreement that is referred to in
				subclause (I), (III), (IV), (V), (VI), (VII), or (VIII); and
												(X)means any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in this clause, including any guarantee or
				reimbursement obligation in connection with any agreement or transaction
				referred to in this clause.
												(iii)Commodity
				contractThe term commodity contract means—
												(I)with respect to a
				futures commission merchant, a contract for the purchase or sale of a commodity
				for future delivery on, or subject to the rules of, a contract market or board
				of trade;
												(II)with respect to a
				foreign futures commission merchant, a foreign future;
												(III)with respect to
				a leverage transaction merchant, a leverage transaction;
												(IV)with respect to a
				clearing organization, a contract for the purchase or sale of a commodity for
				future delivery on, or subject to the rules of, a contract market or board of
				trade that is cleared by such clearing organization, or commodity option traded
				on, or subject to the rules of, a contract market or board of trade that is
				cleared by such clearing organization;
												(V)with respect to a
				commodity options dealer, a commodity option;
												(VI)any other
				agreement or transaction that is similar to any agreement or transaction
				referred to in this clause;
												(VII)any combination
				of the agreements or transactions referred to in this clause;
												(VIII)any option to
				enter into any agreement or transaction referred to in this clause;
												(IX)a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII), together with
				all supplements to any such master agreement, without regard to whether the
				master agreement provides for an agreement or transaction that is not a
				commodity contract under this clause, except that the master agreement shall be
				considered to be a commodity contract under this clause only with respect to
				each agreement or transaction under the master agreement that is referred to in
				subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII); or
												(X)any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in this clause, including any guarantee or
				reimbursement obligation in connection with any agreement or transaction
				referred to in this clause.
												(iv)Forward
				contractThe term forward contract means—
												(I)a contract (other
				than a commodity contract) for the purchase, sale, or transfer of a commodity
				or any similar good, article, service, right, or interest which is presently or
				in the future becomes the subject of dealing in the forward contract trade, or
				product or byproduct thereof, with a maturity date more than 2 days after the
				date on which the contract is entered into, including a repurchase transaction,
				reverse repurchase transaction, consignment, lease, swap, hedge transaction,
				deposit, loan, option, allocated transaction, unallocated transaction, or any
				other similar agreement;
												(II)any combination
				of agreements or transactions referred to in subclauses (I) and (III);
												(III)any option to
				enter into any agreement or transaction referred to in subclause (I) or
				(II);
												(IV)a master
				agreement that provides for an agreement or transaction referred to in
				subclauses (I), (II), or (III), together with all supplements to any such
				master agreement, without regard to whether the master agreement provides for
				an agreement or transaction that is not a forward contract under this clause,
				except that the master agreement shall be considered to be a forward contract
				under this clause only with respect to each agreement or transaction under the
				master agreement that is referred to in subclause (I), (II), or (III);
				or
												(V)any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in subclause (I), (II), (III), or (IV), including
				any guarantee or reimbursement obligation in connection with any agreement or
				transaction referred to in any such subclause.
												(v)Repurchase
				agreementThe term repurchase agreement (including a
				reverse repurchase agreement)—
												(I)means an
				agreement, including related terms, which provides for the transfer of one or
				more certificates of deposit, mortgage-related securities (as such term is
				defined in section 3 of the Securities Exchange Act of 1934), mortgage loans,
				interests in mortgage-related securities or mortgage loans, eligible bankers'
				acceptances, qualified foreign government securities (defined for purposes of
				this clause as a security that is a direct obligation of, or that is fully
				guaranteed by, the central government of a member of the Organization for
				Economic Cooperation and Development, as determined by regulation or order
				adopted by the appropriate Federal banking authority), or securities that are
				direct obligations of, or that are fully guaranteed by, the United States or
				any agency of the United States against the transfer of funds by the transferee
				of such certificates of deposit, eligible bankers' acceptances, securities,
				mortgage loans, or interests with a simultaneous agreement by such transferee
				to transfer to the transferor thereof certificates of deposit, eligible
				bankers' acceptances, securities, mortgage loans, or interests as described
				above, at a date certain not later than 1 year after such transfers or on
				demand, against the transfer of funds, or any other similar agreement;
												(II)does not include
				any repurchase obligation under a participation in a commercial mortgage loan,
				unless the Agency determines by regulation, resolution, or order to include any
				such participation within the meaning of such term;
												(III)means any
				combination of agreements or transactions referred to in subclauses (I) and
				(IV);
												(IV)means any option
				to enter into any agreement or transaction referred to in subclause (I) or
				(III);
												(V)means a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (III), or (IV), together with all supplements to any such master
				agreement, without regard to whether the master agreement provides for an
				agreement or transaction that is not a repurchase agreement under this clause,
				except that the master agreement shall be considered to be a repurchase
				agreement under this subclause only with respect to each agreement or
				transaction under the master agreement that is referred to in subclause (I),
				(III), or (IV); and
												(VI)means any
				security agreement or arrangement or other credit enhancement related to any
				agreement or transaction referred to in subclause (I), (III), (IV), or (V),
				including any guarantee or reimbursement obligation in connection with any
				agreement or transaction referred to in any such subclause.
												(vi)Swap
				agreementThe term swap agreement means—
												(I)any agreement,
				including the terms and conditions incorporated by reference in any such
				agreement, which is an interest rate swap, option, future, or forward
				agreement, including a rate floor, rate cap, rate collar, cross-currency rate
				swap, and basis swap; a spot, same day-tomorrow, tomorrow-next, forward, or
				other foreign exchange or precious metals agreement; a currency swap, option,
				future, or forward agreement; an equity index or equity swap, option, future,
				or forward agreement; a debt index or debt swap, option, future, or forward
				agreement; a total return, credit spread or credit swap, option, future, or
				forward agreement; a commodity index or commodity swap, option, future, or
				forward agreement; or a weather swap, weather derivative, or weather
				option;
												(II)any agreement or
				transaction that is similar to any other agreement or transaction referred to
				in this clause and that is of a type that has been, is presently, or in the
				future becomes, the subject of recurrent dealings in the swap markets
				(including terms and conditions incorporated by reference in such agreement)
				and that is a forward, swap, future, or option on one or more rates,
				currencies, commodities, equity securities or other equity instruments, debt
				securities or other debt instruments, quantitative measures associated with an
				occurrence, extent of an occurrence, or contingency associated with a
				financial, commercial, or economic consequence, or economic or financial
				indices or measures of economic or financial risk or value;
												(III)any combination
				of agreements or transactions referred to in this clause;
												(IV)any option to
				enter into any agreement or transaction referred to in this clause;
												(V)a master agreement
				that provides for an agreement or transaction referred to in subclause (I),
				(II), (III), or (IV), together with all supplements to any such master
				agreement, without regard to whether the master agreement contains an agreement
				or transaction that is not a swap agreement under this clause, except that the
				master agreement shall be considered to be a swap agreement under this clause
				only with respect to each agreement or transaction under the master agreement
				that is referred to in subclause (I), (II), (III), or (IV); and
												(VI)any security
				agreement or arrangement or other credit enhancement related to any agreements
				or transactions referred to in subclause (I), (II), (III), (IV), or (V),
				including any guarantee or reimbursement obligation in connection with any
				agreement or transaction referred to in any such subclause.
												(vii)Treatment of
				master agreement as one agreementAny master agreement for any
				contract or agreement described in any preceding clause of this subparagraph
				(or any master agreement for such master agreement or agreements), together
				with all supplements to such master agreement, shall be treated as a single
				agreement and a single qualified financial contract. If a master agreement
				contains provisions relating to agreements or transactions that are not
				themselves qualified financial contracts, the master agreement shall be deemed
				to be a qualified financial contract only with respect to those transactions
				that are themselves qualified financial contracts.
											(viii)TransferThe
				term transfer means every mode, direct or indirect, absolute or
				conditional, voluntary or involuntary, of disposing of or parting with property
				or with an interest in property, including retention of title as a security
				interest and foreclosure of the equity of redemption of the regulated
				entity.
											(E)Certain
				protections in event of appointment of
				conservatorNotwithstanding any other provision of this section,
				any other Federal law, or the law of any State (other than paragraph (10) of
				this subsection and subsection (b)(9)(B)), no person shall be stayed or
				prohibited from exercising—
											(i)any right such
				person has to cause the termination, liquidation, or acceleration of any
				qualified financial contract with a regulated entity in a conservatorship based
				upon a default under such financial contract which is enforceable under
				applicable noninsolvency law;
											(ii)any right under
				any security agreement or arrangement or other credit enhancement relating to 1
				or more such qualified financial contracts; or
											(iii)any right to
				offset or net out any termination values, payment amounts, or other transfer
				obligations arising under or in connection with such qualified financial
				contracts.
											(F)ClarificationNo
				provision of law shall be construed as limiting the right or power of the
				Agency, or authorizing any court or agency to limit or delay in any manner, the
				right or power of the Agency to transfer any qualified financial contract in
				accordance with paragraphs (9) and (10), or to disaffirm or repudiate any such
				contract in accordance with subsection (d)(1).
										(G)Walkaway clauses
				not effective
											(i)In
				generalNotwithstanding the provisions of subparagraphs (A) and
				(E), and sections 403 and 404 of the Federal Deposit Insurance Corporation
				Improvement Act of 1991, no walkaway clause shall be enforceable in a qualified
				financial contract of a regulated entity in default.
											(ii)Walkaway clause
				definedFor purposes of this subparagraph, the term
				walkaway clause means a provision in a qualified financial
				contract that, after calculation of a value of a party's position or an amount
				due to or from 1 of the parties in accordance with its terms upon termination,
				liquidation, or acceleration of the qualified financial contract, either does
				not create a payment obligation of a party or extinguishes a payment obligation
				of a party in whole or in part solely because of the status of such party as a
				nondefaulting party.
											(9)Transfer of
				qualified financial contractsIn making any transfer of assets or
				liabilities of a regulated entity in default which includes any qualified
				financial contract, the conservator or receiver for such regulated entity shall
				either—
										(A)transfer to 1
				person—
											(i)all qualified
				financial contracts between any person (or any affiliate of such person) and
				the regulated entity in default;
											(ii)all claims of
				such person (or any affiliate of such person) against such regulated entity
				under any such contract (other than any claim which, under the terms of any
				such contract, is subordinated to the claims of general unsecured creditors of
				such regulated entity);
											(iii)all claims of
				such regulated entity against such person (or any affiliate of such person)
				under any such contract; and
											(iv)all property
				securing, or any other credit enhancement for any contract described in clause
				(i), or any claim described in clause (ii) or (iii) under any such contract;
				or
											(B)transfer none of
				the financial contracts, claims, or property referred to under subparagraph (A)
				(with respect to such person and any affiliate of such person).
										(10)Notification of
				transfer
										(A)In
				generalThe conservator or receiver shall notify any person that
				is a party to a contract or transfer by 5:00 p.m. (Eastern Standard Time) on
				the business day following the date of the appointment of the receiver in the
				case of a receivership, or the business day following such transfer in the case
				of a conservatorship, if—
											(i)the conservator or
				receiver for a regulated entity in default makes any transfer of the assets and
				liabilities of such regulated entity; and
											(ii)such transfer
				includes any qualified financial contract.
											(B)Certain rights
				not enforceable
											(i)ReceivershipA
				person who is a party to a qualified financial contract with a regulated entity
				may not exercise any right that such person has to terminate, liquidate, or net
				such contract under paragraph (8)(A) of this subsection or under section 403 or
				404 of the Federal Deposit Insurance Corporation Improvement Act of 1991,
				solely by reason of or incidental to the appointment of a receiver for the
				regulated entity (or the insolvency or financial condition of the regulated
				entity for which the receiver has been appointed)—
												(I)until 5:00 p.m.
				(Eastern Standard Time) on the business day following the date of the
				appointment of the receiver; or
												(II)after the person
				has received notice that the contract has been transferred pursuant to
				paragraph (9)(A).
												(ii)ConservatorshipA
				person who is a party to a qualified financial contract with a regulated entity
				may not exercise any right that such person has to terminate, liquidate, or net
				such contract under paragraph (8)(E) of this subsection or under section 403 or
				404 of the Federal Deposit Insurance Corporation Improvement Act of 1991,
				solely by reason of or incidental to the appointment of a conservator for the
				regulated entity (or the insolvency or financial condition of the regulated
				entity for which the conservator has been appointed).
											(iii)NoticeFor
				purposes of this paragraph, the conservator or receiver of a regulated entity
				shall be deemed to have notified a person who is a party to a qualified
				financial contract with such regulated entity, if the conservator or receiver
				has taken steps reasonably calculated to provide notice to such person by the
				time specified in subparagraph (A).
											(C)Business day
				definedFor purposes of this paragraph, the term business
				day means any day other than any Saturday, Sunday, or any day on which
				either the New York Stock Exchange or the Federal Reserve Bank of New York is
				closed.
										(11)Disaffirmance
				or repudiation of qualified financial contractsIn exercising the
				rights of disaffirmance or repudiation of a conservator or receiver with
				respect to any qualified financial contract to which a regulated entity is a
				party, the conservator or receiver for such institution shall either—
										(A)disaffirm or
				repudiate all qualified financial contracts between—
											(i)any
				person or any affiliate of such person; and
											(ii)the regulated
				entity in default; or
											(B)disaffirm or
				repudiate none of the qualified financial contracts referred to in subparagraph
				(A) (with respect to such person or any affiliate of such person).
										(12)Certain security
				interests not avoidableNo provision of this subsection shall be
				construed as permitting the avoidance of any legally enforceable or perfected
				security interest in any of the assets of any regulated entity, except where
				such an interest is taken in contemplation of the insolvency of the regulated
				entity, or with the intent to hinder, delay, or defraud the regulated entity or
				the creditors of such regulated entity.
									(13)Authority to
				enforce contracts
										(A)In
				generalNotwithstanding any provision of a contract providing for
				termination, default, acceleration, or exercise of rights upon, or solely by
				reason of, insolvency or the appointment of, or the exercise of rights or
				powers by, a conservator or receiver, the conservator or receiver may enforce
				any contract, other than a contract for liability insurance for a director or
				officer, or a contract or a regulated entity bond, entered into by the
				regulated entity.
										(B)Certain rights
				not affectedNo provision of this paragraph may be construed as
				impairing or affecting any right of the conservator or receiver to enforce or
				recover under a liability insurance contract for an officer or director, or
				regulated entity bond under other applicable law.
										(C)Consent
				requirement
											(i)In
				generalExcept as otherwise provided under this section, no
				person may exercise any right or power to terminate, accelerate, or declare a
				default under any contract to which a regulated entity is a party, or to obtain
				possession of or exercise control over any property of the regulated entity, or
				affect any contractual rights of the regulated entity, without the consent of
				the conservator or receiver, as appropriate, for a period of—
												(I)45 days after the
				date of appointment of a conservator; or
												(II)90 days after the
				date of appointment of a receiver.
												(ii)ExceptionsThis
				subparagraph shall not—
												(I)apply to a contract
				for liability insurance for an officer or director;
												(II)apply to the
				rights of parties to certain qualified financial contracts under subsection
				(d)(8); and
												(III)be construed as
				permitting the conservator or receiver to fail to comply with otherwise
				enforceable provisions of such contracts.
												(14)Savings
				clauseThe meanings of terms used in this subsection are
				applicable for purposes of this subsection only, and shall not be construed or
				applied so as to challenge or affect the characterization, definition, or
				treatment of any similar terms under any other statute, regulation, or rule,
				including the Gramm-Leach-Bliley Act, the Legal Certainty for Bank Products Act
				of 2000, the securities laws (as that term is defined in section 3(a)(47) of
				the Securities Exchange Act of 1934), and the Commodity Exchange Act.
									(15)Exception for
				federal reserve and federal home loan banksNo provision of this
				subsection shall apply with respect to—
										(A)any extension of
				credit from any Federal Home Loan Bank or Federal Reserve Bank to any regulated
				entity; or
										(B)any security
				interest in the assets of the regulated entity securing any such extension of
				credit.
										(e)Valuation of
				claims in default
									(1)In
				generalNotwithstanding any other provision of Federal law or the
				law of any State, and regardless of the method which the Agency determines to
				utilize with respect to a regulated entity in default or in danger of default,
				including transactions authorized under subsection (i), this subsection shall
				govern the rights of the creditors of such regulated entity.
									(2)Maximum
				liabilityThe maximum liability of the Agency, acting as receiver
				or in any other capacity, to any person having a claim against the receiver or
				the regulated entity for which such receiver is appointed shall be not more
				than the amount that such claimant would have received if the Agency had
				liquidated the assets and liabilities of the regulated entity without
				exercising the authority of the Agency under subsection (i).
									(f)Limitation on
				court actionExcept as provided in this section or at the request
				of the Director, no court may take any action to restrain or affect the
				exercise of powers or functions of the Agency as a conservator or a
				receiver.
								(g)Liability of
				directors and officers
									(1)In
				generalA director or officer of a regulated entity may be held
				personally liable for monetary damages in any civil action described in
				paragraph (2) brought by, on behalf of, or at the request or direction of the
				Agency, and prosecuted wholly or partially for the benefit of the
				Agency—
										(A)acting as
				conservator or receiver of such regulated entity; or
										(B)acting based upon
				a suit, claim, or cause of action purchased from, assigned by, or otherwise
				conveyed by such receiver or conservator.
										(2)Actions
				addressedParagraph (1) applies in any civil action for gross
				negligence, including any similar conduct or conduct that demonstrates a
				greater disregard of a duty of care than gross negligence, including
				intentional tortious conduct, as such terms are defined and determined under
				applicable State law.
									(3)No
				limitationNothing in this subsection shall impair or affect any
				right of the Agency under other applicable law.
									(h)DamagesIn
				any proceeding related to any claim against a director, officer, employee,
				agent, attorney, accountant, appraiser, or any other party employed by or
				providing services to a regulated entity, recoverable damages determined to
				result from the improvident or otherwise improper use or investment of any
				assets of the regulated entity shall include principal losses and appropriate
				interest.
								(i)Limited-life
				regulated entities
									(1)Organization
										(A)PurposeThe
				Agency, as receiver appointed pursuant to subsection (a)—
											(i)may, in the case
				of a Federal Home Loan Bank, organize a limited-life regulated entity with
				those powers and attributes of the Federal Home Loan Bank in default or in
				danger of default as the Director determines necessary, subject to the
				provisions of this subsection, and the Director shall grant a temporary charter
				to that limited-life regulated entity, and that limited-life regulated entity
				shall operate subject to that charter; and
											(ii)shall, in the
				case of an enterprise, organize a limited-life regulated entity with respect to
				that enterprise in accordance with this subsection.
											(B)AuthoritiesUpon
				the creation of a limited-life regulated entity under subparagraph (A), the
				limited-life regulated entity may—
											(i)assume such
				liabilities of the regulated entity that is in default or in danger of default
				as the Agency may, in its discretion, determine to be appropriate, except that
				the liabilities assumed shall not exceed the amount of assets purchased or
				transferred from the regulated entity to the limited-life regulated
				entity;
											(ii)purchase such
				assets of the regulated entity that is in default, or in danger of default as
				the Agency may, in its discretion, determine to be appropriate; and
											(iii)perform any other
				temporary function which the Agency may, in its discretion, prescribe in
				accordance with this section.
											(2)Charter and
				establishment
										(A)Transfer of
				charter
											(i)Fannie
				maeIf the Agency is appointed as receiver for the Federal
				National Mortgage Association, the limited-life regulated entity established
				under this subsection with respect to such enterprise shall, by operation of
				law and immediately upon its organization—
												(I)succeed to the
				charter of the Federal National Mortgage Association, as set forth in the
				Federal National Mortgage Association Charter Act; and
												(II)thereafter
				operate in accordance with, and subject to, such charter, this Act, and any
				other provision of law to which the Federal National Mortgage Association is
				subject, except as otherwise provided in this subsection.
												(ii)Freddie
				macIf the Agency is appointed as receiver for the Federal Home
				Loan Mortgage Corporation, the limited-life regulated entity established under
				this subsection with respect to such enterprise shall, by operation of law and
				immediately upon its organization—
												(I)succeed to the
				charter of the Federal Home Loan Mortgage Corporation, as set forth in the
				Federal Home Loan Mortgage Corporation Charter Act; and
												(II)thereafter
				operate in accordance with, and subject to, such charter, this Act, and any
				other provision of law to which the Federal Home Loan Mortgage Corporation is
				subject, except as otherwise provided in this subsection.
												(B)Interests in and
				assets and obligations of regulated entity in
				defaultNotwithstanding subparagraph (A) or any other provision
				of law—
											(i)a
				limited-life regulated entity shall assume, acquire, or succeed to the assets
				or liabilities of a regulated entity only to the extent that such assets or
				liabilities are transferred by the Agency to the limited-life regulated entity
				in accordance with, and subject to the restrictions set forth in, paragraph
				(1)(B);
											(ii)a
				limited-life regulated entity shall not assume, acquire, or succeed to any
				obligation that a regulated entity for which a receiver has been appointed may
				have to any shareholder of the regulated entity that arises as a result of the
				status of that person as a shareholder of the regulated entity; and
											(iii)no shareholder or
				creditor of a regulated entity shall have any right or claim against the
				charter of the regulated entity once the Agency has been appointed receiver for
				the regulated entity and a limited-life regulated entity succeeds to the
				charter pursuant to subparagraph (A).
											(C)Limited-life
				regulated entity treated as being in default for certain
				purposesA limited-life regulated entity shall be treated as a
				regulated entity in default at such times and for such purposes as the Agency
				may, in its discretion, determine.
										(D)ManagementUpon
				its establishment, a limited-life regulated entity shall be under the
				management of a board of directors consisting of not fewer than 5 nor more than
				10 members appointed by the Agency.
										(E)BylawsThe
				board of directors of a limited-life regulated entity shall adopt such bylaws
				as may be approved by the Agency.
										(3)Capital
				stock
										(A)No agency requirementThe
				Agency is not required to pay capital stock into a limited-life regulated
				entity or to issue any capital stock on behalf of a limited-life regulated
				entity established under this subsection.
										(B)AuthorityIf the Director
				determines that such action is advisable, the Agency may cause capital stock or
				other securities of a limited-life regulated entity established with respect to
				an enterprise to be issued and offered for sale, in such amounts and on such
				terms and conditions as the Director may determine, in the discretion of the
				Director.
										(4)InvestmentsFunds
				of a limited-life regulated entity shall be kept on hand in cash, invested in
				obligations of the United States or obligations guaranteed as to principal and
				interest by the United States, or deposited with the Agency, or any Federal
				reserve bank.
									(5)Exempt tax
				statusNotwithstanding any other provision of Federal or State
				law, a limited-life regulated entity, its franchise, property, and income shall
				be exempt from all taxation now or hereafter imposed by the United States, by
				any territory, dependency, or possession thereof, or by any State, county,
				municipality, or local taxing authority.
									(6)Winding
				up
										(A)In
				generalSubject to subparagraphs (B) and (C), not later than 2
				years after the date of its organization, the Agency shall wind up the affairs
				of a limited-life regulated entity.
										(B)ExtensionThe
				Director may, in the discretion of the Director, extend the status of a
				limited-life regulated entity for 3 additional 1-year periods.
										(C)Termination of
				status as limited-life regulated entity
											(i)In
				generalUpon the sale by the Agency of 80 percent or more of the
				capital stock of a limited-life regulated entity, as defined in clause (iv), to
				1 or more persons (other than the Agency)—
												(I)the status of the
				limited-life regulated entity as such shall terminate; and
												(II)the entity shall
				cease to be a limited-life regulated entity for purposes of this
				subsection.
												(ii)Divestiture of
				remaining stock, if any
												(I)In
				generalNot later than 1 year after the date on which the status
				of a limited-life regulated entity is terminated pursuant to clause (i), the
				Agency shall sell to 1 or more persons (other than the Agency) any remaining
				capital stock of the former limited-life regulated entity.
												(II)Extension
				authorizedThe Director may extend the period referred to in
				subclause (I) for not longer than an additional 2 years, if the Director
				determines that such action would be in the public interest.
												(iii)Savings
				clauseNotwithstanding any provision of law, other than clause
				(ii), the Agency shall not be required to sell the capital stock of an
				enterprise or a limited-life regulated entity established with respect to an
				enterprise.
											(iv)ApplicabilityThis
				subparagraph applies only with respect to a limited-life regulated entity that
				is established with respect to an enterprise.
											(7)Transfer of
				assets and liabilities
										(A)In
				general
											(i)Transfer of
				assets and liabilitiesThe Agency, as receiver, may transfer any
				assets and liabilities of a regulated entity in default, or in danger of
				default, to the limited-life regulated entity in accordance with and subject to
				the restrictions of paragraph (1).
											(ii)Subsequent
				transfersAt any time after the establishment of a limited-life
				regulated entity, the Agency, as receiver, may transfer any assets and
				liabilities of the regulated entity in default, or in danger of default, as the
				Agency may, in its discretion, determine to be appropriate in accordance with
				and subject to the restrictions of paragraph (1).
											(iii)Effective
				without approvalThe transfer of any assets or liabilities of a
				regulated entity in default or in danger of default to a limited-life regulated
				entity shall be effective without any further approval under Federal or State
				law, assignment, or consent with respect thereto.
											(iv)Equitable
				treatment of similarly situated creditorsThe Agency shall treat
				all creditors of a regulated entity in default or in danger of default that are
				similarly situated under subsection (c)(1) in a similar manner in exercising
				the authority of the Agency under this subsection to transfer any assets or
				liabilities of the regulated entity to the limited-life regulated entity
				established with respect to such regulated entity, except that the Agency may
				take actions (including making payments) that do not comply with this clause,
				if—
												(I)the Director
				determines that such actions are necessary to maximize the value of the assets
				of the regulated entity, to maximize the present value return from the sale or
				other disposition of the assets of the regulated entity, or to minimize the
				amount of any loss realized upon the sale or other disposition of the assets of
				the regulated entity; and
												(II)all creditors that
				are similarly situated under subsection (c)(1) receive not less than the amount
				provided in subsection (e)(2).
												(v)Limitation on
				transfer of liabilitiesNotwithstanding any other provision of
				law, the aggregate amount of liabilities of a regulated entity that are
				transferred to, or assumed by, a limited-life regulated entity may not exceed
				the aggregate amount of assets of the regulated entity that are transferred to,
				or purchased by, the limited-life regulated entity.
											(8)RegulationsThe
				Agency may promulgate such regulations as the Agency determines to be necessary
				or appropriate to implement this subsection.
									(9)Powers of
				limited-life regulated entities
										(A)In
				generalEach limited-life regulated entity created under this
				subsection shall have all corporate powers of, and be subject to the same
				provisions of law as, the regulated entity in default or in danger of default
				to which it relates, except that—
											(i)the Agency
				may—
												(I)remove the
				directors of a limited-life regulated entity;
												(II)fix the
				compensation of members of the board of directors and senior management, as
				determined by the Agency in its discretion, of a limited-life regulated entity;
				and
												(III)indemnify the
				representatives for purposes of paragraph (1)(B), and the directors, officers,
				employees, and agents of a limited-life regulated entity on such terms as the
				Agency determines to be appropriate; and
												(ii)the board of
				directors of a limited-life regulated entity—
												(I)shall elect a
				chairperson who may also serve in the position of chief executive officer,
				except that such person shall not serve either as chairperson or as chief
				executive officer without the prior approval of the Agency; and
												(II)may appoint a
				chief executive officer who is not also the chairperson, except that such
				person shall not serve as chief executive officer without the prior approval of
				the Agency.
												(B)Stay of judicial
				actionAny judicial action to which a limited-life regulated
				entity becomes a party by virtue of its acquisition of any assets or assumption
				of any liabilities of a regulated entity in default shall be stayed from
				further proceedings for a period of not longer than 45 days, at the request of
				the limited-life regulated entity. Such period may be modified upon the consent
				of all parties.
										(10)No federal
				status
										(A)Agency
				statusA limited-life regulated entity is not an agency,
				establishment, or instrumentality of the United States.
										(B)Employee
				statusRepresentatives for purposes of paragraph (1)(B), interim
				directors, directors, officers, employees, or agents of a limited-life
				regulated entity are not, solely by virtue of service in any such capacity,
				officers or employees of the United States. Any employee of the Agency or of
				any Federal instrumentality who serves at the request of the Agency as a
				representative for purposes of paragraph (1)(B), interim director, director,
				officer, employee, or agent of a limited-life regulated entity shall
				not—
											(i)solely by virtue
				of service in any such capacity lose any existing status as an officer or
				employee of the United States for purposes of title 5, United States Code, or
				any other provision of law; or
											(ii)receive any salary
				or benefits for service in any such capacity with respect to a limited-life
				regulated entity in addition to such salary or benefits as are obtained through
				employment with the Agency or such Federal instrumentality.
											(11)Authority to
				obtain credit
										(A)In
				generalA limited-life regulated entity may obtain unsecured
				credit and issue unsecured debt.
										(B)Inability to
				obtain creditIf a limited-life regulated entity is unable to
				obtain unsecured credit or issue unsecured debt, the Director may authorize the
				obtaining of credit or the issuance of debt by the limited-life regulated
				entity—
											(i)with priority over
				any or all of the obligations of the limited-life regulated entity;
											(ii)secured by a lien
				on property of the limited-life regulated entity that is not otherwise subject
				to a lien; or
											(iii)secured by a
				junior lien on property of the limited-life regulated entity that is subject to
				a lien.
											(C)Limitations
											(i)In
				generalThe Director, after notice and a hearing, may authorize
				the obtaining of credit or the issuance of debt by a limited-life regulated
				entity that is secured by a senior or equal lien on property of the
				limited-life regulated entity that is subject to a lien (other than mortgages
				that collateralize the mortgage-backed securities issued or guaranteed by an
				enterprise) only if—
												(I)the limited-life
				regulated entity is unable to otherwise obtain such credit or issue such debt;
				and
												(II)there is adequate
				protection of the interest of the holder of the lien on the property with
				respect to which such senior or equal lien is proposed to be granted.
												(D)Burden of
				proofIn any hearing under this subsection, the Director has the
				burden of proof on the issue of adequate protection.
										(12)Affect on debts
				and liensThe reversal or modification on appeal of an
				authorization under this subsection to obtain credit or issue debt, or of a
				grant under this section of a priority or a lien, does not affect the validity
				of any debt so issued, or any priority or lien so granted, to an entity that
				extended such credit in good faith, whether or not such entity knew of the
				pendency of the appeal, unless such authorization and the issuance of such
				debt, or the granting of such priority or lien, were stayed pending
				appeal.
									(j)Other agency
				exemptions
									(1)ApplicabilityThe
				provisions of this subsection shall apply with respect to the Agency in any
				case in which the Agency is acting as a conservator or a receiver.
									(2)TaxationThe
				Agency, including its franchise, its capital, reserves, and surplus, and its
				income, shall be exempt from all taxation imposed by any State, county,
				municipality, or local taxing authority, except that any real property of the
				Agency shall be subject to State, territorial, county, municipal, or local
				taxation to the same extent according to its value as other real property is
				taxed, except that, notwithstanding the failure of any person to challenge an
				assessment under State law of the value of such property, and the tax thereon,
				shall be determined as of the period for which such tax is imposed.
									(3)Property
				protectionNo property of the Agency shall be subject to levy,
				attachment, garnishment, foreclosure, or sale without the consent of the
				Agency, nor shall any involuntary lien attach to the property of the
				Agency.
									(4)Penalties and
				finesThe Agency shall not be liable for any amounts in the
				nature of penalties or fines, including those arising from the failure of any
				person to pay any real property, personal property, probate, or recording tax
				or any recording or filing fees when due.
									(k)Prohibition of
				charter revocationIn no case may the receiver appointed pursuant
				to this section revoke, annul, or terminate the charter of an
				enterprise.
								.
					(b)Technical and
			 conforming amendmentsThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended—
						(1)in section 1368
			 (12 U.S.C. 4618)—
							(A)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity; and
							(B)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
							(2)in section 1369C
			 (12 U.S.C. 4622), by striking enterprise each place that term
			 appears and inserting regulated entity;
						(3)in
			 section 1369D (12 U.S.C. 4623)—
							(A)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity; and
							(B)in subsection
			 (a)(1), by striking An enterprise and inserting A
			 regulated entity; and
							(4)by striking
			 sections 1369, 1369A, and 1369B (12 U.S.C. 4619, 4620, and 4621).
						DEnforcement
			 actions
				151.Cease and
			 desist proceedingsSection
			 1371 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4631) is amended—
					(1)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Issuance for
				unsafe or unsound practices and violations
								(1)Authority of
				directorIf, in the opinion of the Director, a regulated entity
				or any entity-affiliated party is engaging or has engaged, or the Director has
				reasonable cause to believe that the regulated entity or any entity-affiliated
				party is about to engage, in an unsafe or unsound practice in conducting the
				business of the regulated entity or the Office of Finance, or is violating or
				has violated, or the Director has reasonable cause to believe is about to
				violate, a law, rule, regulation, or order, or any condition imposed in writing
				by the Director in connection with the granting of any application or other
				request by the regulated entity or the Office of Finance or any written
				agreement entered into with the Director, the Director may issue and serve upon
				the regulated entity or entity-affiliated party a notice of charges in respect
				thereof.
								(2)LimitationThe
				Director may not, pursuant to this section, enforce compliance with any housing
				goal established under subpart B of part 2 of subtitle A of this title, with
				section 1336 of this title, with subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter Act (12 U.S.C. 1723a(m), (n)),
				with subsection (e) or (f) of section 307 of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1456(e), (f)), or with paragraph (5) of section
				10(j) of the Federal Home Loan Bank Act (12 U.S.C. 1430(j)).
								(b)Issuance for
				unsatisfactory ratingIf a regulated entity receives, in its most
				recent report of examination, a less-than-satisfactory rating for asset
				quality, management, earnings, or liquidity, the Director may (if the
				deficiency is not corrected) deem the regulated entity to be engaging in an
				unsafe or unsound practice for purposes of subsection
				(a).
							;
					(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by inserting before the period at the end the following: , unless the
			 party served with a notice of charges shall appear at the hearing personally or
			 by a duly authorized representative, the party shall be deemed to have
			 consented to the issuance of the cease and desist order; and
						(B)in paragraph
			 (2)—
							(i)by
			 striking or director and inserting director, or
			 entity-affiliated party; and
							(ii)by
			 inserting or entity-affiliated party before
			 consents;
							(3)in each of
			 subsections (c), (d), and (e)—
						(A)by striking
			 the enterprise each place that term appears and inserting
			 the regulated entity;
						(B)by striking
			 an enterprise each place that term appears and inserting
			 a regulated entity; and
						(C)by striking
			 conduct each place that term appears and inserting
			 practice;
						(4)in
			 subsection (d)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking or director and inserting director, or
			 entity-affiliated party; and
							(ii)by
			 inserting to require a regulated entity or entity-affiliated
			 party after includes the authority;
							(B)in paragraph
			 (1)—
							(i)by
			 striking to require an executive officer or a director to;
			 and
							(ii)by striking
			 loss and all that follows through person and
			 inserting loss, if;
							(iii)in
			 subparagraph (A), by inserting such entity or party or finance
			 facility before was; and
							(iv)by
			 striking subparagraph (B) and inserting the following:
								
									(B)the violation or
				practice involved a reckless disregard for the law or any applicable
				regulations or prior order of the
				Director;
									;
				and
							(C)in paragraph (4),
			 by inserting loan or before asset;
						(5)in subsection (e),
			 by inserting or entity-affiliated party—
						(A)before or
			 any executive; and
						(B)before the period
			 at the end; and
						(6)in
			 subsection (f)—
						(A)by striking
			 enterprise and inserting regulated entity, finance
			 facility,; and
						(B)by striking
			 or director and inserting director, or entity-affiliated
			 party.
						152.Temporary cease
			 and desist proceedingsSection
			 1372 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4632) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Grounds for
				issuance
								(1)In
				generalIf the Director determines that the actions specified in
				the notice of charges served upon a regulated entity or any entity-affiliated
				party pursuant to section 1371(a), or the continuation thereof, is likely to
				cause insolvency or significant dissipation of assets or earnings of that
				entity, or is likely to weaken the condition of that entity prior to the
				completion of the proceedings conducted pursuant to sections 1371 and 1373, the
				Director may—
									(A)issue a temporary
				order requiring that regulated entity or entity-affiliated party to cease and
				desist from any such violation or practice; and
									(B)require that
				regulated entity or entity-affiliated party to take affirmative action to
				prevent or remedy such insolvency, dissipation, condition, or prejudice pending
				completion of such proceedings.
									(2)Additional
				requirementsAn order issued under paragraph (1) may include any
				requirement authorized under subsection
				1371(d).
								;
					(2)in subsection
			 (b)—
						(A)by striking
			 or director and inserting director, or entity-affiliated
			 party; and
						(B)by striking
			 enterprise each place that term appears and inserting
			 regulated entity;
						(3)in subsection (c),
			 by striking enterprise each place that term appears and
			 inserting regulated entity;
					(4)in subsection
			 (d)—
						(A)by striking
			 or director each place that term appears and inserting
			 director, or entity-affiliated party; and
						(B)by striking
			 An enterprise and inserting A regulated entity;
			 and
						(5)in subsection
			 (e)—
						(A)by striking
			 request the Attorney General of the United States to; and
						(B)by striking
			 or may, under the direction and control of the Attorney General, bring
			 such action.
						153.Removal and
			 prohibition authority
					(a)In
			 generalPart 1 of subtitle C of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4631 et seq.) is
			 amended—
						(1)by redesignating
			 sections 1377 through 1379B (12 U.S.C. 4637–4641) as sections 1379 through
			 1379D, respectively; and
						(2)by inserting after
			 section 1376 (12 U.S.C. 4636) the following:
							
								1377.Removal and
				prohibition authority
									(a)Authority To
				issue order
										(1)In
				generalThe Director may serve upon a party described in
				paragraph (2), or any officer, director, or management of the Office of Finance
				a written notice of the intention of the Director to suspend or remove such
				party from office, or prohibit any further participation by such party, in any
				manner, in the conduct of the affairs of the regulated entity.
										(2)ApplicabilityA
				party described in this paragraph is an entity-affiliated party or any officer,
				director, or management of the Office of Finance, if the Director determines
				that—
											(A)that party,
				officer, or director has, directly or indirectly—
												(i)violated—
													(I)any law or
				regulation;
													(II)any cease and
				desist order which has become final;
													(III)any condition
				imposed in writing by the Director in connection with the grant of any
				application or other request by such regulated entity; or
													(IV)any written
				agreement between such regulated entity and the Director;
													(ii)engaged or
				participated in any unsafe or unsound practice in connection with any regulated
				entity or business institution; or
												(iii)committed or
				engaged in any act, omission, or practice which constitutes a breach of such
				party's fiduciary duty;
												(B)by reason of the
				violation, practice, or breach described in subparagraph (A)—
												(i)such regulated
				entity or business institution has suffered or will probably suffer financial
				loss or other damage; or
												(ii)such party has
				received financial gain or other benefit; and
												(C)the violation,
				practice, or breach described in subparagraph (A)—
												(i)involves personal
				dishonesty on the part of such party; or
												(ii)demonstrates
				willful or continuing disregard by such party for the safety or soundness of
				such regulated entity or business institution.
												(b)Suspension
				order
										(1)Suspension or
				prohibition authorityIf the Director serves written notice under
				subsection (a) upon a party subject to that subsection (a), the Director may,
				by order, suspend or remove such party from office, or prohibit such party from
				further participation in any manner in the conduct of the affairs of the
				regulated entity, if the Director—
											(A)determines that
				such action is necessary for the protection of the regulated entity; and
											(B)serves such party
				with written notice of the order.
											(2)Effective
				periodAny order issued under this subsection—
											(A)shall become
				effective upon service; and
											(B)unless a court
				issues a stay of such order under subsection (g), shall remain in effect and
				enforceable until—
												(i)the date on which
				the Director dismisses the charges contained in the notice served under
				subsection (a) with respect to such party; or
												(ii)the effective date
				of an order issued under subsection (b).
												(3)Copy of
				orderIf the Director issues an order under subsection (b) to any
				party, the Director shall serve a copy of such order on any regulated entity
				with which such party is affiliated at the time such order is issued.
										(c)Notice, hearing,
				and order
										(1)NoticeA
				notice under subsection (a) of the intention of the Director to issue an order
				under this section shall contain a statement of the facts constituting grounds
				for such action, and shall fix a time and place at which a hearing will be held
				on such action.
										(2)Timing of
				hearingA hearing shall be fixed for a date not earlier than 30
				days, nor later than 60 days, after the date of service of notice under
				subsection (a), unless an earlier or a later date is set by the Director at the
				request of—
											(A)the party
				receiving such notice, and good cause is shown; or
											(B)the Attorney
				General of the United States.
											(3)ConsentUnless
				the party that is the subject of a notice delivered under subsection (a)
				appears at the hearing in person or by a duly authorized representative, such
				party shall be deemed to have consented to the issuance of an order under this
				section.
										(4)Issuance of
				order of suspensionThe Director may issue an order under this
				section, as the Director may deem appropriate, if—
											(A)a party is deemed
				to have consented to the issuance of an order under paragraph (3); or
											(B)upon the record
				made at the hearing, the Director finds that any of the grounds specified in
				the notice have been established.
											(5)Effectiveness of
				orderAny order issued under paragraph (4) shall become effective
				at the expiration of 30 days after the date of service upon the relevant
				regulated entity and party (except in the case of an order issued upon consent
				under paragraph (3), which shall become effective at the time specified
				therein). Such order shall remain effective and enforceable except to such
				extent as it is stayed, modified, terminated, or set aside by action of the
				Director or a reviewing court.
										(d)Prohibition of
				certain specific activitiesAny person subject to an order issued
				under this section shall not—
										(1)participate in any
				manner in the conduct of the affairs of any regulated entity or the Office of
				Finance;
										(2)solicit, procure,
				transfer, attempt to transfer, vote, or attempt to vote any proxy, consent, or
				authorization with respect to any voting rights in any regulated entity;
										(3)violate any voting
				agreement previously approved by the Director; or
										(4)vote for a
				director, or serve or act as an entity-affiliated party of a regulated entity
				or as an officer or director of the Office of Finance.
										(e)Industry-wide
				prohibition
										(1)In
				generalExcept as provided in paragraph (2), any person who,
				pursuant to an order issued under this section, has been removed or suspended
				from office in a regulated entity or the Office of Finance, or prohibited from
				participating in the conduct of the affairs of a regulated entity or the Office
				of Finance, may not, while such order is in effect, continue or commence to
				hold any office in, or participate in any manner in the conduct of the affairs
				of, any regulated entity or the Office of Finance.
										(2)Exception if
				director provides written consentIf, on or after the date on
				which an order is issued under this section which removes or suspends from
				office any party, or prohibits such party from participating in the conduct of
				the affairs of a regulated entity or the Office of Finance, such party receives
				the written consent of the Director, the order shall, to the extent of such
				consent, cease to apply to such party with respect to the regulated entity or
				such Office of Finance described in the written consent. Any such consent shall
				be publicly disclosed.
										(3)Violation of
				paragraph (1) treated as violation of orderAny violation of
				paragraph (1) by any person who is subject to an order issued under subsection
				(h) shall be treated as a violation of the order.
										(f)ApplicabilityThis
				section shall only apply to a person who is an individual, unless the Director
				specifically finds that it should apply to a corporation, firm, or other
				business entity.
									(g)Stay of
				suspension and prohibition of entity-affiliated partyNot later
				than 10 days after the date on which any entity-affiliated party has been
				suspended from office or prohibited from participation in the conduct of the
				affairs of a regulated entity under this section, such party may apply to the
				United States District Court for the District of Columbia, or the United States
				district court for the judicial district in which the headquarters of the
				regulated entity is located, for a stay of such suspension or prohibition
				pending the completion of the administrative proceedings pursuant to subsection
				(c). The court shall have jurisdiction to stay such suspension or
				prohibition.
									(h)Suspension or
				removal of entity-affiliated party charged with felony
										(1)Suspension or
				prohibition
											(A)In
				generalWhenever any entity-affiliated party is charged in any
				information, indictment, or complaint, with the commission of or participation
				in a crime involving dishonesty or breach of trust which is punishable by
				imprisonment for a term exceeding 1 year under Federal or State law, the
				Director may, if continued service or participation by such party may pose a
				threat to the regulated entity or impair public confidence in the regulated
				entity, by written notice served upon such party, suspend such party from
				office or prohibit such party from further participation in any manner in the
				conduct of the affairs of any regulated entity.
											(B)Provisions
				applicable to notice
												(i)CopyA
				copy of any notice under subparagraph (A) shall be served upon the relevant
				regulated entity.
												(ii)Effective
				periodA suspension or prohibition under subparagraph (A) shall
				remain in effect until the information, indictment, or complaint referred to in
				subparagraph (A) is finally disposed of, or until terminated by the
				Director.
												(2)Removal or
				prohibition
											(A)In
				generalIf a judgment of conviction or an agreement to enter a
				pretrial diversion or other similar program is entered against an
				entity-affiliated party in connection with a crime described in paragraph
				(1)(A), at such time as such judgment is not subject to further appellate
				review, the Director may, if continued service or participation by such party
				may pose a threat to the regulated entity or impair public confidence in the
				regulated entity, issue and serve upon such party an order removing such party
				from office or prohibiting such party from further participation in any manner
				in the conduct of the affairs of the regulated entity without the prior written
				consent of the Director.
											(B)Provisions
				applicable to order
												(i)CopyA
				copy of any order under subparagraph (A) shall be served upon the relevant
				regulated entity, at which time the entity-affiliated party who is subject to
				the order (if a director or an officer) shall cease to be a director or officer
				of such regulated entity.
												(ii)Effect of
				acquittalA finding of not guilty or other disposition of the
				charge shall not preclude the Director from instituting proceedings after such
				finding or disposition to remove a party from office or to prohibit further
				participation in the affairs of a regulated entity pursuant to subsection (a)
				or (b).
												(iii)Effective
				periodUnless terminated by the Director, any notice of
				suspension or order of removal issued under this subsection shall remain
				effective and outstanding until the completion of any hearing or appeal
				authorized under paragraph (4).
												(3)Authority of
				remaining board members
											(A)In
				generalIf at any time, because of the suspension of 1 or more
				directors pursuant to this section, there shall be on the board of directors of
				a regulated entity less than a quorum of directors not so suspended, all powers
				and functions vested in or exercisable by such board shall vest in and be
				exercisable by the director or directors on the board not so suspended, until
				such time as there shall be a quorum of the board of directors.
											(B)Appointment of
				temporary directorsIf all of the directors of a regulated entity
				are suspended pursuant to this section, the Director shall appoint persons to
				serve temporarily as directors pending the termination of such suspensions, or
				until such time as those who have been suspended cease to be directors of the
				regulated entity and their respective successors take office.
											(4)Hearing
				regarding continued participation
											(A)In
				generalNot later than 30 days after the date of service of any
				notice of suspension or order of removal issued pursuant to paragraph (1) or
				(2), the entity-affiliated party may request in writing an opportunity to
				appear before the Director to show that the continued service or participation
				in the conduct of the affairs of the regulated entity by such party does not,
				or is not likely to, pose a threat to the interests of the regulated entity, or
				threaten to impair public confidence in the regulated entity.
											(B)Timing and form
				of hearingUpon receipt of a request for a hearing under
				subparagraph (A), the Director shall fix a time (not later than 30 days after
				the date of receipt of such request, unless extended at the request of such
				party) and place at which the entity-affiliated party may appear, personally or
				through counsel, before the Director or 1 or more designated employees of the
				Director to submit written materials (or, at the discretion of the Director,
				oral testimony) and oral argument.
											(C)DeterminationNot
				later than 60 days after the date of a hearing under subparagraph (B), the
				Director shall notify the entity-affiliated party whether the suspension or
				prohibition from participation in any manner in the conduct of the affairs of
				the regulated entity will be continued, terminated, or otherwise modified, or
				whether the order removing such party from office or prohibiting such party
				from further participation in any manner in the conduct of the affairs of the
				regulated entity will be rescinded or otherwise modified. Such notification
				shall contain a statement of the basis for any adverse decision of the
				Director.
											(5)RulesThe
				Director is authorized to prescribe such rules as may be necessary to carry out
				this
				subsection.
										.
						(b)Conforming
			 amendments
						(1)Safety and
			 soundness actSubtitle C of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is
			 amended—
							(A)in section
			 1317(f), by striking section 1379B and inserting section
			 1379D;
							(B)in section
			 1373(a)—
								(i)in
			 paragraph (1), by striking or 1376(c) and inserting ,
			 1376(c), or 1377;
								(ii)in
			 paragraph (2), by inserting “or 1377” after ”1371”; and
								(iii)in
			 paragraph (4), by inserting or removal or prohibition after
			 cease and desist; and
								(C)in section
			 1374(a)—
								(i)by
			 striking or 1376 and inserting 1313B , 1376, or
			 1377; and
								(ii)by
			 striking such section and inserting this
			 title.
								(2)Fannie mae
			 charter actSection 308(b) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1723(b)) is amended in the second sentence,
			 by striking The and inserting Except to the extent that
			 action under section 1377 of the Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 temporarily results in a lesser number,
			 the.
						(3)Freddie mac
			 charter actSection 303(a)(2)(A) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1452(a)(2)(A)) is amended, in the second
			 sentence, by striking The and inserting Except to the
			 extent action under section 1377 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 temporarily results in a lesser number,
			 the.
						154.Enforcement and
			 jurisdictionSection 1375 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4635) is amended—
					(1)by striking
			 subsection (a) and inserting the following new subsection:
						
							(a)EnforcementThe
				Director may, in the discretion of the Director, apply to the United States
				District Court for the District of Columbia, or the United States district
				court within the jurisdiction of which the headquarters of the regulated entity
				is located, for the enforcement of any effective and outstanding notice or
				order issued under this subtitle or subtitle B, or request that the Attorney
				General of the United States bring such an action. Such court shall have
				jurisdiction and power to order and require compliance with such notice or
				order.
							;
				and
					(2)in subsection (b),
			 by striking or 1376 and inserting 1313B, 1376, or
			 1377.
					155.Civil money
			 penaltiesSection 1376 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4636) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				generalThe Director may impose a civil money penalty in
				accordance with this section on any regulated entity or any entity-affiliated
				party. The Director shall not impose a civil penalty in accordance with this
				section on any regulated entity or any entity-affiliated party for any
				violation that is addressed under section
				1345(a).
							;
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Amount of
				penalty
								(1)First
				tierA regulated entity or entity-affiliated party shall forfeit
				and pay a civil penalty of not more than $10,000 for each day during which a
				violation continues, if such regulated entity or party—
									(A)violates any
				provision of this title, the authorizing statutes, or any order, condition,
				rule, or regulation under this title or any authorizing statute;
									(B)violates any final
				or temporary order or notice issued pursuant to this title;
									(C)violates any
				condition imposed in writing by the Director in connection with the grant of
				any application or other request by such regulated entity; or
									(D)violates any
				written agreement between the regulated entity and the Director.
									(2)Second
				tierNotwithstanding paragraph (1), a regulated entity or
				entity-affiliated party shall forfeit and pay a civil penalty of not more than
				$50,000 for each day during which a violation, practice, or breach continues,
				if—
									(A)the regulated
				entity or entity-affiliated party, respectively—
										(i)commits any
				violation described in any subparagraph of paragraph (1);
										(ii)recklessly
				engages in an unsafe or unsound practice in conducting the affairs of the
				regulated entity; or
										(iii)breaches any
				fiduciary duty; and
										(B)the violation,
				practice, or breach—
										(i)is
				part of a pattern of misconduct;
										(ii)causes or is
				likely to cause more than a minimal loss to the regulated entity; or
										(iii)results in
				pecuniary gain or other benefit to such party.
										(3)Third
				tierNotwithstanding paragraphs (1) and (2), any regulated entity
				or entity-affiliated party shall forfeit and pay a civil penalty in an amount
				not to exceed the applicable maximum amount determined under paragraph (4) for
				each day during which such violation, practice, or breach continues, if such
				regulated entity or entity-affiliated party—
									(A)knowingly—
										(i)commits any
				violation described in any subparagraph of paragraph (1);
										(ii)engages in any
				unsafe or unsound practice in conducting the affairs of the regulated entity;
				or
										(iii)breaches any
				fiduciary duty; and
										(B)knowingly or
				recklessly causes a substantial loss to the regulated entity or a substantial
				pecuniary gain or other benefit to such party by reason of such violation,
				practice, or breach.
									(4)Maximum amounts
				of penalties for any violation described in paragraph (3)The
				maximum daily amount of any civil penalty which may be assessed pursuant to
				paragraph (3) for any violation, practice, or breach described in paragraph (3)
				is—
									(A)in the case of any
				entity-affiliated party, an amount not to exceed $2,000,000; and
									(B)in the case of any
				regulated entity,
				$2,000,000.
									;
					(3)in subsection
			 (c)—
						(A)by striking
			 enterprise each place that term appears and inserting
			 regulated entity;
						(B)by inserting
			 or entity-affiliated party before in writing;
			 and
						(C)by inserting
			 or entity-affiliated party before has been
			 given;
						(4)in subsection
			 (d)—
						(A)by striking
			 or director each place such term appears and inserting
			 director, or entity-affiliated party;
						(B)by striking
			 an enterprise and inserting a regulated
			 entity;
						(C)by striking
			 the enterprise and inserting the regulated
			 entity;
						(D)by striking
			 request the Attorney General of the United States to;
						(E)by inserting
			 , or the United States district court within the jurisdiction of which
			 the headquarters of the regulated entity is located, after
			 District of Columbia;
						(F)by striking ,
			 or may, under the direction and control of the Attorney General of the United
			 States, bring such an action; and
						(G)by striking
			 and section 1374; and
						(5)in subsection (g),
			 by striking An enterprise and inserting A regulated
			 entity.
					156.Criminal
			 penalty
					(a)In
			 generalSubtitle C of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4631 et seq.) is amended by
			 inserting after section 1377, as added by this Act, the following:
						
							1378.Criminal
				penaltyWhoever, being subject
				to an order in effect under section 1377, without the prior written approval of
				the Director, knowingly participates, directly or indirectly, in any manner
				(including by engaging in an activity specifically prohibited in such an order)
				in the conduct of the affairs of any regulated entity shall, notwithstanding
				section 3571 of title 18, be fined not more than $1,000,000, imprisoned for not
				more than 5 years, or
				both.
							.
					(b)Technical and
			 conforming amendmentsThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended—
						(1)in section 1379
			 (as so designated by this Act)—
							(A)by striking
			 an enterprise and inserting a regulated entity;
			 and
							(B)by striking
			 the enterprise and inserting the regulated
			 entity;
							(2)in
			 section 1379A (as so designated by this Act), by striking an
			 enterprise and inserting a regulated entity;
						(3)in section
			 1379B(c) (as so designated by this Act), by striking enterprise
			 and inserting regulated entity; and
						(4)in section 1379D
			 (as so designated by this Act), by striking enterprise and
			 inserting regulated entity.
						157.Notice after
			 separation from serviceSection 1379 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4637), as so
			 designated by this Act, is amended—
					(1)by striking
			 2-year and inserting 6-year;
					(2)by striking
			 a director or executive officer of an enterprise and inserting
			 an entity-affiliated party;
					(3)by striking
			 director or officer each place that term appears and inserting
			 entity-affiliated party; and
					(4)by striking
			 enterprise. and inserting regulated
			 entity..
					158.Subpoena
			 authority
					(a)In
			 generalSection 1379B of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4641) is amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 preceding paragraph (1)—
								(i)by
			 striking administrative;
								(ii)by
			 inserting , examination, or investigation after
			 proceeding;
								(iii)by
			 striking subtitle and inserting title; and
								(iv)by
			 inserting or any designated representative thereof, including any person
			 designated to conduct any hearing under this subtitle after
			 Director; and
								(B)in paragraph (4),
			 by striking issued by the Director;
							(2)in subsection (b),
			 by inserting or in any territory or other place subject to the
			 jurisdiction of the United States after State;
						(3)by striking
			 subsection (c) and inserting the following:
							
								(c)Enforcement
									(1)In
				generalThe Director, or any party to proceedings under this
				subtitle, may apply to the United States District Court for the District of
				Columbia, or the United States district court for the judicial district of the
				United States in any territory in which such proceeding is being conducted, or
				where the witness resides or carries on business, for enforcement of any
				subpoena or subpoena duces tecum issued pursuant to this section.
									(2)Power of
				courtThe courts described under paragraph (1) shall have the
				jurisdiction and power to order and require compliance with any subpoena issued
				under paragraph
				(1).
									;
						(4)in subsection (d),
			 by inserting enterprise-affiliated party before may
			 allow; and
						(5)by adding at the
			 end the following:
							
								(e)PenaltiesA
				person shall be guilty of a misdemeanor, and upon conviction, shall be subject
				to a fine of not more than $1,000 or to imprisonment for a term of not more
				than 1 year, or both, if that person willfully fails or refuses, in
				disobedience of a subpoena issued under subsection (c), to—
									(1)attend
				court;
									(2)testify in
				court;
									(3)answer any lawful
				inquiry; or
									(4)produce books,
				papers, correspondence, contracts, agreements, or such other records as
				requested in the
				subpoena.
									.
						EGeneral
			 provisions
				161.Conforming and
			 technical amendments
					(a)Amendments to
			 1992 ActThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.), as amended by this Act, is
			 amended—
						(1)in section 1315
			 (12 U.S.C. 4515)—
							(A)in subsection
			 (a)—
								(i)by
			 striking (a) Office
			 Personnel.—The and inserting (a)
			 In General.—Subject to
			 title III of the Federal Housing Finance
			 Regulatory Reform Act of 2008, the; and
								(ii)by
			 striking the Office each place that term appears and inserting
			 the Agency;
								(B)in subsection (c),
			 by striking the Office and inserting the
			 Agency;
							(C)in subsection (e),
			 by striking the Office and inserting the
			 Agency;
							(D)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d); and
							(E)by striking
			 subsection (f);
							(2)in section 1319A
			 (12 U.S.C. 4520)—
							(A)by striking
			 (a) In
			 General.—; and
							(B)by striking
			 subsection (b);
							(3)in
			 section 1364(c) (12 U.S.C. 4614(c)), by striking the last sentence;
						(4)by striking
			 section 1383 (12 U.S.C. 1451 note);
						(5)in each of
			 sections 1319D, 1319E, and 1319F (12 U.S.C. 4523, 4524, 4525) by striking
			 the Office each place that term appears and inserting the
			 Agency; and
						(6)in
			 each of sections 1319B and 1369(a)(3) (12 U.S.C. 4521, 4619(a)(3)), by striking
			 Committee on Banking, Finance and Urban Affairs each place such
			 term appears and inserting Committee on Financial
			 Services.
						(b)Amendments to
			 fannie mae charter actThe Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1716 et seq.) is amended—
						(1)in each of
			 sections 303(c)(2) (12 U.S.C. 1718(c)(2)), 309(d)(3)(B) (12 U.S.C.
			 1723a(d)(3)(B)), and 309(k)(1) (12 U.S.C. 1723a(k)(1)), by striking
			 Director of the Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development each place that term
			 appears, and inserting Director of the Federal Housing Finance
			 Agency; and
						(2)in
			 section 309—
							(A)in subsection (m)
			 (12 U.S.C. 1723a(m))—
								(i)in
			 paragraph (1), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Finance Agency, in a form determined by the Director; and
								(ii)in
			 paragraph (2), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Finance Agency, in a form determined by the Director;
								(B)in subsection (n)
			 (12 U.S.C. 1723a(n))—
								(i)in
			 paragraph (1), by striking and the Secretary and inserting
			 and the Director of the Federal Housing Finance Agency;
			 and
								(ii)in
			 paragraph (2), by striking Secretary each place that term
			 appears and inserting Director of the Federal Housing Finance
			 Agency; and
								(C)in paragraph
			 (3)(B), by striking Secretary and inserting Director of
			 the Federal Housing Finance Agency.
							(c)Amendments to
			 freddie mac charter actThe Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.) is amended—
						(1)in each of
			 sections 303(b)(2) (12 U.S.C. 1452(b)(2)), 303(h)(2) (12 U.S.C. 1452(h)(2)),
			 and section 307(c)(1) (12 U.S.C. 1456(c)(1)), by striking Director of
			 the Office of Federal Housing Enterprise Oversight of the Department of Housing
			 and Urban Development each place that term appears, and inserting
			 Director of the Federal Housing Finance Agency;
						(2)in section 306 (12
			 U.S.C. 1455)—
							(A)in subsection
			 (c)(2), by inserting the after Secretary
			 of;
							(B)in subsection
			 (i)—
								(i)by
			 striking section 1316(c) and inserting section
			 306(c); and
								(ii)by
			 striking section 106 and inserting section 1316;
			 and
								(C)in subsection
			 (j)(2), by striking of substantially and inserting or
			 substantially; and
							(3)in section 307 (12
			 U.S.C. 1456)—
							(A)in subsection
			 (e)—
								(i)in
			 paragraph (1), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Finance Agency, in a form determined by the Director; and
								(ii)in
			 paragraph (2), by striking to the Secretary, in a form determined by the
			 Secretary and inserting to the Director of the Federal Housing
			 Finance Agency, in a form determined by the Director; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (1), by striking and the Secretary and inserting
			 and the Director of the Federal Housing Finance Agency;
								(ii)in
			 paragraph (2), by striking the Secretary each place that term
			 appears and inserting the Director of the Federal Housing Finance
			 Agency; and
								(iii)in
			 paragraph (3)(B), by striking Secretary and inserting
			 Director of the Federal Housing Finance Agency.
								(d)Amendment to
			 title 18, united states codeSection 1905 of title 18, United
			 States Code, is amended by striking Office of Federal Housing Enterprise
			 Oversight and inserting Federal Housing Finance
			 Agency.
					(e)Amendments to
			 Flood Disaster Protection Act of 1973Section 102(f)(3)(A) of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(f)(3)(A)) is amended by
			 striking Director of the Office of Federal Housing Enterprise Oversight
			 of the Department of Housing and Urban Development and inserting
			 Director of the Federal Housing Finance Agency.
					(f)Amendment to
			 Department of Housing and Urban Development ActSection 5 of the
			 Department of Housing and Urban Development Act (42 U.S.C. 3534) is amended by
			 striking subsection (d).
					(g)Amendments to
			 title 5, united states codeTitle 5, United States Code, is
			 amended—
						(1)in section 5313,
			 by striking the item relating to the Director of the Office of Federal Housing
			 Enterprise Oversight, Department of Housing and Urban Development and inserting
			 the following new item:
							
								Director of the
				Federal Housing Finance Agency.
								;
				and
						(2)in section
			 3132(a)(1)—
							(A)in subparagraph
			 (B), by striking ,, and and inserting ,
			 and;
							(B)in subparagraph
			 (D)—
								(i)by
			 striking the Federal Housing Finance Board;
								(ii)by
			 striking the Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development and inserting the
			 Federal Housing Finance Agency; and
								(iii)by
			 striking or or at the end;
								(C)in subparagraph
			 (E), as added by section 8(d)(1)(B)(iii) of Public Law 107–123, by adding
			 or at the end; and
							(D)by redesignating
			 subparagraph (E), as added by section 10702(c)(1)(C) of Public Law 107–171, as
			 subparagraph (F).
							(h)Amendment to
			 sarbanes-oxley actSection 105(b)(5)(B)(ii)(II) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(B)(ii)(II)) is amended by
			 inserting and the Director of the Federal Housing Finance
			 Agency, after Commission,.
					(i)Amendment to
			 Federal Deposit Insurance ActSection 11(t)(2)(A) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1821(t)(2)(A)) is amended by adding at the end
			 the following:
						
							(vii)Federal Housing
				Finance
				Agency.
							.
					162.Presidentially-appointed
			 directors of enterprises
					(a)Fannie
			 mae
						(1)In
			 generalSection 308(b) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1723(b)) is amended—
							(A)in the first
			 sentence, by striking eighteen persons, five of whom shall be appointed
			 annually by the President of the United States, and the remainder of
			 whom and inserting 13 persons, or such other number that the
			 Director determines appropriate, who;
							(B)in the second
			 sentence, by striking appointed by the President;
							(C)in the third
			 sentence—
								(i)by
			 striking appointed or; and
								(ii)by
			 striking , except that any such appointed member may be removed from
			 office by the President for good cause;
								(D)in the fourth
			 sentence, by striking elective; and
							(E)by striking the
			 fifth sentence.
							(2)Transitional
			 provisionThe amendments made by paragraph (1) shall not apply to
			 any appointed position of the board of directors of the Federal National
			 Mortgage Association until the expiration of the annual term for such position
			 during which the effective date under section 163 occurs.
						(b)Freddie
			 mac
						(1)In
			 generalSection 303(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1452(a)(2)) is amended—
							(A)in subparagraph
			 (A)—
								(i)in
			 the first sentence, by striking 18 persons, 5 of whom shall be appointed
			 annually by the President of the United States and the remainder of
			 whom and inserting 13 persons, or such other number as the
			 Director determines appropriate, who; and
								(ii)in
			 the second sentence, by striking appointed by the President of the
			 United States;
								(B)in subparagraph
			 (B)—
								(i)by
			 striking such or; and
								(ii)by
			 striking , except that any appointed member may be removed from office
			 by the President for good cause; and
								(C)in subparagraph
			 (C)—
								(i)by
			 striking the first sentence; and
								(ii)by
			 striking elective.
								(2)Transitional
			 provisionThe amendments made by paragraph (1) shall not apply to
			 any appointed position of the board of directors of the Federal Home Loan
			 Mortgage Corporation until the expiration of the annual term for such position
			 during which the effective date under section 163 occurs.
						163.Effective
			 dateExcept as otherwise
			 specifically provided in this title, this title and the amendments made by this
			 title shall take effect on, and shall apply beginning on, the date of enactment
			 of this Act.
				IIFederal home loan
			 banks
			201.Recognition of
			 distinctions between the enterprises and the Federal Home Loan
			 BanksSection 1313 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4513) is amended by adding at the end the following:
				
					(f)Recognition of
				distinctions between the Enterprises and the Federal Home Loan
				BanksPrior to promulgating any regulation or taking any other
				formal or informal agency action of general applicability relating to the
				Federal Home Loan Banks, including the issuance of an advisory document or
				examination guidance, the Director shall consider the differences between the
				Federal Home Loan Banks and the enterprises with respect to—
						(1)the Banks'—
							(A)cooperative
				ownership structure;
							(B)the mission of
				providing liquidity to members;
							(C)affordable housing
				and community development mission;
							(D)capital structure;
				and
							(E)joint and several
				liability; and
							(2)any other
				differences that the Director considers
				appropriate.
						.
			202.DirectorsSection 7 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1427) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)Number; election;
				qualifications; conflicts of interest
							(1)In
				generalSubject to paragraphs (2) through (4), the management of
				each Federal Home Loan Bank shall be vested in a board of 13 directors, or such
				other number as the Director determines appropriate.
							(2)Board
				makeupThe board of directors of each Bank shall be comprised
				of—
								(A)member directors,
				who shall comprise at least the majority of the members of the board of
				directors; and
								(B)independent
				directors, who shall comprise not fewer than 2/5 of the
				members of the board of directors.
								(3)Selection
				criteria
								(A)In
				generalEach member of the board of directors shall be—
									(i)elected by
				plurality vote of the members, in accordance with procedures established under
				this section; and
									(ii)a
				citizen of the United States.
									(B)Independent
				director criteria
									(i)In
				generalEach independent director that is not a public interest
				director under clause (ii) shall have demonstrated knowledge of, or experience
				in, financial management, auditing and accounting, risk management practices,
				derivatives, project development, or organizational management, or such other
				knowledge or expertise as the Director may provide by regulation.
									(ii)Public
				interestNot fewer than 2 of the independent directors shall have
				more than 4 years of experience in representing consumer or community interests
				on banking services, credit needs, housing, or financial consumer
				protections.
									(iii)Conflicts of
				interestNo independent director may, during the term of service
				on the board of directors, serve as an officer of any Federal Home Loan Bank or
				as a director, officer, or employee of any member of a Bank, or of any person
				that receives advances from a Bank.
									(4)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(A)Independent
				directorThe terms independent director and
				independent directorship mean a member of the board of directors
				of a Federal Home Loan Bank who is a bona fide resident of the district in
				which the Federal Home Loan Bank is located, or the directorship held by such a
				person, respectively.
								(B)Member
				directorThe terms member director and member
				directorship mean a member of the board of directors of a Federal Home
				Loan Bank who is an officer or director of a member institution that is located
				in the district in which the Federal Home Loan Bank is located, or the
				directorship held by such a person,
				respectively.
								;
				(2)by striking
			 elective each place that term appears, other than in subsections
			 (d), (e), and (f), and inserting member;
				(3)in subsection
			 (b)—
					(A)by striking the
			 subsection heading and all that follows through Each elective
			 directorship and inserting the following:
						
							(b)Directorships
								(1)Member
				directorshipsEach member
				directorship
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Independent
				directorships
								(A)ElectionsEach
				independent director—
									(i)shall be elected
				by the members entitled to vote, from among eligible persons nominated, after
				consultation with the Advisory Council of the Bank, by the board of directors
				of the Bank; and
									(ii)shall be elected
				by a plurality of the votes of the members of the Bank at large, with each
				member having the number of votes for each such directorship as it has under
				paragraph (1) in an election to fill member directorships.
									(B)CriteriaNominees
				shall meet all applicable requirements prescribed in this section.
								(C)Nomination and
				election proceduresProcedures for nomination and election of
				independent directors shall be prescribed by the bylaws of each Federal Home
				Loan Bank, in a manner consistent with the rules and regulations of the
				Agency.
								;
					(4)in subsection
			 (c)—
					(A)by striking
			 elective each place that term appears and inserting
			 member, except—
						(i)in
			 the second sentence, the second place that term appears; and
						(ii)each place that
			 term appears in the fifth sentence; and
						(B)in the second
			 sentence—
						(i)by
			 inserting (A) except as provided in clause (B) of this sentence,
			 before if at any time; and
						(ii)by inserting
			 before the period at the end the following: , and (B) clause (A) of this
			 sentence shall not apply to the directorships of any Federal Home Loan Bank
			 resulting from the merger of any 2 or more such Banks;
						(5)in subsection
			 (d)—
					(A)in the first
			 sentence—
						(i)by
			 striking , whether elected or appointed,; and
						(ii)by
			 striking 3 years and inserting 4 years;
						(B)in the second
			 sentence—
						(i)by
			 striking Federal Home Loan Bank System Modernization Act of 1999
			 and inserting Federal Housing Finance
			 Regulatory Reform Act of 2008;
						(ii)by
			 striking 1/3 and inserting
			 1/4; and
						(iii)by
			 striking or appointed; and
						(C)in the third
			 sentence—
						(i)by
			 striking an elective each place that term appears and inserting
			 a; and
						(ii)by
			 striking in any elective directorship or elective
			 directorships;
						(6)in subsection
			 (f)—
					(A)by striking
			 paragraph (2);
					(B)by striking
			 appointed or each place that term appears; and
					(C)in paragraph
			 (3)—
						(i)by
			 striking (3) Elected bank
			 directors.— and inserting (2)
			 Election process.—;
			 and
						(ii)by
			 striking elective each place that term appears;
						(7)in subsection
			 (i)—
					(A)in paragraph (1),
			 by striking Subject to paragraph (2), each and inserting
			 Each; and
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)Annual reportThe Director shall include, in the annual
				report submitted to the Congress pursuant to section 1319B of the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992, information
				regarding the compensation and expenses paid by the Federal Home Loan Banks to
				the directors on the boards of directors of the
				Banks.
							;
				and
					(8)by adding at the
			 end the following:
					
						(l)Transition
				ruleAny member of the board of directors of a Bank elected or
				appointed in accordance with this section prior to the date of enactment of
				this subsection may continue to serve as a member of that board of directors
				for the remainder of the existing term of
				service.
						.
				203.DefinitionsSection 2 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1422) is amended—
				(1)by striking
			 paragraphs (1), (10), and (11);
				(2)by redesignating
			 paragraphs (2) through (9) as paragraphs (1) through (8), respectively;
				(3)by redesignating
			 paragraphs (12) and (13) as paragraphs (9) and (10), respectively; and
				(4)by adding at the
			 end the following:
					
						(11)DirectorThe
				term Director means the Director of the Federal Housing Finance
				Agency.
						(12)AgencyThe
				term Agency means the Federal Housing Finance Agency, established
				under section 1311 of the Federal Housing Enterprises Financial Safety and
				Soundness Act of
				1992.
						.
				204.Agency
			 oversight of Federal Home Loan BanksThe Federal Home Loan Bank Act (12 U.S.C.
			 1421 et seq.), other than in provisions of that Act added or amended otherwise
			 by this Act, is amended—
				(1)by striking
			 sections 2A and 2B (12 U.S.C. 1422a, 1422b);
				(2)by striking
			 section 18 (12 U.S.C. 1438) and inserting the following:
					
						18.Administrative
				provisions
							(a)Acquisition
				authorityThe Director of the Office of Thrift Supervision,
				utilizing the services of the Administrator of General Services (hereinafter
				referred to as the Administrator), and subject to any limitation
				hereon which may hereafter be imposed in appropriation Acts, is hereby
				authorized—
								(1)to acquire, in the
				name of the United States, real property in the District of Columbia, for the
				purposes set forth in this section;
								(2)to construct,
				develop, furnish, and equip such buildings thereon and such facilities as in
				its judgment may be appropriate to provide, to such extent as the Director of
				the Office of Thrift Supervision may deem advisable, suitable and adequate
				quarters and facilities for the Director of the Office of Thrift Supervision
				and the agencies under its administration or supervision;
								(3)to enlarge,
				remodel, or reconstruct any of the same; and
								(4)to make or enter
				into contracts for any of the foregoing.
								(b)AdvancesThe
				Director of the Office of Thrift Supervision may require of the respective
				banks, and they shall make to the Director of the Office of Thrift Supervision,
				such advances of funds for the purposes set out in subsection (a) as in the
				sole judgment of the Director of the Office of Thrift Supervision may from time
				to time be advisable. Such advances shall be apportioned by the Director of the
				Office of Thrift Supervision among the banks in proportion to the total assets
				of the respective banks, determined in such manner and as of such times as the
				Director of the Office of Thrift Supervision may prescribe. Each such advance
				shall bear interest at the rate of 4½ per centum per annum from the date of the
				advance and shall be repaid by the Director of the Office of Thrift Supervision
				in such installments and over such period, not longer than twenty-five years
				from the making of the advance, as the Director of the Office of Thrift
				Supervision may determine. Payments of interest and principal upon such
				advances shall be made from receipts of the Director of the Office of Thrift
				Supervision or from other sources which may from time to time be available to
				the Director of the Office of Thrift Supervision. The obligation of the
				Director of the Office of Thrift Supervision to make any such payment shall not
				be regarded as an obligation of the United States. To such extent as the
				Director of the Office of Thrift Supervision may prescribe any such obligation
				shall be regarded as a legal investment for the purposes of subsections (g) and
				(h) of section 11 and for the purposes of section 16.
							(c)Plans and
				designsThe plans and designs for such buildings and facilities
				and for any such enlargement, remodeling, or reconstruction shall, to such
				extent as the chairperson of the Director of the Office of Thrift Supervision
				may request, be subject to the approval of the Director.
							(d)Custody,
				management and controlUpon the making of arrangements mutually
				agreeable to the Director of the Office of Thrift Supervision and the
				Administrator, which arrangements may be modified from time to time by mutual
				agreement between them and may include but shall not be limited to the making
				of payments by the Director of the Office of Thrift Supervision and such
				agencies to the Administrator and by the Administrator to the Director of the
				Office of Thrift Supervision, the custody, management, and control of such
				buildings and facilities and of such real property shall be vested in the
				Administrator in accordance therewith. Until the making of such arrangements,
				such custody, management, and control, including the assignment and allotment
				and the reassignment and reallotment of building and other space, shall be
				vested in the Director of the Office of Thrift Supervision.
							(e)ProceedsAny
				proceeds (including advances) received by the Director of the Office of Thrift
				Supervision in connection with this subsection, and any proceeds from the sale
				or other disposition of real or other property acquired by the Director of the
				Office of Thrift Supervision under this section, shall be considered as
				receipts of the Director of the Office of Thrift Supervision, and obligations
				and expenditures of the Director of the Office of Thrift Supervision and such
				agencies in connection with this section shall not be considered as
				administrative expenses. As used in this section, the term
				property shall include interests in property.
							(f)Budget
				program
								(1)In
				generalWith respect to its functions under this section, the
				Director of the Office of Thrift Supervision shall—
									(A)annually prepare
				and submit a budget program as provided in title I of the Government
				Corporation Control Act with regard to wholly owned Government corporations,
				and for purposes of this paragraph, the terms wholly owned Government
				corporations and Government corporations, wherever used
				in such title, shall include the Director of the Office of Thrift Supervision;
				and
									(B)maintain an
				integral set of accounts which shall be audited by the General Accounting
				Office in accordance with the principles and procedures applicable to
				commercial corporate transactions, as provided in such title, and no other
				settlement or adjustment shall be required with respect to transactions under
				this section or with respect to claims, demands, or accounts by or against any
				person arising thereunder.
									(2)Miscellaneous
				provisionsThe first budget program shall be for the first full
				fiscal year beginning on or after the date of enactment of this subsection.
				Except as otherwise provided in this section or by the Director of the Office
				of Thrift Supervision, the provisions of this section and the functions thereby
				or thereunder subsisting shall be applicable and exercisable notwithstanding
				and without regard to the Act of June 20, 1938 (D.C. Code, secs. 5–413—5–428),
				except that the proviso of section 16 thereof shall apply to any building
				constructed under this section, and section 306 of the Act of July 30, 1947 (61
				Stat. 584), or any other provision of law relating to the construction,
				alteration, repair, or furnishing of public or other buildings or structures or
				the obtaining of sites therefor, but any person or body in whom any such
				function is vested may provide for delegation or redelegation of the exercise
				of such function.
								(g)LimitationNo
				obligation shall be incurred and no expenditure, except in liquidation of
				obligation, shall be made pursuant to paragraphs (1) and (2) of subsection (a),
				if the total amount of all obligations incurred pursuant thereto would
				thereupon exceed $13,200,000, or such greater amount as may be provided in an
				appropriations Act or other
				law.
							.
				(3)in section 11 (12
			 U.S.C. 1431)—
					(A)in subsection
			 (b)—
						(i)in
			 the first sentence—
							(I)by striking
			 The Board and inserting The Office of Finance, as agent
			 for the Banks,; and
							(II)by striking
			 the Board and inserting such Office; and
							(ii)in
			 the second and fourth sentences, by striking the Board each
			 place such term appears and inserting the Office of
			 Finance;
						(B)in subsection
			 (c)—
						(i)by
			 striking the Board the first place such term appears and
			 inserting the Office of Finance, as agent for the Banks,;
			 and
						(ii)by
			 striking the Board the second place such term appears and
			 inserting such Office; and
						(C)in subsection
			 (f)—
						(i)by
			 striking the 2 commas after permit and inserting
			 or; and
						(ii)by
			 striking the comma after require;
						(4)in section 6 (12
			 U.S.C. 1426)—
					(A)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking Finance
			 Board approval and inserting approval by the Director;
			 and
					(B)in each of
			 subsections (c)(4)(B) and (d)(2), by striking Finance Board
			 regulations each place that term appears and inserting
			 regulations of the Director;
					(5)in
			 section 10(b) (12 U.S.C. 1430(b))—
					(A)in the subsection
			 heading, by striking Formal Board
			 Resolution and inserting Approval of Director; and
					(B)by striking
			 by formal resolution;
					(6)in section
			 21(b)(5) (12 U.S.C. 1441(b)(5)), by striking Chairperson of the Federal
			 Housing Finance Board and inserting Director;
				(7)in
			 section 15 (12 U.S.C. 1435), by inserting or the Director after
			 the Board;
				(8)by striking
			 the Board each place that term appears and inserting the
			 Director;
				(9)by striking
			 The Board each place that term appears and inserting The
			 Director;
				(10)by striking
			 the Finance Board each place that term appears and inserting
			 the Director;
				(11)by striking
			 The Finance Board each place that term appears and inserting
			 The Director; and
				(12)by striking
			 Federal Housing Finance Board each place that term appears and
			 inserting Director.
				205.Housing
			 goalsThe Federal Home Loan
			 Bank Act (12 U.S.C. 1421 et seq.) is amended by inserting after section 10b the
			 following new section:
				
					10C.Housing
				goals
						(a)In
				generalThe Director shall establish housing goals with respect
				to the purchase of mortgages, if any, by the Federal Home Loan Banks. Such
				goals shall be consistent with the goals established under sections 1331
				through 1334 of the Federal Housing Enterprises Financial Safety and Soundness
				Act of 1992.
						(b)ConsiderationsIn
				establishing the goals required by subsection (a), the Director shall consider
				the unique mission and ownership structure of the Federal Home Loan
				Banks.
						(c)Transition
				periodTo facilitate an orderly transition, the Director shall
				establish interim target goals for purposes of this section for each of the 2
				calendar years following the date of enactment of this section.
						(d)Monitoring and
				enforcement of goalsThe requirements of section 1336 of the
				Federal Housing Enterprises Safety and Soundness Act of 1992, shall apply to
				this section, in the same manner and to the same extent as that section applies
				to the Federal housing enterprises.
						(e)Annual
				reportThe Director shall annually report to Congress on the
				performance of the Banks in meeting the goals established under this
				section.
						.
			206.Community
			 development financial institutionsSection 4(a)(1) of the Federal Home Loan
			 Bank Act (12 U.S.C. 1424(a)(1)) is amended—
				(1)by
			 inserting after savings bank, the following: community
			 development financial institution,; and
				(2)in subparagraph
			 (B), by inserting after United States, the following: or,
			 in the case of a community development financial institution, is certified as a
			 community development financial institution under the Community Development
			 Banking and Financial Institutions Act of 1994..
				207.Sharing of
			 information among Federal Home Loan BanksThe Federal Home Loan Bank Act is amended by
			 inserting after section 20 (12 U.S.C. 1440) the following new section:
				
					20A.Sharing of
				information among Federal Home Loan Banks
						(a)Information on
				financial conditionIn order to enable each Federal Home Loan
				Bank to evaluate the financial condition of one or more of the other Federal
				Home Loan Banks individually and the Federal Home Loan Bank System (including
				any risks associated with the issuance or repayment of consolidated Federal
				Home Loan Bank bonds and debentures or other borrowings and the joint and
				several liabilities of the Banks incurred due to such borrowings), as well as
				to comply with any of its obligations under the Securities Exchange Act of 1934
				(15 U.S.C. 78a et seq.), the Director shall make available to the Banks such
				reports, records, or other information as may be available, relating to the
				condition of any Federal Home Loan Bank.
						(b)Sharing of
				information
							(1)In
				generalThe Director shall promulgate regulations to facilitate
				the sharing of information made available under subsection (a) directly among
				the Federal Home Loan Banks.
							(2)LimitationNotwithstanding
				paragraph (1), a Federal Home Loan Bank responding to a request from another
				Bank or from the Director for information pursuant to this section may request
				that the Director determine that such information is proprietary and that the
				public interest requires that such information not be shared.
							(c)LimitationNothing
				in this section shall affect the obligations of any Federal Home Loan Bank
				under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) or the
				regulations issued by the Securities and Exchange Commission
				thereunder.
						.
			208.Exclusion from
			 certain requirements
				(a)In
			 generalThe Federal Home Loan Banks shall be exempt from
			 compliance with—
					(1)sections 13(e),
			 14(a), and 14(c) of the Securities Exchange Act of 1934, and related Commission
			 regulations;
					(2)section 15 of the
			 Securities Exchange Act of 1934, and related Commission regulations, with
			 respect to transactions in the capital stock of a Federal Home Loan
			 Bank;
					(3)section 17A of the
			 Securities Exchange Act of 1934, and related Commission regulations, with
			 respect to the transfer of the securities of a Federal Home Loan Bank;
			 and
					(4)the Trust
			 Indenture Act of 1939.
					(b)Member
			 exemptionThe members of the Federal Home Loan Bank System shall
			 be exempt from compliance with sections 13(d), 13(f), 13(g), 14(d), and 16 of
			 the Securities Exchange Act of 1934, and related Commission regulations, with
			 respect to ownership of or transactions in the capital stock of the Federal
			 Home Loan Banks by such members.
				(c)Exempted and
			 government securities
					(1)Capital
			 stockThe capital stock issued by each of the Federal Home Loan
			 Banks under section 6 of the Federal Home Loan Bank Act are—
						(A)exempted
			 securities, within the meaning of section 3(a)(2) of the Securities Act of
			 1933; and
						(B)exempted
			 securities, within the meaning of section 3(a)(12)(A) of the Securities
			 Exchange Act of 1934, except to the extent provided in section 38 of that
			 Act.
						(2)Other
			 obligationsThe debentures, bonds, and other obligations issued
			 under section 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431) are—
						(A)exempted
			 securities, within the meaning of section 3(a)(2) of the Securities Act of
			 1933;
						(B)government
			 securities, within the meaning of section 3(a)(42) of the Securities Exchange
			 Act of 1934; and
						(C)government
			 securities, within the meaning of section 2(a)(16) of the Investment Company
			 Act of 1940.
						(3)Brokers and
			 dealersA person (other than a Federal Home Loan Bank effecting
			 transactions for members of the Federal Home Loan Bank System) that effects
			 transactions in the capital stock or other obligations of a Federal Home Loan
			 Bank, for the account of others or for that person's own account, as
			 applicable, is a broker or dealer, as those terms are defined in paragraphs (4)
			 and (5), respectively, of section 3(a) of the Securities Exchange Act of 1934,
			 but is excluded from the definition of—
						(A)the term
			 government securities broker under section 3(a)(43) of the
			 Securities Exchange Act of 1934; and
						(B)the term
			 government securities dealer under section 3(a)(44) of the
			 Securities Exchange Act of 1934.
						(d)Exemption from
			 reporting requirementsThe Federal Home Loan Banks shall be
			 exempt from periodic reporting requirements under the securities laws
			 pertaining to the disclosure of—
					(1)related party
			 transactions that occur in the ordinary course of the business of the Banks
			 with members; and
					(2)the unregistered
			 sales of equity securities.
					(e)Tender
			 offersCommission rules relating to tender offers shall not apply
			 in connection with transactions in the capital stock of the Federal Home Loan
			 Banks.
				(f)Regulations
					(1)In generalThe Commission shall promulgate such rules
			 and regulations as may be necessary or appropriate in the public interest or in
			 furtherance of this section and the exemptions provided in this section.
					(2)ConsiderationsIn
			 issuing regulations under this section, the Commission shall consider the
			 distinctive characteristics of the Federal Home Loan Banks when
			 evaluating—
						(A)the accounting
			 treatment with respect to the payment to the Resolution Funding
			 Corporation;
						(B)the role of the
			 combined financial statements of the Federal Home Loan Banks;
						(C)the accounting
			 classification of redeemable capital stock; and
						(D)the accounting
			 treatment related to the joint and several nature of the obligations of the
			 Banks.
						(g)DefinitionsAs
			 used in this section—
					(1)the terms
			 Bank, Federal Home Loan Bank, member,
			 and Federal Home Loan Bank System have the same meanings as in
			 section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422);
					(2)the term
			 Commission means the Securities and Exchange Commission;
			 and
					(3)the term
			 securities laws has the same meaning as in section 3(a)(47) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)).
					209.Voluntary
			 mergersSection 26 of the
			 Federal Home Loan Bank Act (12 U.S.C. 1446) is amended—
				(1)by striking
			 Whenever and inserting (a)
			 In
			 General.—Whenever; and
				(2)by adding at the
			 end the following:
					
						(b)Voluntary
				mergers authorized
							(1)In
				generalAny Federal Home Loan Bank may, with the approval of the
				Director and of the boards of directors of the Banks involved, merge with
				another Bank.
							(2)Regulations
				requiredThe Director shall promulgate regulations establishing
				the conditions and procedures for the consideration and approval of any
				voluntary merger described in paragraph (1), including the procedures for Bank
				member
				approval.
							.
				210.Authority to
			 reduce districtsSection 3 of
			 the Federal Home Loan Bank Act (12 U.S.C. 1423) is amended—
				(1)by striking
			 As soon and inserting (a)
			 In General.—As
			 soon; and
				(2)by adding at the
			 end the following:
					
						(b)Authority To
				reduce districtsNotwithstanding subsection (a), the number of
				districts may be reduced to a number less than 8—
							(1)pursuant to a
				voluntary merger between Banks, as approved pursuant to section 26(b);
				or
							(2)pursuant to a
				decision by the Director to liquidate a Bank pursuant to section 1367 of the
				Federal Housing Enterprises Financial Safety and Soundness Act of
				1992.
							.
				211.Community
			 financial institution members
				(a)Total asset
			 requirementParagraph (10) of section 2 of the Federal Home Loan
			 Bank Act (12 U.S.C. 1422(10)), as so redesignated by section 201(3) of this
			 Act, is amended by striking $500,000,000 each place such term
			 appears and inserting $1,000,000,000.
				(b)Use of advances
			 for community development activitiesSection 10(a) of the Federal
			 Home Loan Bank Act (12 U.S.C. 1430(a)) is amended—
					(1)in
			 paragraph (2)(B)—
						(A)by striking
			 and; and
						(B)by inserting
			 , and community development activities before the period at the
			 end;
						(2)in
			 paragraph (3)(E), by inserting or community development
			 activities after agriculture,; and
					(3)in paragraph
			 (6)—
						(A)by striking
			 and; and
						(B)by inserting
			 , and community development activities before
			 shall.
						212.Public use data
			 base; reports to CongressSection 10 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1430) is amended—
				(1)in subsection (j)(12)—
					(A)by striking
			 subparagraph (C) and inserting the following:
						
							(C)ReportsThe
				Director shall annually report to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives on the collateral pledged to the Banks, including an analysis
				of collateral by type and by Bank
				district.
							;
				and
					(B)by adding at the
			 end the following:
						
							(D)Submission to
				CongressThe Director shall submit the reports under
				subparagraphs (A) and (C) to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives, not later than 180 days after the date of enactment of the
				Federal Housing Finance Regulatory Reform Act
				of 2008.
							;
				and
					(2)by adding at the end the following:
					
						(k)Public use
				database
							(1)DataEach
				Federal Home Loan Bank shall provide to the Director, in a form determined by
				the Director, census tract level data relating to mortgages purchased, if any,
				including—
								(A)data consistent
				with that reported under section 1323 of the Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992;
								(B)data elements
				required to be reported under the Home Mortgage Disclosure Act of 1975;
				and
								(C)any other data
				elements that the Director considers appropriate.
								(2)Public use
				database
								(A)In
				generalThe Director shall make available to the public, in a
				form that is useful to the public (including forms accessible electronically),
				and to the extent practicable, the data provided to the Director under
				paragraph (1).
								(B)Proprietary
				informationNot withstanding subparagraph (A), the Director may
				not provide public access to, or disclose to the public, any information
				required to be submitted under this subsection that the Director determines is
				proprietary or that would provide personally identifiable information and that
				is not otherwise publicly accessible through other forms, unless the Director
				determines that it is in the public interest to provide such
				information.
								.
				213.Semiannual
			 reportsSection 21B of the
			 Federal Home Loan Bank Act is amended in subsection (f)(2)(C), by adding at the
			 end the following:
				
					(v)Semiannual
				reportsThe Director shall report semiannually to the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives on the projected date for
				the completion of contributions required by this
				section.
					.
			214.Liquidation or
			 reorganization of a Federal Home Loan BankSection 26 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1446) is amended by adding at the end the following: At least
			 30 days prior to liquidating or reorganizing any Bank under this section, the
			 Director shall notify the Bank of its determination and the facts and
			 circumstances upon which such determination is based. The Bank may contest that
			 determination in a hearing before the Director, in which all issues shall be
			 determined on the record pursuant to section 554 of title 5, United States
			 Code..
			215.Study and
			 report to Congress on securitization of acquired member assets
				(a)StudyThe
			 Director shall conduct a study on securitization of home mortgage loans
			 purchased or to be purchased from member financial institutions under the
			 Acquired Member Assets programs. In conducting the study, the Director shall
			 establish a process for the formal submission of comments.
				(b)ElementsThe
			 study shall encompass—
					(1)the benefits and
			 risks associated with securitization of Acquired Member Assets;
					(2)the potential
			 impact of securitization upon liquidity in the mortgage and broader credit
			 markets;
					(3)the ability of the
			 Federal Home Loan Bank or Banks in question to manage the risks associated with
			 such a program;
					(4)the impact of such
			 a program on the existing activities of the Banks, including their mortgage
			 portfolios and advances; and
					(5)the joint and
			 several liability of the Banks and the cooperative structure of the Federal
			 Home Loan Bank System.
					(c)ConsultationsIn
			 conducting the study under this section, the Director shall consult with the
			 Federal Home Loan Banks, the Banks' fiscal agent, representatives of the
			 mortgage lending industry, practitioners in the structured finance field, and
			 other experts as needed.
				(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit a report to Congress on the results of the study conducted under
			 subsection (a), including policy recommendations based on the analysis of the
			 Director of the feasibility of mortgage-backed securities issuance by a Federal
			 Home Loan Bank or Banks and the risks and benefits associated with such program
			 or programs.
				(e)DefinitionsAs used in this section, the terms
			 member, Bank, and Federal Home Loan Bank
			 have the same meanings as in section 2 of the Federal Home Loan Bank Act (12
			 U.S.C. 1422).
				216.Technical and
			 conforming amendments
				(a)Right to
			 Financial Privacy Act of 1978Section 1113(o) of the Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3413(o)) is amended—
					(1)by striking
			 Federal Housing Finance Board and inserting Federal
			 Housing Finance Agency; and
					(2)by striking
			 Federal Housing Finance Board's and inserting Federal
			 Housing Finance Agency's.
					(b)Riegle Community
			 Development and Regulatory Improvement Act of 1994Section 117(e)
			 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12
			 U.S.C. 4716(e)) is amended by striking Federal Housing Finance
			 Board and inserting Federal Housing Finance
			 Agency.
				(c)Title 18, united
			 states codeTitle 18, United States Code, is amended by striking
			 Federal Housing Finance Board each place such term appears in
			 each of sections 212, 657, 1006, and 1014, and inserting Federal Housing
			 Finance Agency.
				(d)MAHRA Act of
			 1997Section 517(b)(4) of the Multifamily Assisted Housing Reform
			 and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by striking
			 Federal Housing Finance Board and inserting Federal
			 Housing Finance Agency.
				(e)Title 44, united
			 states codeSection 3502(5) of title 44, United States Code, is
			 amended by striking Federal Housing Finance Board and inserting
			 Federal Housing Finance Agency.
				(f)Access to local
			 TV act of 2000Section 1004(d)(2)(D)(iii) of the Launching Our
			 Communities' Access to Local Television Act of 2000 (47 U.S.C.
			 1103(d)(2)(D)(iii)) is amended by striking Office of Federal Housing
			 Enterprise Oversight, the Federal Housing Finance Board and inserting
			 Federal Housing Finance Agency.
				(g)FIRREASection
			 1216 of the Financial Institutions Reform, Recovery, and Enhancement Act of
			 1989 (12 U.S.C. 1833e) is amended—
					(1)in subsection (a),
			 by striking paragraph (3) and inserting the following:
						
							(3)the Federal Housing
				Finance
				Agency;
							;
					(2)in
			 subsection (b), by striking Federal National Mortgage
			 Association and inserting Federal Home Loan Banks, the Federal
			 National Mortgage Association,; and
					(3)in subsection (c),
			 by striking Finance Board and inserting Finance
			 Agency.
					217.Study on Federal
			 Home Loan Bank advances
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Director shall conduct a study and
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House or Representatives
			 on the extent to which loans and securities used as collateral to support
			 Federal Home Loan Bank advances are consistent with the interagency guidance on
			 nontraditional mortgage products.
				(b)Required
			 contentThe study required
			 under subsection (a) shall—
					(1)consider and recommend any additional
			 regulations, guidance, advisory bulletins, or other administrative actions
			 necessary to ensure that the Federal Home Loan Banks are not supporting loans
			 with predatory characteristics; and
					(2)include an opportunity for the public to
			 comment on any recommendations made under paragraph (1).
					218.Federal Home
			 Loan Bank refinancing authority for certain residential mortgage
			 loansSection 10(j)(2) of the
			 Federal Home Loan Bank Act (12 U.S.C. 1430(j)(2)) is amended—
				(1)in
			 subparagraph (A), by striking or at the end;
				(2)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 or; and
				(3)by adding at the
			 end the following:
					
						(C)during the 2-year
				period beginning on the date of enactment of this subparagraph, refinance loans
				that are secured by a first mortgage on a primary residence of any family
				having an income at or below 80 percent of the median income for the
				area.
						.
				IIITransfer of
			 functions, personnel, and property of OFHEO and the Federal Housing Finance
			 Board
			AOFHEO
				301.Abolishment of
			 OFHEO
					(a)In
			 generalEffective at the end of the 1-year period beginning on
			 the date of enactment of this Act, the Office of Federal Housing Enterprise
			 Oversight of the Department of Housing and Urban Development and the positions
			 of the Director and Deputy Director of such Office are abolished.
					(b)Disposition of
			 affairsDuring the 1-year period beginning on the date of
			 enactment of this Act, the Director of the Office of Federal Housing Enterprise
			 Oversight, solely for the purpose of winding up the affairs of the Office of
			 Federal Housing Enterprise Oversight—
						(1)shall manage the
			 employees of such Office and provide for the payment of the compensation and
			 benefits of any such employee which accrue before the effective date of the
			 transfer of such employee under section 303; and
						(2)may take any other
			 action necessary for the purpose of winding up the affairs of the
			 Office.
						(c)Status of
			 employees before transferThe amendments made by title I and the
			 abolishment of the Office of Federal Housing Enterprise Oversight under
			 subsection (a) of this section may not be construed to affect the status of any
			 employee of such Office as an employee of an agency of the United States for
			 purposes of any other provision of law before the effective date of the
			 transfer of any such employee under section 303.
					(d)Use of property
			 and services
						(1)PropertyThe
			 Director may use the property of the Office of Federal Housing Enterprise
			 Oversight to perform functions which have been transferred to the Director for
			 such time as is reasonable to facilitate the orderly transfer of functions
			 transferred under any other provision of this Act or any amendment made by this
			 Act to any other provision of law.
						(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Office of
			 Federal Housing Enterprise Oversight before the expiration of the period under
			 subsection (a) in connection with functions that are transferred to the
			 Director shall—
							(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
							(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
							(e)Continuation of
			 servicesThe Director may use the services of employees and other
			 personnel of the Office of Federal Housing Enterprise Oversight, on a
			 reimbursable basis, to perform functions which have been transferred to the
			 Director for such time as is reasonable to facilitate the orderly transfer of
			 functions pursuant to any other provision of this Act or any amendment made by
			 this Act to any other provision of law.
					(f)Savings
			 provisions
						(1)Existing rights,
			 duties, and obligations not affectedSubsection (a) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Director of the Office of Federal Housing Enterprise Oversight, or any other
			 person, which—
							(A)arises
			 under—
								(i)the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992;
								(ii)the
			 Federal National Mortgage Association Charter Act;
								(iii)the Federal Home
			 Loan Mortgage Corporation Act; or
								(iv)any
			 other provision of law applicable with respect to such Office; and
								(B)existed on the day
			 before the date of abolishment under subsection (a).
							(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Director of the Office of Federal Housing Enterprise Oversight in connection
			 with functions that are transferred to the Director of the Federal Housing
			 Finance Agency shall abate by reason of the enactment of this Act, except that
			 the Director of the Federal Housing Finance Agency shall be substituted for the
			 Director of the Office of Federal Housing Enterprise Oversight as a party to
			 any such action or proceeding.
						302.Continuation
			 and coordination of certain actions
					(a)In
			 generalAll regulations, orders, and determinations described in
			 subsection (b) shall remain in effect according to the terms of such
			 regulations, orders, and determinations, and shall be enforceable by or against
			 the Director or the Secretary of Housing and Urban Development, as the case may
			 be, until modified, terminated, set aside, or superseded in accordance with
			 applicable law by the Director or the Secretary, as the case may be, any court
			 of competent jurisdiction, or operation of law.
					(b)ApplicabilityA
			 regulation, order, or determination is described in this subsection if
			 it—
						(1)was issued, made,
			 prescribed, or allowed to become effective by—
							(A)the Office of
			 Federal Housing Enterprise Oversight;
							(B)the Secretary of
			 Housing and Urban Development, and relates to the authority of the Secretary
			 under—
								(i)the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992;
								(ii)the
			 Federal National Mortgage Association Charter Act, with respect to the Federal
			 National Mortgage Association; or
								(iii)the Federal Home
			 Loan Mortgage Corporation Act, with respect to the Federal Home Loan Mortgage
			 Corporation; or
								(C)a court of
			 competent jurisdiction, and relates to functions transferred by this Act;
			 and
							(2)is
			 in effect on the effective date of the abolishment under section 301(a).
						303.Transfer and
			 rights of employees of OFHEO
					(a)TransferEach
			 employee of the Office of Federal Housing Enterprise Oversight shall be
			 transferred to the Agency for employment, not later than the effective date of
			 the abolishment under section 301(a), and such transfer shall be deemed a
			 transfer of function for purposes of section 3503 of title 5, United States
			 Code.
					(b)Guaranteed
			 positions
						(1)In
			 generalEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer.
						(2)No involuntary
			 separation or reductionAn employee transferred under subsection
			 (a) holding a permanent position on the day immediately preceding the transfer
			 may not be involuntarily separated or reduced in grade or compensation during
			 the 12-month period beginning on the date of transfer, except for cause, or, in
			 the case of a temporary employee, separated in accordance with the terms of the
			 appointment of the employee.
						(c)Appointment
			 authority for excepted and senior executive service employees
						(1)In
			 generalIn the case of an employee occupying a position in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established under law or by regulations of the Office of Personnel Management
			 for filling such position shall be transferred, subject to paragraph
			 (2).
						(2)Decline of
			 transferThe Director may decline a transfer of authority under
			 paragraph (1) to the extent that such authority relates to—
							(A)a position excepted
			 from the competitive service because of its confidential, policymaking,
			 policy-determining, or policy-advocating character; or
							(B)a noncareer
			 position in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the Director determines, after the end of the 1-year period beginning on the
			 effective date of the abolishment under section 301(a), that a reorganization
			 of the combined workforce is required, that reorganization shall be deemed a
			 major reorganization for purposes of affording affected employee retirement
			 under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States
			 Code.
					(e)Employee benefit
			 programs
						(1)In
			 generalAny employee of the Office of Federal Housing Enterprise
			 Oversight accepting employment with the Agency as a result of a transfer under
			 subsection (a) may retain, for 12 months after the date on which such transfer
			 occurs, membership in any employee benefit program of the Agency or the Office
			 of Federal Housing Enterprise Oversight of the Department of Housing and Urban
			 Development, as applicable, including insurance, to which such employee belongs
			 on the date of the abolishment under section 301(a), if—
							(A)the employee does
			 not elect to give up the benefit or membership in the program; and
							(B)the benefit or
			 program is continued by the Director of the Federal Housing Finance
			 Agency.
							(2)Cost
			 differential
							(A)In
			 generalThe difference in the costs between the benefits which
			 would have been provided by the Office of Federal Housing Enterprise Oversight
			 and those provided by this section shall be paid by the Director.
							(B)Health
			 insuranceIf any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued by
			 the Director, the employee shall be permitted to select an alternate Federal
			 health insurance program not later than 30 days after the date of such election
			 or notice, without regard to any other regularly scheduled open season.
							304.Transfer of
			 property and facilitiesUpon
			 the effective date of its abolishment under section 301(a), all property of the
			 Office of Federal Housing Enterprise Oversight shall transfer to the
			 Agency.
				BFederal Housing
			 Finance Board
				311.Abolishment of
			 the Federal Housing Finance Board
					(a)In
			 generalEffective at the end of the 1-year period beginning on
			 the date of enactment of this Act, the Federal Housing Finance Board (in this
			 subtitle referred to as the Board) is abolished.
					(b)Disposition of
			 affairsDuring the 1-year period beginning on the date of
			 enactment of this Act, the Board, solely for the purpose of winding up the
			 affairs of the Board—
						(1)shall manage the
			 employees of the Board and provide for the payment of the compensation and
			 benefits of any such employee which accrue before the effective date of the
			 transfer of such employee under section 313; and
						(2)may take any other
			 action necessary for the purpose of winding up the affairs of the Board.
						(c)Status of
			 employees before transferThe amendments made by titles I and II
			 and the abolishment of the Board under subsection (a) may not be construed to
			 affect the status of any employee of the Board as an employee of an agency of
			 the United States for purposes of any other provision of law before the
			 effective date of the transfer of any such employee under section 313.
					(d)Use of property
			 and services
						(1)PropertyThe
			 Director may use the property of the Board to perform functions which have been
			 transferred to the Director, for such time as is reasonable to facilitate the
			 orderly transfer of functions transferred under any other provision of this Act
			 or any amendment made by this Act to any other provision of law.
						(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Board before
			 the expiration of the 1-year period under subsection (a) in connection with
			 functions that are transferred to the Director shall—
							(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
							(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
							(e)Continuation of
			 servicesThe Director may use the services of employees and other
			 personnel of the Board, on a reimbursable basis, to perform functions which
			 have been transferred to the Director for such time as is reasonable to
			 facilitate the orderly transfer of functions pursuant to any other provision of
			 this Act or any amendment made by this Act to any other provision of
			 law.
					(f)Savings
			 provisions
						(1)Existing rights,
			 duties, and obligations not affectedSubsection (a) shall not
			 affect the validity of any right, duty, or obligation of the United States, a
			 member of the Board, or any other person, which—
							(A)arises under the
			 Federal Home Loan Bank Act, or any other provision of law applicable with
			 respect to the Board; and
							(B)existed on the day
			 before the effective date of the abolishment under subsection (a).
							(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Board in connection with functions that are transferred under this Act to the
			 Director shall abate by reason of the enactment of this Act, except that the
			 Director shall be substituted for the Board or any member thereof as a party to
			 any such action or proceeding.
						312.Continuation
			 and coordination of certain actions
					(a)In
			 generalAll regulations, orders, determinations, and resolutions
			 described under subsection (b) shall remain in effect according to the terms of
			 such regulations, orders, determinations, and resolutions, and shall be
			 enforceable by or against the Director until modified, terminated, set aside,
			 or superseded in accordance with applicable law by the Director, any court of
			 competent jurisdiction, or operation of law.
					(b)ApplicabilityA
			 regulation, order, determination, or resolution is described under this
			 subsection if it—
						(1)was issued, made,
			 prescribed, or allowed to become effective by—
							(A)the Board;
			 or
							(B)a court of
			 competent jurisdiction, and relates to functions transferred by this Act;
			 and
							(2)is
			 in effect on the effective date of the abolishment under section 311(a).
						313.Transfer and
			 rights of employees of the Federal Housing Finance Board
					(a)TransferEach
			 employee of the Board shall be transferred to the Agency for employment, not
			 later than the effective date of the abolishment under section 311(a), and such
			 transfer shall be deemed a transfer of function for purposes of section 3503 of
			 title 5, United States Code.
					(b)Guaranteed
			 positions
						(1)In
			 generalEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer.
						(2)No involuntary
			 separation or reductionAn employee holding a permanent position
			 on the day immediately preceding the transfer may not be involuntarily
			 separated or reduced in grade or compensation during the 12-month period
			 beginning on the date of transfer, except for cause, or, if the employee is a
			 temporary employee, separated in accordance with the terms of the appointment
			 of the employee.
						(c)Appointment
			 authority for excepted employees
						(1)In
			 generalIn the case of an employee occupying a position in the
			 excepted service, any appointment authority established under law or by
			 regulations of the Office of Personnel Management for filling such position
			 shall be transferred, subject to paragraph (2).
						(2)Decline of
			 transferThe Director may decline a transfer of authority under
			 paragraph (1), to the extent that such authority relates to a position excepted
			 from the competitive service because of its confidential, policymaking,
			 policy-determining, or policy-advocating character.
						(d)ReorganizationIf
			 the Director determines, after the end of the 1-year period beginning on the
			 effective date of the abolishment under section 311(a), that a reorganization
			 of the combined workforce is required, that reorganization shall be deemed a
			 major reorganization for purposes of affording affected employee retirement
			 under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States
			 Code.
					(e)Employee benefit
			 programs
						(1)In
			 generalAny employee of the Board accepting employment with the
			 Agency as a result of a transfer under subsection (a) may retain, for 12 months
			 after the date on which such transfer occurs, membership in any employee
			 benefit program of the Agency or the Board, as applicable, including insurance,
			 to which such employee belongs on the effective date of the abolishment under
			 section 311(a) if—
							(A)the employee does
			 not elect to give up the benefit or membership in the program; and
							(B)the benefit or
			 program is continued by the Director.
							(2)Cost
			 differential
							(A)In
			 generalThe difference in the costs between the benefits which
			 would have been provided by the Board and those provided by this section shall
			 be paid by the Director.
							(B)Health
			 insuranceIf any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued by
			 the Director, the employee shall be permitted to select an alternate Federal
			 health insurance program not later than 30 days after the date of such election
			 or notice, without regard to any other regularly scheduled open season.
							314.Transfer of property
			 and facilitiesUpon the
			 effective date of the abolishment under section 311(a), all property of the
			 Board shall transfer to the Agency.
				
